 



CONFIDENTIAL
Exhibit 10.1
PURCHASE AGREEMENT
 
Dated June 22, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 Rules of Construction
    1  
 
       
ARTICLE II PURCHASE AND SALE OF PURCHASED SHARES
    2  
Section 2.1 Purchase and Sale of Purchased Shares
    2  
Section 2.2 Post Closing Adjustments
    7  
Section 2.3 Closing Net Cash Statement
    11  
Section 2.4 Conditions to Obligations of Buyer Group
    13  
Section 2.5 Conditions to Obligations of Sellers
    15  
Section 2.6 Closing
    16  
Section 2.7 Transfer Taxes
    18  
 
       
ARTICLE III BASIC REPRESENTATIONS AND WARRANTIES OF SELLERS
    18  
Section 3.1 Binding Obligation
    18  
Section 3.2 No Breach
    19  
Section 3.3 Title
    19  
Section 3.4 No Brokers
    19  
Section 3.5 Governmental Approvals
    20  
Section 3.6 Investment Representations
    20  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANIES
    21  
Section 4.1 Organization
    21  
Section 4.2 Authority
    21  
Section 4.3 No Breach
    22  
Section 4.4 No Brokers
    22  
Section 4.5 Governmental Approvals
    22  
Section 4.6 Capitalization
    22  
Section 4.7 Financial Information
    23  
Section 4.8 Absence of Material Adverse Effect and Certain Events
    24  
Section 4.9 Taxes
    25  
Section 4.10 Freedom Proxy Statement
    26  
Section 4.11 Assets and Properties
    27  
Section 4.12 Contracts
    27  
Section 4.13 Litigation
    28  
Section 4.14 Environmental Matters
    28  
Section 4.15 Compliance with Applicable Law
    29  
Section 4.16 Permits and Licenses
    29  
Section 4.17 Employee Matters
    29  
Section 4.18 Insurance
    32  
Section 4.19 Transactions with Affiliates
    32  

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.20 Material Clients
    33  
Section 4.21 GLG Funds
    33  
Section 4.22 Business Intellectual Property
    34  
Section 4.23 Competition Law
    35  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER GROUP
    36  
Section 5.1 Organization
    36  
Section 5.2 Authority
    37  
Section 5.3 Binding Obligation
    37  
Section 5.4 No Breach
    37  
Section 5.5 No Brokers
    37  
Section 5.6 Governmental Approvals
    38  
Section 5.7 Capitalization
    38  
Section 5.8 Financial Information
    40  
Section 5.9 Absence of Material Adverse Effect and Certain Events
    41  
Section 5.10 Taxes
    41  
Section 5.11 Assets and Properties
    43  
Section 5.12 Contracts
    43  
Section 5.13 Litigation
    44  
Section 5.14 Environmental Matters
    45  
Section 5.15 Compliance with Applicable Law
    45  
Section 5.16 Permits and Licenses
    45  
Section 5.17 Employee Matters
    45  
Section 5.18 Insurance
    46  
Section 5.19 Freedom SEC Reports
    47  
Section 5.20 Investment Representations
    48  
Section 5.21 Financial Resources
    48  
 
       
ARTICLE VI COVENANTS
    48  
Section 6.1 Conduct of Business
    48  
Section 6.2 Proxy Statement; Freedom Stockholders’ Meeting
    53  
Section 6.3 Directors and Officers of Freedom After Closing
    55  
Section 6.4 HSR Act
    55  
Section 6.5 Required Information
    55  
Section 6.6 Confidentiality
    56  
Section 6.7 Public Disclosure
    56  
Section 6.8 Reasonable Efforts
    57  
Section 6.9 Notices of Certain Events
    58  
Section 6.10 Directors’ and Officers’ Insurance
    58  
Section 6.11 Advice of Changes
    58  
Section 6.12 Consents
    59  
Section 6.13 Financing at Closing
    59  
Section 6.14 Acquisition Sub 1 Exchangeable Shares
    59  
Section 6.15 Acquisition Sub 2 Exchangeable Securities
    60  
Section 6.16 Amended and Restated Freedom Organizational Documents
    60  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 6.17 Non-Voting Shares
    60  
 
       
ARTICLE VII TERMINATION
    61  
Section 7.1 Termination
    61  
Section 7.2 Effect of Termination
    62  
 
       
ARTICLE VIII SURVIVAL AND INDEMNIFICATION
    62  
Section 8.1 Survival
    62  
Section 8.2 Indemnification by Sellers
    62  
Section 8.3 Indemnification by Freedom
    64  
Section 8.4 Limitations on Liability
    64  
Section 8.5 Procedure for Third-Party Claims
    69  
Section 8.6 Indemnification Procedures
    70  
Section 8.7 Right to Indemnification Not Affected by Knowledge or Waiver
    73  
Section 8.8 No Other Representations or Warranties
    73  
Section 8.9 Contribution
    73  
 
       
ARTICLE IX GENERAL PROVISIONS
    74  
Section 9.1 Assignment
    74  
Section 9.2 Parties in Interest
    74  
Section 9.3 Amendment
    74  
Section 9.4 Waiver; Remedies
    74  
Section 9.5 Fees and Expenses
    75  
Section 9.6 Notices
    75  
Section 9.7 Entire Agreement
    77  
Section 9.8 Severability
    77  
Section 9.9 Consent to Jurisdiction
    77  
Section 9.10 Exhibits and Schedules; Disclosure
    78  
Section 9.11 Governing Law
    79  
Section 9.12 Counterparts
    79  
Section 9.13 Specific Performance
    79  
Section 9.14 Sellers’ Representative
    79  
Section 9.15 Buyers’ Representative
    81  
Section 9.16 Trustee Liability
    83  
Section 9.17 Certain Sellers’ Agreements
    84  
Section 9.18 Designated Seller
    84  
Section 9.19 Interim Sales of Purchased Shares
    85  
Section 9.20 Ogier
    86  
Section 9.21 Certain Transaction Documents
    86  

iii



--------------------------------------------------------------------------------



 



         
EXHIBITS
       
Exhibit A
  -   Definitions
Exhibit B
  -   Form of Loan Note
Exhibit C
  -   Financing Commitment Letters
Exhibit D
  -   Acquisition Sub 1 Exchangeable Share Terms
Exhibit E
  -   Exchangeable Securities Terms
Exhibit F
  -   Amended and Restated Certificate of Incorporation of Freedom
Exhibit G
  -   Certificate of Designation of Freedom Class A Stock
Exhibit H
      Certain Transaction Documents

iv



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     Agreement, dated June 22, 2007, by and among Freedom Acquisition Holdings,
Inc., a Delaware corporation (“Freedom”), FA Sub 1 Limited, a British Virgin
Islands business company (“Acquisition Sub 1”), FA Sub 2 Limited, a British
Virgin Islands business company (“Acquisition Sub 2”), FA Sub 3 Limited, a
British Virgin Islands business company (“Acquisition Sub 3”), Jared Bluestein
(the "Buyers’ Representative”), Noam Gottesman (the “Sellers’ Representative”),
Lehman (Cayman Islands) Ltd (“Lehman”), Noam Gottesman, Pierre Lagrange,
Emmanuel Roman, Jonathan Green, Leslie J. Schreyer, in his capacity as trustee
of the Gottesman GLG Trust, Jeffrey A. Robins, in his capacity as trustee of the
Roman GLG Trust, G&S Trustees Limited, in its capacity as trustee of the
Lagrange GLG Trust, Abacus (C.I.) Limited, in its capacity as trustee of the
Green GLG Trust, Lavender Heights Capital LP, Ogier Fiduciary Services (Cayman)
Limited, in its capacity as trustee of the Green Hill Trust, Sage Summit LP and
Ogier Fiduciary Services (Cayman) Limited, in its capacity as trustee of the
Blue Hill Trust (the “Sellers”).
Preliminary Statements
     Sellers are the record and beneficial owners of all the Purchased Shares
(as defined below).
     Freedom desires to have Acquisition Sub 1, Acquisition Sub 2 and
Acquisition Sub 3 (the "Buyers”) purchase from Sellers, and Sellers desire to
sell to Buyers, all the Purchased Shares, upon the terms and subject to the
conditions set forth herein.
     In consideration of the premises and of the mutual representations,
warranties, covenants and agreements hereinafter contained, Freedom, Buyers,
Buyers’ Representative, Sellers and Sellers’ Representative (the “Parties”)
agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Defined Terms. Capitalized terms used in this Agreement,
the Exhibits and Schedules to this Agreement and the Disclosure Statement shall
have the meanings specified in Exhibit A.
          Section 1.2 Rules of Construction. The rules of construction specified
in Exhibit A shall apply to this Agreement, the Exhibits and Schedules to this
Agreement and the Disclosure Statement.

 



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND SALE OF PURCHASED SHARES
     Section 2.1 Purchase and Sale of Purchased Shares.
     (a) Subject to all the terms and conditions of this Agreement, (i) each of
the Buyers, jointly and severally, agrees:

  (x)   to purchase and acquire from each of the Sellers, at the Closing, all of
the Purchased Shares in which each Seller has any right, title or interest, and
    (y)   to pay, at the Closing, for all the Purchased Shares the Aggregate
Purchase Price;

(ii) each of the Sellers, severally, agrees:

  (x)   to sell, convey, transfer, assign and deliver to Buyers, at the Closing,
all of the Purchased Shares in which each Seller has any right, title or
interest, and     (y)   to accept in payment for all of the Purchased Shares the
Aggregate Purchase Price.

Such purchase and sale shall also be made on the terms set forth in
Schedule 2.1(a) with respect to the Purchased Shares referred to therein, in
addition to the other provisions of this Agreement.
     (b) The purchase price for all of the Purchased Shares, subject to
adjustment as provided in Section 2.2 and Section 8.4 (the “Aggregate Purchase
Price”), shall be:
          (i) One billion dollars ($1,000,000,000), reduced by the aggregate
principal amount of any Loan Notes issued pursuant to Section 2.1(g); plus
          (ii) Loan Notes in an aggregate principal amount established pursuant
to Section 2.1(g)(i); plus
          (iii) 230,000,000 shares of Freedom Common Stock, subject to
adjustment as provided in Schedule 2.1(b) and this Section; plus

2



--------------------------------------------------------------------------------



 



          (iv) 58,923,874 shares of Freedom Class A Stock, subject to adjustment
as provided in Schedule 2.1(b); plus
          (v) 58,923,874 shares of Exchangeable Securities, subject to
adjustment as provided in Schedule 2.1(b); plus
          (vi) 32,940,056 shares of Acquisition Sub 1 Exchangeable Shares,
subject to adjustment as provided in Schedule 2.1(b).
The number of shares of Freedom Common Stock issued at Closing will be reduced
by an amount equal to the sum of (x) the number of Exchangeable Securities
issued pursuant to 2.1(b)(v) plus (y) the number of Acquisition Sub 1
Exchangeable Shares issued pursuant to Section 2.1(b)(vi); provided that,
Freedom shall on the Closing Date issue such additional shares of Freedom Common
Stock as may be required under the Support Agreement and the Shares Exchange
Agreement for any conversion or exchange of Exchangeable Securities or
Acquisition Sub 1 Exchangeable Shares that becomes effective on the Closing
Date.
     (c) The Aggregate Purchase Price shall be allocated to the Sellers for the
Purchased Shares as provided in Schedule 2.1(c).
     (d) The Purchased Shares shall be acquired by the Buyers as follows:
          (i) Acquisition Sub 1 shall acquire all of the Designated Shares;
          (ii) Acquisition Sub 2 shall acquire all of the Purchased Shares other
than the Designated Shares and the UK Shares; and
          (iii) Acquisition Sub 3 shall acquire all of the UK Shares.
     (e) On the Closing Date, (i) Freedom shall contribute to the capital of
Acquisition Sub 1 (x) four hundred and fifty million dollars ($450,000,000) and
(y) all of the securities referred to in Section 2.1(b) (iii) and (iv) and
(ii) Acquisition Sub 3 shall cause five hundred and fifty million dollars
($550,000,000) of the proceeds of loans made to it pursuant to the Financing to
be paid or otherwise made available to Acquisition Sub 1 (to be applied on
behalf of Acquisition Sub 3 to pay that part of the Aggregate Purchase Price
that is attributable to the UK Shares).
     (f) On the Closing Date, Acquisition Sub 1, acting for itself with respect
to the Designated Shares and on behalf of Acquisition Sub 3 with respect to the
UK Shares and on behalf of Acquisition Sub 2 with respect to the Purchased
Shares other than Designated Shares and UK Shares, shall:

3



--------------------------------------------------------------------------------



 



          (i) make wire transfers of immediately available dollars, to:

  (A)   such bank accounts as Sellers’ Representative may designate in a written
notice to Freedom given not less than five Business Days prior to the Closing
Date, (x) in an aggregate amount equal to the excess of (1) $1,000,000,000 over
(2) the aggregate principal amount of the Loan Notes and (y) in amounts for each
bank account as set forth in such notice (not to exceed in the aggregate the
amount determined pursuant to clause (A)(x)); and     (B)   the Loan Note
Collateral Account in an aggregate amount equal to the aggregate principal
amount of the Loan Notes.

          (ii) deliver to Sellers’ Representative Loan Notes payable in
accordance with the instructions given pursuant to Section 2.1(g)(i).
          (iii) make book-entry transfers to such securities accounts as
Sellers’ Representative may designate in a written notice to Freedom not less
than five Business Days prior to the Closing Date of the shares of Freedom
Common Stock referred to in Section 2.1(b)(iii), as adjusted, issued to such
Persons and in such amounts (not exceeding the aggregate amount referred to in
such Section) as are set forth in the instructions given by Sellers’
Representative pursuant to Section 2.1(g)(ii); provided, however, that the
aggregate number of shares of Freedom Common Stock that may be subject to
transfer instructions on the Closing Date, in each case after taking into
account any prior transfer instructions that may have been given and executed on
the Closing Date, shall not exceed the number of shares referred to in
Section 2.1(b)(iii), as adjusted.
          (iv) deliver to Sellers’ Representative certificates representing:
          (A) the shares of Freedom Class A Stock referred to in
Section 2.1(b)(iv) issued to such Persons and in such amounts (not exceeding the
aggregate amount referred to in such Section) as are set forth in the
instructions given by Sellers’ Representative pursuant to Section 2.2(g)(iii).
          (B) the shares of Exchangeable Securities referred to in
Section 2.1(b)(v) issued to such Persons and in such amounts (not exceeding the
aggregate amount referred to in such Section) as are set

4



--------------------------------------------------------------------------------



 



forth in the instructions given by Sellers’ Representative pursuant to Section
2.2(g)(iii), who shall be the same Persons and the same amounts as set forth in
clause (iv)(A) above.
          (C) the shares of Acquisition Sub 1 Exchangeable Shares referred to in
Section 2.1(b)(vi) issued to such Persons and in such amounts (not exceeding the
aggregate amount referred to in such Section) as are set forth in the
instructions given by Sellers’ Representative pursuant to Section 2.2(g)(iii).
          (g) The Sellers’ Representative shall deliver to Acquisition Sub 1, no
later than five Business Days prior to the Closing Date, written instructions
listing:
          (i) the payee, principal amount and redemption date of each Loan Note
to be issued by Acquisition Sub 1 at Closing.
          (ii) for the Freedom Common Stock referred to in Section 2.1(f)(iii),
the name of the Person, number of shares and securities account to be used for
transfer instructions for such securities, including instructions to effect the
transactions contemplated by Section 2.1(j).
          (iii) for each of the securities referred to in Section 2.1(f)(iv),
the name of the Person and number of shares for which each share certificate
referred to therein is to be issued at Closing.
          (h) The Sellers’ Representative may deliver to Acquisition Sub 1, no
later than five Business Days prior to the Closing Date, for any of the
Acquisition Sub 1 Exchangeable Shares referred to in Section 2.1(f)(iv)(C),
written instructions (which if given shall be irrevocable without the consent of
Acquisition Sub 1) that any holder thereof that may be listed in such
instructions has elected to exercise the right to exchange for Freedom Common
Stock such number of Acquisition Sub 1 Exchangeable Shares as may be set forth
in such instructions, effective as of such time on the Closing Date after the
issuance of the Acquisition Sub 1 Exchangeable Shares as may be set forth in
such instructions. Freedom will then cause the issuance and delivery by Freedom
of such number of shares of Freedom Common Stock as set forth in such
instructions in the same manner as the issuance of shares of Freedom Common
Stock in Section 2.1(f)(iii) and for purposes of this Section, Acquisition Sub 1
Exchangeable Shares that are to be exchanged on the Closing Date (as provided in
any instructions that may be given by Sellers’ Representative pursuant to this
Section 2.1(h)) shall not be treated as outstanding on the Closing Date.

5



--------------------------------------------------------------------------------



 



          (i) Notwithstanding any contrary provision of this Agreement, if the
consent of the Cayman Islands Monetary Authority for the transfer of GPCL has
not been obtained by the time when all the other conditions set forth in
Section 2.4 and 2.5 have otherwise been satisfied, the Sellers’ Representative
shall have the right, exercisable by giving written notice to Freedom, to cause
the Closing to occur with respect to all the Purchased Shares other than those
issued by GPCL on such date as may be specified in such notice, not sooner than
two Business Days after such notice is given. If such notice is given, the
following provisions shall apply:
          (i) The cash portion of the Aggregate Purchase Price payable on the
Closing Date shall be reduced by $100,000, and such amount shall be paid
(without interest) at such time as a Closing occurs with respect to the
Purchased Shares issued by GPCL, as provided in Section 2.1(h)(iv).
          (ii) The obligations of the Parties under Section 2.1 with respect to
the purchase and sale of the Purchased Shares issued by GPCL shall be suspended
until, and shall become effective again at, such time as a Closing occurs with
respect to the Purchased Shares of GPCL, as provided in Section 2.1(h)(iv).
          (iii) All references in this Agreement or any other Transaction
Document to Purchased Shares shall be deemed, for all purposes of this Agreement
or such other Transaction Documents, to exclude the Purchased Shares issued by
GPCL until, and include the Purchased Shares issued by GPCL only from and after,
such time as a Closing occurs with respect to the Purchased Shares of GPCL, as
provided in Section 2.1(h)(iv).
          (iv) At such time as the consent of the Cayman Islands Monetary
Authority for the transfer of the Purchased Shares issued by GPCL has been
obtained, the Sellers’ Representative shall give written notice to Freedom,
which shall specify a date for a Closing to occur with respect to the Purchased
Shares issued by GPCL, which Closing Date shall not be earlier than five
Business Days after such notice is given, and if such notice is given, the
Closing shall occur with respect to the Purchased Shares issued by GPCL on the
date specified in such notice.
          (v) The Parties will continue to comply with Section 6.8(ii) to obtain
the consent of the Cayman Islands Monetary Authority as promptly as practicable.
          (vi) Subject to the terms of Section 9.18(b), the Sellers will cause
GPCL to be operated in the ordinary course of business, consistent with

6



--------------------------------------------------------------------------------



 



past practice and will use reasonable efforts, consistent with past practice, to
(A) preserve intact its present business, (B) keep available the services of its
present officers and employees and (C) preserve its relationships with
customers, suppliers, distributors and others with which it has significant
business dealings.
          (vii) The Parties will effect the Closing for the Purchased Shares
issued by GPCL as promptly as practicable after the consent of the Cayman
Islands Monetary Authority is obtained.
          (viii) The Closing Net Cash Statement for the first Adjustment Date
will be prepared as if the Purchased Shares issued by GPCL had been purchased on
the Closing Date, whether or not such Purchased Shares have actually been sold
on or before the date such Closing Net Cash Statement is prepared.
          (j) The instructions given by the Sellers’ Representative pursuant to
Section 2.1(g)(ii) may include instructions to issue up to 10,000,000 shares of
Freedom Common Stock, subject to adjustment as provided in Schedule 2.1(b), to
one or more trusts and/or one or more Subsidiaries of Freedom, as may be set
forth in such instructions (the “Elected Shares”). Such portion of the Elected
Shares as may be specified in the instructions given by the Sellers’
Representative shall be used to acquire the LP Interests pursuant to the LP
Interest Option Agreement.
          Section 2.2 Post Closing Adjustments. On each Adjustment Date, the
Aggregate Purchase Price will be adjusted, up or down, as follows:
          (a) If the Net Cash Amount for such Adjustment Date is greater than
the Baseline Amount:
          (i) The Aggregate Purchase Price will be increased on a
dollar-for-dollar basis by the amount by which the Net Cash Amount for such
Adjustment Date is greater than the Baseline Amount (the “Excess Net Cash
Amount”).
          (ii) Freedom will pay to Sellers’ Representative an amount equal to
the product of (A) the Applicable Percentage for such Adjustment Date,
multiplied by (B) the Excess Net Cash Amount for such Adjustment Date. Any
payment by Freedom pursuant to this Section shall be made promptly (and in no
event later than five Business Days) after the Excess Net Cash Amount is
determined as provided in Section 2.2(g) and in the manner provided in
Section 2.2(h).

7



--------------------------------------------------------------------------------



 



          (iii) Sellers’ Representative will pay to each Seller such Seller’s
proportionate share of any payment made to Sellers’ Representative pursuant to
Section 2.2(a)(ii).
          (iv) The amount of any payment pursuant to clause (ii) hereof on any
Adjustment Date shall be adjusted to take into account (A) any such payment made
on a prior Adjustment Date, if any, and (B) any payments made pursuant to
Section 2.2(b)(ii), so that any payment after the payment on the first
Adjustment Date is a “net” payment that makes the aggregate amount of all
payments made on that and any prior Adjustment Date equal to the absolute
difference between the Net Cash Amount and the Baseline Amount, as computed on
such Adjustment Date.
          (b) If the Net Cash Amount for such Adjustment Date is less than the
Baseline Amount:
          (i) The Aggregate Purchase Price will be decreased on a
dollar-for-dollar basis by the amount by which the Net Cash Amount for such
Adjustment Date is less than the Baseline Amount (the “Deficit Net Cash
Amount”).
          (ii) Sellers’ Representative will pay to Freedom an amount equal to
the product of (A) the Applicable Percentage for such Adjustment Date multiplied
by (B) the Deficit Net Cash Amount for such Adjustment Date. Any payment by
Sellers’ Representative pursuant to this Section shall be made promptly (and in
no event later than five Business Days) after the Deficit Net Cash Amount is
determined as provided in Section 2.2(g) and in the manner provided in
Section 2.2(h).
          (iii) Each Seller shall pay to Sellers’ Representative such Seller’s
proportionate share of any payment made by Sellers’ Representative pursuant to
Section 2.2(b)(ii).
          (iv) The amount of any payment pursuant to clause (ii) hereof on any
Adjustment Date shall be adjusted to take into account (A) any such payment made
on a prior Adjustment Date, if any, and (B) any payments made pursuant to
Section 2.2(a)(ii), so that any payment after the payment on the first
Adjustment Date is a “net” payment that makes the aggregate amount of all
payments made on that and any prior Adjustment Date equal to the absolute
difference between the Net Cash Amount and the Baseline Amount, as computed on
such Adjustment Date.

8



--------------------------------------------------------------------------------



 



          (c) The Net Cash Amount for any Adjustment Date shall be computed in
accordance with Schedule 2.2(c), and such computations shall be based on the
following accounting information:
          (i) For the first Adjustment Date, the Net Cash Amount shall be
computed based on a good faith estimate by Buyers’ Representative of the amounts
referred to in Schedule 2.2(c), as of the Closing Date, based on a review of the
Companies’ books and records, as of the Closing Date, and without any review,
audit or other accounting procedures by an accounting firm or other Person.
          (ii) For the second Adjustment Date, the Net Cash Amount shall be
computed by the Buyers’ Representative on the same basis as the first Adjustment
Date, except that all fees receivable and personnel costs payable, each as of
the Closing Date, shall be adjusted to give effect to the final determination of
such amounts by the Companies as of December 31, 2007 in accordance with the
past practice of the Companies, including the crystallization of amounts payable
in respect of performance fees.
          (iii) For the third Adjustment Date, the Net Cash Amount shall be
computed by the Buyers’ Representative on the same basis as the second
Adjustment Date, except that (x) all fees receivable and personnel costs
payable, each as of the Closing Date, shall be adjusted to give effect to any
audit adjustments that are required to be made in the audited financial
statements that include the combined balance sheet of the Companies as of
December 31, 2007 and (y) Section 2.3(b) shall apply to the computation of Net
Cash Amount for the third Adjustment Date.
          (d) The “Baseline Amount” for purposes of this Section is $0.
          (e) The “Adjustment Dates” for purposes of this Section are as
follows:
          (i) The first Adjustment Date shall be ten Business Days after the
Closing Date.
          (ii) The second Adjustment Date shall be January 31, 2008.
          (iii) The third Adjustment Date shall be ten Business Days after
receipt of the audited financials statements that include the combined balance
sheet of the Companies as of December 31, 2007.

9



--------------------------------------------------------------------------------



 



          (f) The “Applicable Percentage” for each Adjustment Date is as
follows:
          (i) For the first Adjustment Date: 95%.
          (ii) For the second Adjustment Date: 95%.
          (iii) For the third Adjustment Date: 100%.
          (g) The Excess Net Cash Amount or Deficit Net Cash Amount for any
Adjustment Date will be deemed to be determined for purposes of establishing the
time when any payments are required to be made pursuant to this Section as
follows:
          (i) For the first and second Adjustment Dates, five Business Days
after a Closing Net Cash Statement is delivered for such Adjustment Date, as
provided in Section 2.3(a).
          (ii) For the third Adjustment Date, ten Business Days after a Closing
Net Cash Statement is delivered for the third Adjustment Date, as provided in
Section 2.3(a), unless a Notice of Disagreement is given as provided in
Section 2.3(b). If a Notice of Disagreement is given as provided in
Section 2.3(b), the Excess Net Cash Amount or Deficit Net Cash Amount for any
Adjustment Date will be deemed to be determined for purposes of establishing the
time when any payments are required to be made pursuant to this Section five
Business Days after there is a Final Closing Net Cash Statement, as provided in
Section 2.3.
          (h) Any payment of Excess Net Cash Amount or Deficit Net Cash Amount
pursuant to this Section shall be made by wire transfer of immediately available
dollars to such bank account or accounts as Sellers’ Representative (in the case
of an Excess Net Cash Amount) or Buyers’ Representative (in the case of a
Deficit Cash Net Amount) may designate in a written notice to Buyers’
Representative (in the case of an Excess Net Cash Amount) or Sellers’
Representative (in the case of a Deficit Cash Net Amount) given not later than
five Business Days prior to the date any such payment is to be made.
          (i) Freedom shall have no obligation of any kind to borrow under the
Credit Agreement or otherwise incur Indebtedness to pay any Excess Net Cash
Amount it is required to pay hereunder, but shall pay any such amount promptly
to the extent funds

10



--------------------------------------------------------------------------------



 



are available at Closing from the Companies’ cash or other working capital or
become available from cash generated through operations.
          (j) Any Net Cash Amount shall be received or borne by Freedom on
behalf of the Buyers in the proportions in which the Buyers have paid to the
Sellers the cash and Loan Note portion of the Aggregate Purchase Price.
          Section 2.3 Closing Net Cash Statement.
          (a) Buyers’ Representative will prepare and deliver to Sellers’
Representative a statement of the Net Cash Amount (the “Closing Net Cash
Statement”) at least five Business Days prior to each Adjustment Date (the
“Delivery Date"). In connection with the preparation of the Closing Net Cash
Statement, Freedom will allow Buyers’ Representative and Sellers’ Representative
reasonable access to books, records and relevant personnel of the Companies
(including temporary office space at the Companies’ offices) for the purpose of
preparing, or observing and participating in the preparation of, the Closing Net
Cash Statement.
          (b) The Closing Net Cash Statement for the third Adjustment Date will
be deemed to be the final, binding and conclusive Closing Net Cash Statement
(the “Final Closing Net Cash Statement”) for all purposes on the tenth Business
Day after the third Adjustment Date unless Sellers’ Representative delivers to
Buyers’ Representative written notice of Sellers’ disagreement (a "Notice of
Disagreement”) prior to such date specifying in reasonable detail the nature of
Sellers’ objections to the Closing Net Cash Statement. During the ten Business
Day period following the Delivery Date for the third Adjustment Date, Freedom
will cause Sellers and Sellers’ Representative to be provided with access at
reasonable times, following reasonable notice, to books, records and relevant
personnel of the Companies for the purpose of preparing any Notice of
Disagreement, provided that such access will not interfere with the normal work
duties of any such personnel. Sellers hereby waive the right to assert any
objection to the Closing Net Cash Statement that is not asserted in a Notice of
Disagreement delivered to Buyers’ Representative within ten Business Days after
the Delivery Date for the third Adjustment Date. If a Notice of Disagreement is
delivered to Buyers’ Representative within such ten Business Days, then the
Closing Net Cash Statement (as adjusted, pursuant to Section 2.2(c) below, if
necessary) will be deemed to be the Final Closing Net Cash Statement for all
purposes on the earlier of (x) the date Buyers’ Representative and Sellers’
Representative resolve in writing all differences they have with respect to the
Closing Net Cash Statement or (y) the date the disputed matters are resolved in
writing by the Unaffiliated Firm. In the event that disputed matters are
resolved by the Unaffiliated Firm (as set forth below in accordance with the
terms hereof), the Final Closing Net Cash Statement will consist of the
applicable amounts from the Closing Net Cash Statement (or amounts otherwise
agreed to in writing by Buyers’ Representative and

11



--------------------------------------------------------------------------------



 



Sellers’ Representative) as to items that have not been submitted for resolution
to the Unaffiliated Firm, and the amounts determined by the Unaffiliated Firm as
to items that were submitted for resolution by the Unaffiliated Firm.
          (c) During the ten Business Day period following the delivery of a
Notice of Disagreement, Buyers’ Representative and Sellers’ Representative will
seek in good faith to resolve any differences they may have with respect to
matters specified in the Notice of Disagreement. If, at the end of such ten
Business Day period, Buyers’ Representative and Sellers’ Representative have not
reached agreement on such matters, Buyers’ Representative and Sellers’
Representative will jointly engage a single arbitrator from the Unaffiliated
Firm to resolve the matters specified in the Notice of Disagreement that remain
in dispute with respect to the Closing Net Cash Statement by arbitration in
accordance with the procedures set forth in this Section 2.3(c). The single
arbitrator selected from the Unaffiliated Firm, shall not have performed any
work on behalf of the Buyer Group or the Companies nor any of their respective
Affiliates in the previous five years. In connection with such engagement,
Buyers’ Representative and Sellers’ Representative agree to use commercially
reasonable efforts to cause Freedom and the Sellers’ Representative to execute,
if requested by the Unaffiliated Firm, a reasonable engagement letter including
customary indemnities. Promptly after such engagement of the Unaffiliated Firm,
Buyers’ Representative or Sellers’ Representative will provide the Unaffiliated
Firm with a copy of this Agreement, the Closing Net Cash Statement, and the
Notice of Disagreement. The Unaffiliated Firm will have the authority to request
in writing such additional written submissions from either the Buyers’
Representative or Sellers’ Representative as it deems appropriate, provided that
a copy of any such submission will be provided to the other Party at the same
time as it is provided to the Unaffiliated Firm. The Buyer Group and Sellers
will not make any additional submission to the Unaffiliated Firm except pursuant
to such a written request by the Unaffiliated Firm. The Buyer Group and Sellers
will not communicate with the Unaffiliated Firm without providing Sellers’
Representative or Buyers’ Representative, as applicable, a reasonable
opportunity to participate in such communication with the Unaffiliated Firm
(other than with respect to written submissions in response to the written
request of the Unaffiliated Firm). The Unaffiliated Firm will have forty-five
(45) days to review the documents provided to it pursuant to this
Section 2.3(c). Within such forty-five (45) day period, the Unaffiliated Firm
will furnish simultaneously to Buyers’ Representative and the Sellers’
Representative its written determination with respect to each of the adjustments
in dispute submitted to it for resolution. The Unaffiliated Firm will resolve
the differences regarding the Closing Net Cash Statement based solely on the
information provided to the Unaffiliated Firm by Buyers’ Representative and
Sellers’ Representative pursuant to the terms of this Agreement (and not
independent review). The Unaffiliated Firm’s authority will be limited to
resolving disputes with respect to whether the Closing Net Cash Statement was
prepared in accordance with Section 2.2 with respect to the

12



--------------------------------------------------------------------------------



 



individual items on the Closing Net Cash Statement in dispute (it being
understood that the Unaffiliated Firm will have no authority to make any
adjustments to any financial statements or amounts other than amounts set forth
in the Closing Net Cash Statement that are in dispute). In resolving any
disputed item, the Unaffiliated Firm may not assign a value to such item greater
than the greatest value for such item asserted by the Buyer Group or Sellers’
Representative or less than the smallest value for such item asserted by the
Buyer Group or Sellers’ Representative.
          (d) The decision of the Unaffiliated Firm will be, in the absence of
manifest error, for all purposes, conclusive, non appealable, final and binding
upon the Buyer Group and Sellers. Such decision will be subject to specific
performance pursuant to Section 9.13, and judgment may also be entered thereon
as an arbitration award pursuant to the Federal Arbitration Act, 9 U.S.C.
§§1-16, in any court of competent jurisdiction (subject to Section 9.9). The
fees of the Unaffiliated Firm will be borne by the Buyers, on the one hand, and
Sellers, on the other hand, in the same proportion that the dollar amount of
disputed items lost by a Party bears to the total dollar amount in dispute
resolved by the Unaffiliated Firm. Buyers, on the one hand, and Sellers, on the
other hand, will bear the fees, costs and expenses of its own accountants and
all of its other expenses in connection with the matters contemplated by this
Section 2.3.
          Section 2.4 Conditions to Obligations of Buyer Group. The obligations
of Buyers to effect the Transaction are subject to the satisfaction or waiver by
Freedom at or prior to the Closing Date of each of the following conditions:
          (a) Representations and Warranties. The representations and warranties
set forth in Articles III and IV (i) that are qualified as to materiality shall
be true and correct in all respects and (ii) that are not so qualified shall be
true and correct in all material respects, in each case as of the date of this
Agreement and as of the Closing Date with the same effect as though made on and
as of the date of this Agreement and the Closing Date, and Sellers’
Representative shall have delivered to Freedom a certificate confirming the
foregoing as of the Closing Date.
          (b) Performance of Obligations of Sellers. Each and all of the
covenants and agreements of Sellers or Sellers’ Representative to be performed
or complied with pursuant this Agreement or any other the Transaction Document,
including the consummation of the Reorganization, on or prior to the Closing
Date shall have been fully performed and complied with, and Sellers’
Representative shall have delivered to Freedom a certificate signed by Sellers’
Representative confirming the foregoing as of the Closing Date.
          (c) Litigation. No Action shall have been overtly threatened in
writing, instituted or pending which (i) is reasonably likely to make illegal,
or to delay

13



--------------------------------------------------------------------------------



 



beyond the Termination Date or otherwise directly or indirectly restrain or
prohibit, the consummation of the Transaction or otherwise have a GLG Material
Adverse Effect, (ii) seeks to prohibit ownership or operation by the Buyer Group
or the Companies of all or any material portion of the Business or assets of the
Companies or to compel the Buyer Group or the Companies to dispose of or hold
separately the Equity Securities of any of the Companies or all or any material
portion of the Business or assets of the Companies as a result of the
Transaction, or (iii) seeks to impose limitations on the ability of the Buyer
Group or any of its Affiliates effectively to exercise full rights of ownership
of the Equity Securities of any of the Companies.
          (d) Laws. There shall not following the date hereof have been enacted,
entered, enforced, promulgated or deemed applicable to the Transaction any Law
or any other action taken by any court or other Governmental Entity that has
resulted, or could reasonably be expected to result, directly or indirectly, in
any of the consequences referred to in Section 2.4(c).
          (e) Consents. The Sellers shall have obtained and provided to Freedom
each approval and consent listed on Schedule 2.4(e), each in form and substance
reasonably satisfactory to Freedom.
          (f) Antitrust Approvals. (i) All waiting periods (and all extensions
thereof) applicable to the consummation of the Transaction under the HSR Act
shall have terminated or expired, and (ii) all antitrust and competition
approvals, consents (other than those specified in (i)) which are required to be
obtained in connection with the Transaction, as set forth in Schedule 2.4(f),
shall have been received and all such antitrust or competition notices or
filings shall have been made.
          (g) Requisite Stockholder Approval. The Requisite Stockholder Approval
shall have been obtained for the matters submitted for a vote of the Freedom
Stockholders as will be set forth in the Proxy Statement.
          (h) Transaction Documents. Each of the Transaction Documents shall
have been executed and delivered by each of the parties to such Transaction
Documents other than the Buyer Group.
          (i) Credit Agreement. The entire amount that may be borrowed under the
Credit Agreement shall be available for funding on the Closing Date (all
conditions precedent to the borrowing of $550,000,000 thereunder having been
satisfied).
          (j) Sellers’ Representative Closing Certificate. The Sellers’
Representative shall have executed and delivered to Freedom a closing
certificate

14



--------------------------------------------------------------------------------



 



attaching correct copies of the Organizational Documents of the Companies that
issued Purchased Shares.
          Section 2.5 Conditions to Obligations of Sellers. The obligations of
Sellers to effect the Transaction are subject to the satisfaction or waiver by
the Sellers’ Representative at or prior to the Closing Date of each of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Buyer Group set forth in Article V (i) that are qualified as to
materiality shall be true and correct in all respects and (ii) that are not so
qualified shall be true and correct in all material respects, in each case as of
the date of this Agreement and as of the Closing Date with the same effect as
though made on and as of the date of this Agreement and the Closing Date, and
Freedom shall have delivered to Sellers’ Representative a certificate signed by
an executive officer of Freedom confirming the foregoing as of the Closing Date.
          (b) Performance of Obligations of Buyer. Each and all of the covenants
and agreements of the Buyer Group to be performed or complied with pursuant to
this Agreement or any other Transaction Document on or prior to the Closing Date
shall have been fully performed and complied with, and Freedom shall have
delivered to Sellers’ Representative a certificate signed by an executive
officer of Freedom confirming the foregoing as of the Closing Date.
          (c) Litigation. No Action shall have been overtly threatened in
writing, instituted or pending which (i) is reasonably likely to make illegal,
or to delay beyond the Termination Date or otherwise directly or indirectly
restrain or prohibit, the consummation of the Transaction or otherwise have a
Freedom Material Adverse Effect, (ii) seeks to prohibit ownership or operation
by the Buyer Group or the Companies of all or any material portion of the
Business or assets of the Companies or to compel the Buyer Group or the
Companies to dispose of or hold separately the Equity Securities of any of the
Companies or all or any material portion of the Business or assets of the
Companies as a result of the Transaction, or (iii) seeks to impose limitations
on the ability of the Buyer Group or any of its Affiliates effectively to
exercise full rights of ownership of the Equity Securities of any of the
Companies.
          (d) Laws. There shall not following the date hereof have been enacted,
entered, enforced, promulgated or deemed applicable to the Transaction any Law
or any other action taken by any court or other Governmental Entity that has
resulted, or could reasonably be expected to result, directly or indirectly, in
any of the consequences referred to in Section 2.5(c).

15



--------------------------------------------------------------------------------



 



          (e) Consents. Freedom shall have obtained and provided to Sellers’
Representative each approval and consent listed on Schedule 2.5(e), each in form
and substance reasonably satisfactory to Sellers’ Representative.
          (f) Antitrust Approvals. (i) All waiting periods (and all extensions
thereof) applicable to the consummation of the Transaction under the HSR Act
shall have terminated or expired, and (ii) all antitrust and competition
approvals, consents (other than those specified in (i)) which are required to be
obtained in connection with the Transaction, as set forth in Schedule 2.5(f),
shall have been received and all such antitrust or competition notices or
filings shall have been made.
          (g) Requisite Stockholder Approval. The Requisite Stockholder Approval
shall have been obtained for the matters submitted for a vote of the Freedom
Stockholders as will be set forth in the Proxy Statement.
          (h) Transaction Documents. Each of the Transaction Documents shall
have been executed and delivered by each of the parties to such Transaction
Documents other than the Companies.
          (i) Credit Agreement. The entire amount that may be borrowed under the
Credit Agreement shall be available for funding on the Closing Date (all
conditions precedent to the borrowing of $550,000,000 thereunder having been
satisfied).
          (j) Freedom Board Resolutions. Sellers’ Representative shall have
received copies of resolutions, in form and substance reasonably satisfactory to
Sellers’ Representative, which, among other things, authorize and approve
(i) the LTIP, (ii) the reservation for issuance of Freedom Common Stock pursuant
to the LTIP, and (iii) the reservation for issuance of Freedom Common Stock
pursuant to the Exchangeable Shares, the Support Agreement and the Shares
Exchange Agreement.
          Section 2.6 Closing.
          (a) The closing of the purchase and sale of the Purchased Shares (the
“Closing”) will take place (i) at the offices of Chadbourne & Parke LLP, 30
Rockefeller Plaza, New York, New York and Chadbourne & Parke, 45 King William
Street, London, England on the third Business Day following the satisfaction or
waiver of all conditions set forth in Sections 2.4 and 2.5, or (ii) at such
other place, date and time as Sellers’ Representative and Freedom may agree.
          (b) At the Closing, Sellers will deliver to Buyers the following:
          (i) in the case of certificated securities or interests, certificates

16



--------------------------------------------------------------------------------



 



representing all certificated Purchased Shares outstanding on the Closing Date
(with all requisite tax stamps attached), duly endorsed for transfer by delivery
or accompanied by stock powers or share transfer forms duly executed in blank;
in the case of uncertificated securities or interests, assignments or other
documentation appropriate to effect a transfer of all uncertificated Purchased
Shares (with all requisite tax stamps attached), duly executed for transfer by
delivery; and any other documents that are necessary or customary in the
relevant jurisdiction to transfer to Buyers good title to all such Purchased
Shares free and clear of any Liens other than Permitted Transfer Restrictions;
          (ii) the minute books, stock ledgers and stock transfer books of the
Companies (other than such records as are maintained at the registered offices
of the Companies in the Cayman Islands, if applicable); and
          (iii) all other instruments, agreements, certificates and documents
required to be delivered by any Seller or Sellers’ Representative at or prior to
the Closing Date pursuant to this Agreement or any other Transaction Document.
          (iv) undertakings to be given by each of Noam Gottesman, Pierre
Lagrange and Emmanuel Roman:
(A) not to carry on or be engaged in the business or in any of the business
activities of Freedom or any of its Subsidiaries or any other business or
business activity that Freedom or any of its Subsidiaries proposes to engage in
during the term of the undertakings (or undertakings in such other terms as may
be agreed between Noam Gottesman, Pierre Lagrange and Emmanuel Roman, on the one
hand, and Freedom or any of its Subsidiaries, on the other hand), except in each
case as shareholders, officers, directors, employees or consultants of Freedom
or any of its Subsidiaries, such undertakings to be expressed to be for the
benefit of:
(I) Freedom in connection with the Transaction to run for a period of five years
from the Closing Date and to be governed by the Laws of the State of New York;
(II) GPLP in connection with the respective employments of Noam Gottesman,
Pierre Lagrange and Emmanuel Roman, to run for a period of one year from the
termination of such respective employments and to be

17



--------------------------------------------------------------------------------



 



governed by the Law governing the applicable employment agreement; and

  (B)   not to solicit employees and partners of Freedom and its Subsidiaries
upon terms and conditions reasonably acceptable to each of them and Freedom.

          (c) At the Closing, Buyers will deliver the following:
               (i) the payments required by Section 2.1(f); and
               (ii) all other instruments, agreements, certificates and
documents required to be delivered by Buyers at or prior to the Closing Date
pursuant to this Agreement or any other Transaction Document.
          Section 2.7 Transfer Taxes. All applicable sales and transfer Taxes
due as a result of the sale of the Purchased Shares and filing, recording,
registration, stamp, documentary and other Taxes and fees payable in connection
with the Transaction will be paid by Freedom, except that Taxes imposed on or
measured by the net income or gains of any Seller shall be the responsibility of
and be paid by that Seller.
ARTICLE III
BASIC REPRESENTATIONS AND WARRANTIES OF SELLERS
          Each Seller, severally and not jointly, only as to itself, himself or
herself, hereby represents and warrants to the Buyer Group as follows:
          Section 3.1 Binding Obligation. Such Seller, if a natural Person, has
the capacity to execute and deliver each Transaction Document delivered or to be
delivered by such Seller and to perform all of such Seller’s obligations
hereunder and thereunder. Such Seller, if a legal entity: (i) is duly
incorporated or formed, and is in good standing, under the laws of the
jurisdiction where it is organized, (ii) has the corporate, company,
partnership, trust or other power, authority and legal right to execute and
deliver each Transaction Document delivered or to be delivered by such Seller
and to perform such Seller’s obligations hereunder and thereunder and (iii) has
duly authorized the execution, delivery and performance by such Seller of each
Transaction Document to which such Seller is a party. This Agreement has been
duly executed and delivered by such Seller and constitutes the legal, valid and
binding obligation of such Seller, enforceable against such Seller in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
the enforcement of creditors’ rights in general and by general principles of
equity. Each other Transaction Document delivered or to be delivered by

18



--------------------------------------------------------------------------------



 



such Seller will be duly executed and delivered by such Seller and, when so
executed and delivered, will constitute the legal, valid and binding obligation
of such Seller, enforceable against such Seller in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors’ rights in general and by general principles of equity.
          Section 3.2 No Breach. Except as disclosed in the Disclosure
Statement, none of the execution, delivery or performance by such Seller of any
Transaction Document delivered or to be delivered by such Person or the
consummation of the Transaction does or will, with or without the giving of
notice or the lapse of time or both (a) require any Consent or Permit applicable
to such Person or any of the Companies, or (b) result in the creation of any
Lien upon any of the properties or assets of any of the Companies, or
(c) conflict with, or result in a breach or violation of or a default under, or
give rise to a right of amendment, termination, cancellation or acceleration of
any obligation or to a loss of a benefit under (i) any Contract of such Person,
or any of his or her Affiliates or any Material Contract of any of the Companies
or (ii) any Law, License or Permit or other requirement to which such Person or
such Person’s properties or assets are subject, or to which any of the Companies
or any of their properties or assets are subject, or (iii) the Organizational
Documents of any of the Companies or in the case of any Person that is a legal
entity, such Person’s Organizational Documents, except for, in the case of (a),
(b) and (c)(i) and (c)(ii), those which would not have a GLG Material Adverse
Effect or would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the ability of such Person to consummate
the Transaction.
          Section 3.3 Title. Such Seller has good title to, and is the record
and beneficial owner of, the number of Purchased Shares set forth opposite such
Seller’s name in the Disclosure Statement (and on the Closing Date will have
good title to, and will be the record and beneficial owner of, such Purchased
Shares set forth in the Disclosure Statement), free and clear of any Liens
(other than Permitted Transfer Restrictions), and will transfer and deliver to
Buyer at the Closing good title to such Purchased Shares, free and clear of any
Liens (other than Permitted Transfer Restrictions), subject to compliance with
applicable recordation, stamping and registration of stock transfer forms and
stock and share transfer registration procedures. The number of Purchased Shares
set forth opposite such Seller’s name in the Disclosure Statement constitute all
of the Purchased Shares over which any voting or dispositive power is held by
such Seller.
          Section 3.4 No Brokers. Except as disclosed in the Disclosure
Statement, there is no investment banker, broker, finder or other intermediary
which has been retained by or is authorized to act on behalf of such Seller and
who is or might be

19



--------------------------------------------------------------------------------



 



entitled to any fee, commission or payment in connection with the negotiation,
preparation, execution or delivery of any Transaction Document or the
consummation of the Transaction. Any payment to which any Person referred to in
the Disclosure Statement is entitled is payable only by such Seller.
          Section 3.5 Governmental Approvals. Except as disclosed in the
Disclosure Statement, no Consent or Order of, with or to any Governmental Entity
or other Person is required to be obtained or made by or with respect to such
Seller in connection with the execution, delivery and performance by such Seller
of any Transaction Document or the consummation by such Seller of the
Transaction, other than any Consent or Order the failure to obtain or make any
such Consent or Order would not reasonably be expected to have a material
adverse effect on the ability of the Companies to conduct the Business in all
material respects as currently conducted.
          Section 3.6 Investment Representations.
          (a) Such Seller is acquiring any securities to be issued to such
Seller pursuant to this Agreement for investment for his, her or its own account
(or in the case of any trustee, for the account of the beneficiaries of the
trust administered by such trustee) and not with a view to, or for sale in
connection with, any distribution thereof.
          (b) Such Seller (other than Ogier Fiduciary Services (Cayman) Limited,
in its capacity as trustee) is an accredited investor as defined in Regulation D
under the Securities Act.
          (c) Such Seller is capable of evaluating the merits and risks of any
securities to be issued to such Seller pursuant to this Agreement. Such Seller
has had access to such information with respect to the Buyer Group as the Seller
deems necessary or appropriate to make such evaluation and an informed
investment decision with respect any securities to be issued to such Seller
pursuant to this Agreement. Seller is fully able to bear the economic risk of an
investment in any securities to be issued to such Seller pursuant to this
Agreement and is able to afford a complete loss of such investment.
          (d) Such Seller acknowledges that the securities to be issued to such
Seller hereunder have not been registered under the Securities Act or any state
securities laws and may not be sold or offered for sale, pledged, hypothecated
or otherwise transferred except pursuant to an effective registration statement
under the Securities Act and applicable state securities laws or an exception
therefrom.

20



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES CONCERNING
THE COMPANIES
     The Sellers, other than any Designated Seller, jointly and severally,
hereby represent and warrant to the Buyer Group as follows:
          Section 4.1 Organization.
          (a) Each of the Companies is duly formed, validly existing and in good
standing under the laws of the jurisdiction where it is organized, as disclosed
in the Disclosure Statement. Each of the Companies has all requisite corporate,
partnership or other power and authority to own, lease and operate its assets
and properties and to carry on the Business as presently conducted and as it
will be conducted through the Closing Date. Each of the Companies is duly
qualified to transact business in each jurisdiction in which the ownership,
leasing or holding of its properties or the conduct or nature of its business
makes such qualification necessary, except where the failure to be so qualified
would not have a GLG Material Adverse Effect. All registrations required under
the Limited Partnerships Act 1907 (UK legislation) have been duly made. True and
complete copies of the Organizational Documents, minute books, stock certificate
books and stock transfer books, in each case as amended to date, of the
Companies have previously been delivered or made available to Buyers.
          (b) The Companies have no Subsidiaries other than other Companies.
          (c) The Disclosure Statement sets forth a complete list of the
directors and executive officers (as defined in Rule 3b-7 of the Exchange Act)
of each of the Companies.
          Section 4.2 Authority.
          (a) Each of the Companies has all requisite corporate, partnership or
other power and authority to execute and deliver each Transaction Document
delivered or to be delivered by it and to perform all of its obligations under
the Transaction Documents. The execution, delivery and performance by each of
the Companies of each Transaction Document to which it is a party delivered or
to be delivered by it and the consummation of the transactions contemplated to
be performed by it under the Transaction Documents to which it is a party have
been duly authorized by all necessary and proper corporate, partnership or other
action on the part of the Companies.

21



--------------------------------------------------------------------------------



 



          (b) Each Transaction Document to be delivered by the Companies will be
duly executed and delivered by the Companies and, when so executed and
delivered, will constitute the legal, valid and binding obligation of the
Companies, enforceable against the Companies in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors’ rights in general and by general principles of equity.
          Section 4.3 No Breach. Except as disclosed in the Disclosure
Statement, none of the execution, delivery or performance by the Companies of
any Transaction Document or the consummation by the Companies of the Transaction
does or will, with or without the giving of notice or the lapse of time or both,
(a) require any Permit applicable to any of the Companies, (b) result in the
creation of any Lien upon any of the properties or assets of any of the
Companies (except for Permitted Liens) or (c) conflict with, or result in a
breach or violation of or a default under, or give rise to a right of amendment,
termination, cancellation or acceleration of any obligation or to a loss of a
benefit under (i) the Organizational Documents of any of the Companies, (ii) any
Material Contract of any of the Companies or (iii) assuming compliance with the
matters referred to in the Disclosure Statement, any Law, License or Permit or
other requirement to which the Companies or any of its properties or assets are
subject, except, in the case of (a), (b), (c)(ii) or (c)(iii) for those which
would not have a GLG Material Adverse Effect.
          Section 4.4 No Brokers. Except as disclosed in the Disclosure
Statement, there is no investment banker, broker, finder or other intermediary
which has been retained by or is authorized to act on behalf of any of the
Companies who is or might be entitled to any fee, commission or payment from any
of the Companies in connection with the negotiation, preparation, execution or
delivery of any Transaction Document or the consummation of the Transaction.
          Section 4.5 Governmental Approvals. Except as disclosed in the
Disclosure Statement, no Consent or Order of, with or to any Governmental Entity
or other Person is required to be obtained or made by or with respect to any of
the Companies in connection with the execution, delivery and performance by any
of the Companies of any Transaction Document or the consummation of the
Transaction, except for any failure to obtain or make such Consent or Order
which would not have a GLG Material Adverse Effect.
          Section 4.6 Capitalization.
          (a) The Disclosure Statement sets forth (i) the authorized Equity
Securities of each of the Companies, (ii) the number of Equity Securities of
each of the

22



--------------------------------------------------------------------------------



 



Companies that are issued and outstanding and the record owners thereof, and
(iii) the number of Equity Securities of each of the Companies that is held of
record by each of the Sellers, in each case, as of the date hereof and, subject
to Section 9.10(b), as of the Closing Date. All of the outstanding Equity
Securities of each of the Companies are duly authorized, validly issued, fully
paid and non-assessable (except as set forth in the Disclosure Statement) and
were not issued in violation of, and are not subject to, any preemptive rights.
There are no bonds, debentures, notes or other Indebtedness of any type
whatsoever of the Companies having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
any holders of Equity Securities of any of the Companies may vote. Except as
disclosed in the Disclosure Statement and except for rights granted to Buyers
under this Agreement, there are no outstanding options, warrants, calls,
demands, stock appreciation rights, Contracts or other rights of any nature to
purchase, obtain or acquire or otherwise relating to, or any outstanding
securities or obligations convertible into or exchangeable for, or any voting
agreements with respect to, any Equity Securities of any of the Companies or any
other securities of any of the Companies and none of the Companies is obligated,
pursuant to any securities, options, warrants, calls, demands, Contracts or
other rights of any nature or otherwise, now or in the future, contingently or
otherwise, to issue, deliver, sell, purchase or redeem any Equity Securities of
any of the Companies, any other securities of the Companies or any interest in
or assets of the Companies to or from any Person or to issue, deliver, sell,
purchase or redeem any stock appreciation rights or other Contracts of the
Companies relating to any Equity Securities of any of the Companies or other
securities of any of the Companies to or from any Person.
          (b) All of the outstanding Purchased Shares are owned of record by
Sellers.
          (c) All of the outstanding Equity Securities of the Companies have
been issued in compliance in all material respects with all requirements of Laws
and Contracts applicable to the Companies and the Equity Securities of the
Companies.
          (d) Except as disclosed in the Disclosure Statement, upon consummation
of the Transaction, Freedom will own, directly or indirectly, all Equity
Securities of all of the Companies.
          Section 4.7 Financial Information.
          (a) Set forth in the Disclosure Statement are (i) the audited combined
balance sheets of the Companies as of December 31, 2005 and December 31, 2006,
and the related audited combined statements of operations, changes in members’
equity and cash flows for each of the three years comprising the period ended
December 31, 2006 (the “GLG Audited Financial Statements”), and (ii) the
unaudited combined balance

23



--------------------------------------------------------------------------------



 



sheet of the Companies as of March 31, 2007 (the “March 31, 2007 GLG Balance
Sheet”), and the related combined statements of operations, changes in members’
equity and cash flows for the three month period ended March 31, 2007 (the “GLG
Interim Financial Statements”, and collectively, with the GLG Audited Financial
Statements and the notes to each of them, the “GLG Financial Statements”).
Except as disclosed in the Disclosure Statement, the GLG Financial Statements
have been prepared from and in accordance with the books, accounts and financial
records of the Companies (which accurately and consistently reflect all material
transactions to which the Companies were parties during the periods set forth)
and present fairly, in all material respects, in conformity with GAAP applied on
a consistent basis, the combined financial position of the Companies as of the
dates set forth therein and the combined results of their operations and their
cash flows for the periods set forth therein. To the knowledge of the Sellers,
each of the Companies has established adequate internal controls for purposes of
preparing the Companies’ periodic financial statements and the GLG Financial
Statements.
          (b) The Companies have no Liabilities of any kind or character, except
for Liabilities (i) disclosed in the Disclosure Statement, (ii) in the amounts
set forth or reserved on the March 31, 2007 GLG Balance Sheet or the notes
thereto, including contingent liabilities expressly set forth therein,
(iii) arising in the ordinary course of business consistent with past practices
since March 31, 2007, (iv) Liabilities under this Agreement or the other
Transaction Documents or expressly permitted to be incurred under this Agreement
or the other Transaction Documents or, disclosed in this Agreement or the other
Transaction Documents or the Schedules and Exhibits to this Agreement or the
Disclosure Statement or the other Transaction Documents, or (v) Liabilities that
would not have a GLG Material Adverse Effect.
          Section 4.8 Absence of Material Adverse Effect and Certain Events.
          (a) Except as disclosed in the Disclosure Statement, no conditions,
circumstances or facts exist, and since March 31, 2007, there have not been any
events, occurrences, changes, developments or circumstances, which would have a
GLG Material Adverse Effect.
          (b) Except as disclosed in the Disclosure Statement, and except for
the Reorganization, from and after March 31, 2007, the Companies have conducted
the Business only in the ordinary course consistent with past practices.
          (c) Except as disclosed in the Disclosure Statement, and except for
the Reorganization, the Companies have not since March 31, 2007 taken any action
of the type referred to in Section 6.1(b).

24



--------------------------------------------------------------------------------



 



          Section 4.9 Taxes. Except as disclosed in the Disclosure Statement:
          (a) Each of the Companies has filed all material Tax Returns required
to be filed by it (“Company Tax Returns”). All such Company Tax Returns were
correct and complete in all material respects. All Company Tax Returns have been
timely filed with the appropriate tax authorities in all jurisdictions in which
such Company Tax Returns are or were required to be filed or requests for
extensions have been timely filed and any such extensions have been granted and
have not expired.
          (b) All Taxes due and owing by each of the Companies (whether or not
shown on any Company Tax Return) have been paid or adequate reserves therefor
have been established on the March 31, 2007 GLG Balance Sheet in accordance with
GAAP.
          (c) Each of the Companies has timely withheld proper and accurate
amounts from their employees, customers, shareholders, creditors and others from
whom they are or were required to withhold Taxes in compliance with all
applicable Laws and has timely paid all such withheld amounts to the appropriate
taxing authorities.
          (d) All Taxes due with respect to any completed and settled audit,
examination or deficiency Action with any taxing authority for which the
Companies are or might otherwise be liable have been paid in full.
          (e) There is no audit, examination, claim, assessment, levy,
deficiency, administrative or judicial proceeding, lawsuit or refund Action
pending or threatened with respect to any Taxes for which the Companies are or
might otherwise be liable and no taxing authority has given notice of the
commencement of any audit, examination or deficiency Action with respect to any
such Taxes. The Sellers have delivered to Freedom correct and complete copies of
all examination reports, closing agreements and statements of deficiencies
assessed against or agreed to by any of the Companies filed or received since
December 31, 2003.
          (f) There are no outstanding Contracts or waivers extending the
statutory period of limitations applicable to any claim for, or the period for
the collection or assessment of, Taxes of the Companies due for any taxable
period.
          (g) None of the Companies has received written notice of any claim by
any taxing authority in a jurisdiction where such Company does not file Company
Tax Returns that such Company is or may be subject to taxation by that
jurisdiction.
          (h) No Liens for Taxes exist with respect to any of the assets or
properties of the Companies, except for Permitted Liens.

25



--------------------------------------------------------------------------------



 



          (i) The Companies are not liable, nor do the Companies have any
potential liability, for the Taxes of another Person (other than another
Company) (i) under any applicable Tax Law, (ii) as a transferee or successor, or
(iii) by Contract, indemnity or otherwise.
          (j) The Companies are not a party to or bound by any Tax indemnity
agreement, Tax sharing agreement or Tax allocation agreement.
          (k) None of the Companies is a party to any Contract, plan,
understanding or other arrangement which, individually or collectively with
respect to any Person, could give rise to the payment of any amount that would
not be deductible by the Companies by reason of Section 280G of the Code (or any
corresponding provision of U.S. or non-U.S. federal, state and local Tax law) as
a result of the Transaction.
          (l) Each Company is and at all times has been a partnership or
disregarded entity for U.S. federal tax purposes pursuant to Section 301.7701 of
the U.S. Treasury Regulations.
          (m) Each of the Companies has collected all sales, use and value added
Taxes required to be collected, and has remitted, or will remit within the time
and in the manner prescribed by law, such amounts to the appropriate taxing
authority and has furnished properly completed exemption certificates for all
exempt transactions.
          (n) None of the signing of this Agreement, the sale of the Purchased
Shares nor Closing will give rise to or result in a liability to Tax for any
Company.
          (o) No Company is or will be liable for United Kingdom secondary
(employer’s) Class 1 national insurance contributions in connection with any
payment or distribution from Lavender Heights or Laurel Heights for any payment
or distribution for a pre-Closing period.
          (p) None of the Companies has any liability for corporate income,
franchise or similar Tax in any jurisdiction based on or measured by income or
gain for any period in which any such Company filed Tax reports in such
jurisdiction on the basis that it was a partnership or other pass-through entity
for Tax purposes so that the incidence of such Tax was properly imposed on the
partner or holder of an interest in the pass-through entity, as the case may be.
          Section 4.10 Freedom Proxy Statement. The information relating to the
Companies supplied by the Sellers’ Representative for inclusion in the Proxy
Statement (x) as of the date of its distribution to the Freedom Stockholders (or
any amendment or supplement thereto) or at the time of the Freedom Stockholders’
Meeting, will be all of

26



--------------------------------------------------------------------------------



 



the information concerning the Companies that is required to be included in the
Proxy Statement pursuant to the rules and regulations of the SEC for the
purposes of the Proxy Statement, and (y) will not as of date of its distribution
to the Freedom Stockholders (or any amendment or supplement thereto) or at the
time of the Freedom Stockholders’ Meeting, contain any statement which, at such
time and in light of the circumstances under which it is made, is false or
misleading with respect to any material fact, or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein not false or misleading.
          Section 4.11 Assets and Properties.
          (a) Each of the Companies has (i) good title to all of its material
assets and properties (whether real, personal or mixed, or tangible or
intangible) (including all assets and properties recorded on the March 31, 2007
GLG Balance Sheet, other than assets and properties disposed of in the Ordinary
Course of Business since March 31, 2007) and (ii) valid leasehold interests in
all of its assets and properties which it leases, in each case (with respect to
both clause (i) and (ii) above), free and clear of any Liens, other than
Permitted Liens.
          (b) The Companies do not own, nor have they ever owned, any real
property (other than as a result of investments by GLG Funds).
          (c) The Disclosure Statement contains a complete and accurate list of
all material real estate leased, subleased or occupied by any of the Companies
pursuant to a Lease (the “Seller Leased Premises”). The Companies enjoy peaceful
and undisturbed possession of all Seller Leased Premises.
          (d) All of the tangible assets and properties owned or leased by the
Companies are adequately maintained and are in good operating condition and
repair and free from any material defects, reasonable wear and tear excepted.
          Section 4.12 Contracts.
          (a) The Disclosure Statement lists all of the Material Contracts
binding on any of the Companies or the assets or property of any of the
Companies (“GLG Material Contracts”).
          (b) Except as disclosed in the Disclosure Statement, each of the
Companies (and, to the knowledge of the Sellers, each of the other party or
parties thereto), has performed all obligations required to be performed by it
under each GLG Material Contract, except for any failure to perform that would
not have a GLG Material Adverse Effect. Except as disclosed in the Disclosure
Statement, no event has occurred

27



--------------------------------------------------------------------------------



 



or circumstance exists with respect to any of the Companies or, to the knowledge
of the Sellers, with respect to any other Person that (with or without lapse of
time or the giving of notice or both) does or may contravene, conflict with or
result in a violation or breach of or give any of the Companies or any other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity of, or to cancel, terminate or modify, any GLG Material
Contract, except in each case as would not have a GLG Material Adverse Effect.
No party to any GLG Material Contract has repudiated any material provision
thereof or terminated any GLG Material Contract. All GLG Material Contracts are
valid and binding on the Companies and, to the knowledge of the Sellers, the
other parties thereto, and are in full force and effect, except in each case as
would not have a GLG Material Adverse Effect. The Sellers have provided to
Freedom true, accurate and complete copies of all GLG Material Contracts.
          (c) Except as disclosed in the Disclosure Statement, (i) there are no
“change of control” or similar provisions or any obligations arising under any
GLG Material Contract which are created, accelerated or triggered by the
execution, delivery or performance of any Transaction Document or the
consummation of the Transaction and (ii) none of the execution, delivery or
performance of any Transaction Document or consummation of the Transaction will,
under the terms, conditions or provisions of any GLG Material Contract
(A) require any Consent of, with or to any Person, (B) result in any increase or
decrease in any payment or change in any material term or condition, (C) give
rise to any right of amendment, termination, cancellation or acceleration of any
right or obligation or to a loss of benefit or (D) grant any repayment or
repurchase rights to any Person.
          Section 4.13 Litigation. Except as disclosed in the Disclosure
Statement, (i) no judgment, ruling, order, writ, decree, stipulation, injunction
or determination by or with any arbitrator, court or other Governmental Entity
to which any of the Companies is party or by which any of the Companies or any
assets of any thereof is bound, and which relates to or affects the Companies,
the assets, properties, Liabilities or employees of the Companies, the Business,
any Transaction Document or the Transaction is in effect and (ii) none of the
Companies is party to or engaged in or, to the knowledge of the Sellers,
threatened with any Action which relates to or affects any of the Companies, the
assets, properties, Liabilities or employees of the Companies, the Business, any
Transaction Document or the Transaction that, in the case of (i) or (ii), has
had a GLG Material Adverse Effect.
          Section 4.14 Environmental Matters. Except as disclosed in the
Disclosure Statement, the Companies do not have any material Liability under any
applicable Environmental Law or under any Contract with respect to or as a
result of the presence, discharge, generation, treatment, storage, handling,
removal, disposal, transportation or Release of any Hazardous Material.

28



--------------------------------------------------------------------------------



 



          Section 4.15 Compliance with Applicable Law.
          (a) Except as disclosed in the Disclosure Statement, (i) each of the
Companies is in compliance and has complied with all Laws applicable to the
Companies and the Business, (ii) no claims or complaints from any Governmental
Entities or other Persons have been asserted or received by the Companies within
the past three years related to or affecting the Companies or the Business and,
to the knowledge of Sellers, no claims or complaints are threatened, alleging
that the Companies is in violation of any Laws or Permits applicable to the
Companies or the Business and (iii) to the Sellers’ knowledge, no investigation,
inquiry, or review by any Governmental Entity with respect to the Companies or
the Business is pending or threatened, nor has any Governmental Entity indicated
to the Companies an intention to conduct any such investigation, inquiry or
review, except any non-compliance, claim, complaint, investigation, inquiry or
review that would not have a GLG Material Adverse Effect.
          (b) Except as disclosed in the Disclosure Statement, GPLP has
complied, as and when required, with “Arrow” or other formal review steps or
actions required by the FSA (in writing), including in the letters to GPLP dated
July and August 2006, except for any such non-compliance as would not have a GLG
Material Adverse Effect.
          Section 4.16 Permits and Licenses. Each of the Companies has all the
Permits and Licenses (the “GLG Permits”) that are necessary for the Companies to
operate the Business and to own and use their assets in compliance with all Laws
applicable to such operation, ownership and use, except where such noncompliance
would not have a GLG Material Adverse Effect. All the GLG Permits are validly
held by the Companies and are in full force and effect. Except as disclosed in
the Disclosure Statement, no GLG Permit will be subject to suspension,
modification, revocation, cancellation, termination or nonrenewal as a result of
the execution, delivery or performance of any Transaction Document or the
consummation of the Transaction. The Companies have complied in all material
respects with all of the terms and requirements of the GLG Permits.
          Section 4.17 Employee Matters.
          (a) Except as disclosed in the Disclosure Statement, none of the
Companies is a party to any Contract regarding collective bargaining or other
Contract with or to any labor union or association representing any employee of
the Companies, nor does any labor union or collective bargaining agent represent
any employee of the Companies. To the knowledge of the Sellers, no Contract
regarding collective bargaining has been requested by, or is under discussion
between management of the Companies (or any management group or association of
which the Companies is a member or otherwise

29



--------------------------------------------------------------------------------



 



a participant) and, any group of employees of the Companies nor are there any
representation proceedings or petitions seeking a representation proceeding
presently pending against the Companies with any labor relations tribunal, nor
are there any other current activities to organize any employees of the
Companies into a collective bargaining unit. There are no unfair labor practice
charges or complaints pending or, to the knowledge of the Sellers, threatened
against the Companies that would have a GLG Material Adverse Effect. During the
past three years there has not been any labor strike, slow-down, work stoppage
or arbitration involving the Companies, and no such labor strike, slow-down,
work stoppage or arbitration is now pending or, to the knowledge of the Sellers,
threatened against the Companies.
          (b) The Disclosure Statement sets forth a complete and accurate list
of each material Plan to which any of the Companies contributes or is required
to contribute or has any liability, or which any of the Companies sponsors,
maintains or administers or which is otherwise applicable to employees or
categories of employees of the Companies (“GLG Plans”), in each case only to the
extent any of the Companies (i) will continue the GLG Plan after the Closing or
(ii) have any Liability under any GLG Plan after the Closing.
          (c) None of the GLG Plans is subject to Title IV of ERISA or
Section 412 of the Code and neither the Companies nor any ERISA Affiliate has,
during any time in the six-year period preceding the Closing Date, contributed
to, sponsored, maintained or administered any “employee pension benefit plan”
within the meaning of Section 3(2) of ERISA that is or was subject to Title IV
of ERISA or Section 412 of the Code.
          (d) None of the Companies or any Affiliate is required, or has during
any time in the six-year period preceding the Closing Date been required, to
contribute to or has incurred any withdrawal liability in respect of any
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA).
          (e) Each GLG Plan (and each related trust, insurance contract or fund)
is, and has been administered and operated, in compliance in all material
respects with its terms and with all applicable Laws.
          (f) Except as disclosed in the Disclosure Statement, the Companies do
not have any obligation to provide post-retirement health benefits to any
employees or former employees of the Companies.
          (g) There are no pending or, to the knowledge of Sellers, anticipated
or threatened claims by or on behalf of any of the GLG Plans, by any employee or
beneficiary covered under any such GLG Plan, or otherwise involving any such GLG

30



--------------------------------------------------------------------------------



 



Plan (other than ordinary course claims for benefits). There are no pending or,
to the Sellers’ knowledge, threatened audits or investigations by any
governmental body, commission or agency involving any GLG Plan.
          (h) Except as disclosed in the Disclosure Statement, to the knowledge
of the Sellers, as of the date hereof, none of the investment professionals
associated with Laurel Heights or Lavender Heights (the “Investment
Professionals”) has given notice to terminate their employment or profit sharing
arrangements with those Companies or Affiliates of those Companies or, to the
knowledge of the Sellers, intends to do so.
          (i) The Investment Professionals have ceased their employment with
GPLP and GPS and become, directly or indirectly, partners in Laurel Heights
and/or Lavender Heights.
          (j) Except as set forth in the Disclosure Statement, there are no
compensation arrangements in relation to the Companies under which any of the
Investment Professionals may be entitled to bonus, commission, carried interest
or other remuneration or incentive payments. All Investment Professionals who
immediately prior to the Reorganization were members, directly or indirectly, of
Laurel Heights or Lavender Heights will, immediately following the Closing, be
subject to the same respective obligations and liabilities in respect of their
occupations with the Companies as they were prior to the Reorganization.
          (k) Except for the schemes known as the Laurel Heights Personal
Pension Scheme and the GLG Partners Employee Scheme (the “Pension Schemes”) none
of the Companies is a party to or participates in or contributes to any scheme,
agreement, arrangement (whether legally enforceable or not) for the provision of
any pension, retirement and for any employee or director or former employee or
director of any Company (“Relevant Employee”) or for the widow, widower,
surviving civil partner, child or dependant of any Relevant Employee.
          (l) All pension benefits payable on the death or retirement of a
member of the Pension Schemes are money purchase benefits within the definition
of the term in section 181 Pension Schemes Act 1993 (UK legislation) and are not
guaranteed in relation to a proportion of remuneration and no assurance, promise
or guarantee (whether written or oral) has been given to any Relevant Employee
as to any particular level or amount of benefit (other than death in service
benefits) payable to or in respect of him on retirement, death, or leaving
service.
          (m) Contributions to the Pension Schemes are paid in arrears and all
contributions and premiums which are payable by the Group Companies under the

31



--------------------------------------------------------------------------------



 



Pension Schemes and all contributions due from members of the Pension Schemes
have been duly paid when due.
          Section 4.18 Insurance.
          (a) The material insurance policies and surety bonds which the
Companies maintain with respect to their assets, Liabilities, employees,
officers or directors or the Business (“GLG Insurance Policies”): (i) are in
full force and effect and will not lapse or be subject to suspension,
modification, revocation, cancellation, termination or nonrenewal by reason of
the execution, delivery or performance of any Transaction Document or
consummation of the Transaction; (ii) insure the Companies in reasonably
sufficient amounts against all risks usually insured against by Persons
operating similar businesses or properties in the localities where such
businesses or properties are located and (iii) are sufficient for compliance
with all requirements of Law and Contracts of the Companies. The Companies are
current in all premiums or other payments due under each GLG Insurance Policy
and have otherwise performed in all material respects all of their respective
obligations thereunder. The Companies have given timely notice to the insurer
under each GLG Insurance Policy of all pending material claims known to the
Companies that may be insured thereby.
          (b) Except as disclosed in the Disclosure Statement, the Companies
have not received during the past three years from any insurance carrier with
which it has carried any insurance (i) any refusal of coverage or notice of
material limitation of coverage or any notice that a defense will be afforded
with reservation of rights in respect of claims that are or would reasonably be
expected to be material to the Companies or (ii) any notice of cancellation or
(iii) any notice that any insurance policy is no longer in full force or effect
or will not be renewed or that the issuer of any GLG Insurance Policy is not
willing or able to perform its obligations thereunder.
          Section 4.19 Transactions with Affiliates. Except as disclosed in the
Disclosure Statement:
          (a) No director, officer or employee of the Companies or Affiliate of
the Companies (other than another of the Companies) or Affiliate of any
director, officer or employee of the Companies owns or has any interest in any
GLG Material Contract, material tangible asset or material Business Intellectual
Property that is used by the Companies in the conduct of the Business as it has
been conducted prior to the Closing Date (including historical performance
records and/or results in the Companies’ data bases).
          (b) No director, officer or employee of the Companies or Affiliate of
the Companies (other than another of the Companies) or Affiliate of any
director, officer

32



--------------------------------------------------------------------------------



 



or employee of the Companies owes any Indebtedness to or is owed any
Indebtedness from any of the Companies, other than repayment of travel,
entertainment and other advances made in the Ordinary Course of Business.
          Section 4.20 Material Clients. As of the date of this Agreement, no
Person, together with its Affiliates, which had AUM in GLG Funds or Managed
Accounts in excess of $100,000,000 as of April 30, 2007, has redeemed or
withdrawn, or given any of the Companies notice that such Person will or may
redeem or withdraw, a material amount (taking into account all AUM of such
Person and its Affiliates invested in GLG Funds or Managed Accounts) of the AUM
of such Person or its Affiliates from GLG Funds or Managed Accounts, excluding
for purposes of this Section any redemptions or withdrawals made in connection
with any current or planned reinvestment in that or another GLG Fund or Managed
Account. As of the date of this Agreement, Sellers have no knowledge that the
Transaction will cause any redemption or withdrawal of the type and amount
covered by the prior sentence by any Person referred to in the prior sentence.
          Section 4.21 GLG Funds.
          (a) No “controlled functions” (as defined by Section 59 of FSMA) are
being carried out with respect to GPLP other than by an “approved person” (as
defined by FSA Rules).
          (b) All side letters between GPLP and its clients have been provided
to Freedom.
          (c) Except (x) as disclosed in the Disclosure Statement or (y) as
would not have a GLG Material Adverse Effect:
          (i) Each of the Companies complies, and has complied with all
Management and Investment Management Agreements (collectively, “IMA”) and all
GLG Fund documentation to which it is or has been a party or which relates or
has related to it and has no outstanding liability in respect of any failure to
comply with any such IMA or GLG Fund documentation.
          (ii) Each GLG Fund is being, and has been, operated, managed, marketed
and distributed in accordance with the terms of appointment of the relevant
Company, the relevant GLG Fund documentation and with all relevant Laws,
including (without limitation) the laws of the jurisdiction in which the GLG
Fund is marketed.
          (iii) Each GLG Fund has marketing literature that was when

33



--------------------------------------------------------------------------------



 



issued and (if still current) remains correct and not misleading and compliant
with all applicable Laws.
          (iv) Each GLG Fund has, at all relevant times, been properly
established in the jurisdiction in which it purports to be established and all
necessary notifications to, and registrations with, local regulatory and other
bodies have been made to permit such activities as are carried out by or in
relation to such GLG Fund and all necessary licenses have been obtained in
relation to it.
          (v) Each GLG Fund is, and has been at all relevant times, duly
authorized under the applicable Law in the country in which it is established
and, to the Sellers’ knowledge, there is no investigation, inquiry, proceeding
or other circumstance (including, without limitation, the entering into or
consummation of this Agreement) which is likely to result in the suspension,
cancellation, refusal, modification or revocation of any such authorization.
          (d) Each Managed Account is being, and has been, operated, managed,
marketed and distributed in accordance with the terms of appointment of the
relevant Company, the relevant Managed Account documentation and with all
relevant Laws, including (without limitation) the laws of the jurisdiction in
which the Managed Account is marketed.
          Section 4.22 Business Intellectual Property. Except as disclosed in
the Disclosure Statement or as would not have a GLG Material Adverse Effect:
          (a) Each of the Companies owns or has a valid license or right to use
all Business Intellectual Property which it uses in the Ordinary Course of
Business.
          (b) The Business Intellectual Property is valid, enforceable and
subsisting and nothing has been done or omitted to be done which may cause any
of it to cease to be so.
          (c) No activities or services or processes of any of the Companies
infringe or have infringed any intellectual property of any third party.
          (d) One of the Companies is licensed or otherwise has the legal right
to use all computer programs owned by a third party which are used by any
Company in the Ordinary Course of Business (“Developed Software”).
          (e) One of the Companies owns or has the legal right to use all
computer programs designed, written, developed or configured by, on behalf of,
or for

34



--------------------------------------------------------------------------------



 



the use of, the Companies which are used by it or another of the Companies in
the Ordinary Course of Business, except for any Developed Software.
          (f) One of the Companies owns or otherwise has the legal right to use
all information technology, telecommunications, network and peripheral equipment
used by the Companies.
          Section 4.23 Competition Law. Except as disclosed in the Disclosure
Statement:
          (a) None of the Companies is a party to any Contract, arrangement or
course of conduct that in whole or in part infringes the competition or
anti-trust law of any country in which it has assets or carries on or intends to
carry on business or where its activities may have any effect.
          (b) None of the Companies has given any undertaking or assurance
(whether or not legally binding) to, is subject to any Order of or investigation
by, or has received any process, notice, request for information or other
communication (formal or informal) from:
          (i) any court (in respect of anti-trust matters) or the European
Commission,
          (ii) the EFTA Surveillance Authority,
          (iii) the Office of Fair Trading,
          (iv) the Competition Commission,
          (v) the Serious Fraud Office,
          (vi) the US Federal Trade Commission,
          (vii) the US Department of Justice, or
          (viii) any other competition or other authority having jurisdiction in
competition or anti-trust matters under any competition or anti-trust
legislation in any country in which any Company has assets or carries on or
intends to carry on business or where its activities may have an effect.

35



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER GROUP
     The Buyer Group, jointly and severally, represents and warrants to Sellers
as follows:
          Section 5.1 Organization.
          (a) Freedom is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware. Acquisition Sub 1 is a
corporation duly incorporated, validly existing and in good standing under the
laws of the British Virgin Islands. Acquisition Sub 2 is a corporation duly
incorporated, validly existing and in good standing under the laws of the
British Virgin Islands. Acquisition Sub 3 is a corporation duly incorporated,
validly existing and in good standing under the laws of the British Virgin
Islands. Each of Freedom, Acquisition Sub 1, Acquisition Sub 2 and Acquisition
Sub 3 has all requisite corporate or other power and authority to own, lease and
operate its assets and properties and to carry on its business as presently
conducted and as it will be conducted through the Closing Date. Each of Freedom,
Acquisition Sub 1, Acquisition Sub 2 and Acquisition Sub 3 is duly qualified to
transact business in each jurisdiction in which the ownership, leasing or
holding of its properties or the conduct or nature of its business makes such
qualification necessary, except where the failure to be so qualified would not
have a Freedom Material Adverse Effect. True and complete copies of the
Organizational Documents, minute books, stock certificate books and stock
transfer books, in each case as amended to date, of each of Freedom, Acquisition
Sub 1, Acquisition Sub 2 and Acquisition Sub 3 have previously been delivered or
made available to Sellers’ Representative.
          (b) Freedom owns (of record and beneficially) all of the outstanding
capital stock and other securities issued by Acquisition Sub 1, free and clear
of all Liens of any kind other than Permitted Transfer Restrictions and this
Agreement. Acquisition Sub 1 owns (of record and beneficially) all of the
outstanding capital stock and other securities issued by Acquisition Sub 2, free
and clear of all Liens of any kind other than Permitted Transfer Restrictions
and this Agreement. Acquisition Sub 2 owns (of record and beneficially) all of
the outstanding capital stock and other securities issued by Acquisition Sub 3,
free and clear of all Liens of any kind other than Permitted Transfer
Restrictions and this Agreement. Except as set forth in this Section 5.1, the
Buyer Group does not (x) have any Subsidiaries (other than other Persons in the
Buyer Group) or (y) own beneficially or otherwise, directly or indirectly, any
Equity Securities or ownership interest in, or have any obligation to form or
participate in, any other Person or (z) have any Contract to purchase any such
interest, and Freedom has not agreed and is not

36



--------------------------------------------------------------------------------



 



obligated to make nor is bound by any Contract or undertaking of any nature
under which it may become obligated to make any future Investment in any other
Person.
          Section 5.2 Authority. Each of Freedom, Acquisition Sub 1, Acquisition
Sub 2 and Acquisition Sub 3 has the corporate power, authority and legal right
to execute and deliver each Transaction Document delivered or to be delivered by
such Person and to perform all of its obligations hereunder and thereunder.
          Section 5.3 Binding Obligation. This Agreement has been duly
authorized, executed and delivered by each of Freedom, Acquisition Sub 1,
Acquisition Sub 2 and Acquisition Sub 3 and constitutes the legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
the enforcement of creditors’ rights in general and by general principles of
equity. Each other Transaction Document delivered or to be delivered by Freedom,
Acquisition Sub 1, Acquisition Sub 2 or Acquisition Sub 3 will be duly executed
and delivered by such Person and, when so executed and delivered, will
constitute the legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or affecting the enforcement of creditors’ rights in general
and by general principles of equity.
          Section 5.4 No Breach. None of the execution, delivery or performance
by each of Freedom, Acquisition Sub 1, Acquisition Sub 2 or Acquisition Sub 3 of
any Transaction Document delivered or to be delivered by such Person or the
consummation of the Transaction does or will, with or without the giving of
notice or the lapse of time or both (a) require any Permit applicable to such
Person, or (b) conflict with, or result in a breach or violation of or a default
under, or give rise to a right of amendment, termination, cancellation or
acceleration of any obligation or to a loss of a benefit under (i) any
Organizational Documents of such Person, (ii) any Material Contract of such
Person or (iii) assuming compliance with the matters referred to in
Schedule 5.6, any Law, License, Permit or other requirement to which such Person
or such Person’s properties or assets are subject, except, in each case, which
would not have a Freedom Material Adverse Effect.
          Section 5.5 No Brokers. Except as disclosed in the Disclosure
Statement, there is no investment banker, broker, finder or other intermediary
which has been retained by or is authorized to act on behalf of the Buyer Group
who is or might be entitled to any fee, commission or payment from the Buyer
Group in connection with the negotiation, preparation, execution or delivery of
any Transaction Document or the consummation of the Transaction.

37



--------------------------------------------------------------------------------



 



          Section 5.6 Governmental Approvals. Except as (x) disclosed in the
Disclosure Statement or (y) as would not have a Freedom Material Adverse Effect,
no Consent or Order of, with or to any Governmental Entity is required to be
obtained or made by or with respect to the Buyer Group in connection with the
execution, delivery and performance by the Buyer Group of any Transaction
Document or the consummation by the Buyer Group of the Transaction.
          Section 5.7 Capitalization.
          (a) The Disclosure Statement sets forth (i) the authorized Equity
Securities of each member of the Buyer Group, (ii) the number of Equity
Securities of each member of the Buyer Group that are issued and outstanding,
(iii) the number of Equity Securities held in treasury, and (iv) the number of
Equity Securities of each member of the Buyer Group that is reserved for
issuance, in each case, as of the date hereof and as of the Closing Date.
          (b) No shares of capital stock or other securities of Freedom (other
than the Freedom Capital Stock and the Freedom Warrants) are issued, reserved
for issuance or outstanding. All of the outstanding shares of Freedom Common
Stock are duly authorized, validly issued, fully paid and non-assessable and
were not issued in violation of, and are not subject to, any preemptive rights.
There are no bonds, debentures, notes or other Indebtedness of any type
whatsoever of the Buyer Group having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
any shareholders of the Freedom may vote. Except as set forth in the Disclosure
Statement and except for the Freedom Warrants and the rights granted to Sellers
under this Agreement, there are no outstanding options, warrants, calls,
demands, stock appreciation rights, Contracts or other rights of any nature to
purchase, obtain or acquire or otherwise relating to, or any outstanding
securities or obligations convertible into or exchangeable for, or any voting
agreements with respect to, any shares of capital stock of Freedom or any other
securities of Freedom and none of the Buyer Group (and none of their Affiliates)
is obligated, pursuant to any securities, options, warrants, calls, demands,
Contracts or other rights of any nature or otherwise, now or in the future,
contingently or otherwise, to issue, deliver, sell, purchase or redeem any
capital stock of Freedom, any other securities of Freedom or any interest in or
assets of Freedom to or from any Person or to issue, deliver, sell, purchase or
redeem any stock appreciation rights or other Contracts relating to any capital
stock or other securities of Freedom to or from any Person.
          (c) Freedom Common Stock is quoted on the American Stock Exchange.
There is no Action or proceeding pending or, to the Buyer Group’s knowledge,
threatened against Freedom by the American Stock Exchange with respect to

38



--------------------------------------------------------------------------------



 



any intention by such entity to prohibit or terminate the quotation of such
securities thereon.
          (d) As of the Closing, each of the Freedom Common Stock, the Freedom
Exchange Shares and the Freedom Class A Stock to be issued pursuant to this
Agreement will be duly authorized and when issued and delivered in accordance
with the terms of this Agreement will be validly issued, fully paid,
non-assessable, free and clear of all Liens of any kind, and not issued in
violation of, and not subject to, any preemptive right. Upon delivery of the
Freedom Common Stock, the Freedom Exchange Shares and the Freedom Class A Stock
pursuant to this Agreement, each Seller will have good title to such Freedom
Common Stock, the Freedom Exchange Shares and Freedom Class A Stock.
          (e) All of the outstanding Equity Securities of the Buyers are duly
authorized, validly issued, fully paid and non-assessable and were not issued in
violation of, and are not subject to, any preemptive rights. The Acquisition Sub
1 Exchangeable Shares and the Exchangeable Securities will as of the Closing be
duly authorized and reserved for issuance in accordance with this Agreement, and
when issued and delivered in accordance with this Agreement, will be validly
issued, fully paid, non-assessable, free and clear of all Liens of any kind, not
issued in violation of, and not subject to, any preemptive right. There are no
bonds, debentures, notes or other Indebtedness of any type whatsoever of the
Buyer Group having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which any shareholders of
any Buyer may vote. Except as disclosed in the Disclosure Statement and except
for rights granted to Sellers under this Agreement, there are no outstanding
options, warrants, calls, demands, stock appreciation rights, Contracts or other
rights of any nature to purchase, obtain or acquire or otherwise relating to, or
any outstanding securities or obligations convertible into or exchangeable for,
or any voting agreements with respect to, any shares of capital stock of any
Buyer or any other securities of any Buyer and none of the Buyer Group (and none
of their Affiliates) is obligated, pursuant to any securities, options,
warrants, calls, demands, Contracts or other rights of any nature or otherwise,
now or in the future, contingently or otherwise, to issue, deliver, sell,
purchase or redeem any capital stock of any other securities of any Buyer or any
interest in or assets of any Buyer to or from any Person or to issue, deliver,
sell, purchase or redeem any stock appreciation rights or other Contracts
relating to any capital stock or other securities of Acquisition Sub 2 to or
from any Person.
          (f) All of the outstanding Equity Securities of the Buyer Group have
been issued in compliance in all material respects with all requirements of Laws
and Contracts applicable to the Buyer Group and the Equity Securities of the
Buyer Group.

39



--------------------------------------------------------------------------------



 



          (g) Except as disclosed in the Freedom SEC Reports filed prior to the
date hereof or as contemplated by the Transaction Documents, there are no
registration rights, and there is no voting trust, proxy, rights plan,
anti-takeover plan or other Contracts or understandings to which any Person in
the Buyer Group is a party or by which any Person in the Buyer Group is bound
with respect to any Equity Security of the Buyer Group.
          (h) Except as disclosed in Freedom SEC Reports filed prior to the date
of this Agreement or in the Disclosure Statement, as a result of the
consummation of the Transaction, no shares of capital stock, warrants, options
or other securities of Freedom are issuable and no rights in connection with any
shares, warrants, rights, options or other securities of Freedom accelerate or
otherwise become triggered (whether as to vesting, exercisability,
convertibility or otherwise).
          Section 5.8 Financial Information.
          (a) Set forth in the Disclosure Statement are (i) the audited balance
sheet of Freedom as of December 31, 2006 and the related audited statements of
operations, stockholders’ equity and cash flows for the period ended
December 31, 2006 (the “Freedom Audited Financial Statements”) and (ii) the
unaudited balance sheet of Freedom as of March 31, 2007 (the “March 31, 2007
Freedom Balance Sheet”) and the related statements of operations, stockholder’
equity and cash flows for the three month period ended March 31, 2007 (the
“Freedom Interim Financial Statements” and collectively, with the Freedom
Audited Financial Statements and the notes to each of them are the “Freedom
Financial Statements”). Except as disclosed in the Disclosure Statement, the
Freedom Financial Statements have been prepared from and in accordance with the
books, accounts and financial records of Freedom and its Subsidiaries (which
accurately and consistently reflect all material transactions to which Freedom
and its Subsidiaries were parties during the periods set forth) and present
fairly, in all material respects, in conformity with GAAP applied on a
consistent basis, the financial position of Freedom and its Subsidiaries as of
the dates set forth therein and their results of operations and cash flows for
the periods set forth therein. Freedom has established adequate internal
controls for companies whose securities are listed on the American Stock
Exchange for purposes of preparing its periodic financial statements and the
Freedom Financial Statements.
          (b) Freedom has no Liabilities of any kind or character, except for
Liabilities (i) disclosed in the Disclosure Statement, (ii) in the amounts set
forth or reserved on the March 31, 2007 Freedom Balance Sheet or the notes
thereto, including contingent liabilities expressly set forth therein,
(iii) arising in the ordinary course of business consistent with past practices
since March 31, 2007, (iv) Liabilities under this Agreement or the other
Transaction Documents or expressly permitted to be incurred

40



--------------------------------------------------------------------------------



 



under this Agreement or the other Transaction Documents or, disclosed in this
Agreement or the other Transaction Documents or the Schedules and Exhibits to
this Agreement or the Disclosure Statement or the other Transaction Documents,
or (v) Liabilities that would not have a Freedom Material Adverse Effect.
          (c) Buyers do not now conduct and have never conducted any business or
operations and have not engaged in any other material transaction other than
valuation and pursuit of transactions such as the Transaction, the Transaction
and as set forth in Freedom SEC Reports filed prior to the date of this
Agreement.
          Section 5.9 Absence of Material Adverse Effect and Certain Events.
          (a) Except as disclosed in the Disclosure Statement, no conditions,
circumstances or facts exist, and since March 31, 2007, there have not been any
events, occurrences, changes, developments or circumstances, which have had a
Freedom Material Adverse Effect.
          (b) Except as disclosed in the Disclosure Statement, from and after
March 31, 2007, the Buyer Group has conducted its business only in the ordinary
course consistent with past practices.
          (c) Except as disclosed in the Disclosure Statement, the Buyer Group
has not since March 31, 2007 taken any action of the type referred to in
Section 6.1(b).
          Section 5.10 Taxes. Except as disclosed in the Disclosure Statement
          (a) Freedom and each of its Subsidiaries has filed all material Tax
Returns required to be filed by it (“Freedom Tax Returns”). All such Freedom Tax
Returns were correct and complete in all material respects. All Freedom Tax
Returns have been timely filed with the appropriate tax authorities in all
jurisdictions in which such Freedom Tax Returns are or were required to be filed
or requests for extensions have been timely filed and any such extensions have
been granted and have not expired.
          (b) All Taxes due and owing by Freedom and by each of its Subsidiaries
(whether or not shown on any Freedom Tax Return) have been paid or adequate
reserves therefor have been established on the March 31 2007 Freedom Balance
Sheet in accordance with GAAP.
          (c) The Buyer Group has timely withheld proper and accurate amounts
from its employees, customers, shareholders, creditors and others from whom it
is or was required to withhold Taxes in compliance with all applicable Laws and
has timely paid all such withheld amounts to the appropriate taxing authorities.

41



--------------------------------------------------------------------------------



 



          (d) All Taxes due with respect to any completed and settled audit,
examination or deficiency Action with any taxing authority for which Freedom or
any of its Subsidiaries is or might otherwise be liable have been paid in full.
          (e) There is no audit, examination, claim, assessment, levy,
deficiency, administrative or judicial proceeding, lawsuit or refund Action
pending or threatened with respect to any Taxes for which Freedom or any of its
Subsidiaries is or might otherwise be liable and no taxing authority has given
notice of the commencement of any audit, examination or deficiency Action with
respect to any such Taxes. Freedom has delivered to the Sellers correct and
complete copies of all examination reports, closing agreements and statements of
deficiencies assessed against or agreed to by Freedom or any of its Subsidiaries
filed or received since December 31, 2003.
          (f) There are no outstanding Contracts or waivers extending the
statutory period of limitations applicable to any claim for, or the period for
the collection or assessment of, Taxes of Freedom or any of its Subsidiaries due
for any taxable period.
          (g) Neither Freedom nor any of its Subsidiaries has received written
notice of any claim by any taxing authority in a jurisdiction where Freedom or
any of its Subsidiaries does not file Freedom Tax Returns that Freedom or any of
its Subsidiaries is or may be subject to taxation by that jurisdiction.
          (h) No Liens for Taxes exist with respect to any of the assets or
properties of the Buyer Group, except for Permitted Liens.
          (i) The Buyer Group has never made an election to be classified as an
S Corporation for federal income tax purposes.
          (j) The Buyer Group is not liable, nor does the Buyer Group have any
potential liability, for the Taxes of another Person (i) under any applicable
Tax Law, (ii) as a transferee or successor, or (iii) by Contract, indemnity or
otherwise.
          (k) The Buyer Group is not a party to or bound by any Tax indemnity
agreement, Tax sharing agreement or Tax allocation agreement.
          (l) None of the Buyer Group is a party to any Contract, plan,
understanding or other arrangement which, individually or collectively with
respect to any Person, could give rise to the payment of any amount that would
not be deductible by the Companies by reason of Section 280G of the Code (or any
corresponding provision of U.S. or non-U.S. federal, state and local Tax law) as
a result of the Transaction.

42



--------------------------------------------------------------------------------



 



          (m) Freedom and each of its Subsidiaries has collected all sales, use
and value added Taxes required to be collected, and has remitted or will remit
within the time and in the manner prescribed by law, such amounts to the
appropriate taxing authority and has furnished properly completed exemption
certificates for all exempt transactions.
          Section 5.11 Assets and Properties.
          (a) Except as disclosed in the Disclosure Statement, Freedom has
(i) good title to all of its material assets and properties (whether real,
personal or mixed, or tangible or intangible) (including all assets and
properties recorded on the March 31, 2007 Freedom Balance Sheet, other than
assets and properties disposed of in the Ordinary Course of Business since
March 31, 2007) and (ii) valid leasehold interests in all of its assets and
properties which it leases, in each case (with respect to both clause (i) and
(ii) above), free and clear of any Liens, other than Permitted Liens.
          (b) Acquisition Sub 1, Acquisition Sub 2 and Acquisition Sub 3 do not
have any assets or properties of any kind (other than applicable Equity
Securities).
          (c) Except as disclosed in the Freedom SEC Reports, the Buyer Group
does not own or lease nor has it ever owned or leased any real property.
          (d) All of the tangible assets and properties owned or leased by the
Buyer Group are adequately maintained and are in good operating condition and
repair and free from any material defects, reasonable wear and tear excepted.
          (e) As of the date hereof and at the Closing Date, Freedom has and
will have no less than $450,000,000 invested in United States “government
securities” within the meaning of Section 2(a)(16) of the Investment Company Act
of 1940 having a maturity of 180 days or less.
          (f) Freedom has no Indebtedness, other than, solely as of the Closing
Date, under the Credit Agreement.
          Section 5.12 Contracts.
          (a) The Disclosure Statement lists all of the Material Contracts
binding on Freedom or any of its Subsidiaries or the assets or property of
Freedom or any of its Subsidiaries (“Freedom Material Contracts”).
          (b) Except as disclosed in the Disclosure Statement, Freedom (and, to
the knowledge of the Buyer Group, each of the other party or parties thereto),
has performed all obligations required to be performed by it under each Freedom
Material

43



--------------------------------------------------------------------------------



 



Contract, except for any failure to perform that would not have a Freedom
Material Adverse Effect. Except as disclosed in the Disclosure Statement, no
event has occurred or circumstance exists with respect to any of the Buyer Group
or, to the knowledge of the Buyer Group, with respect to any other Person that
(with or without lapse of time or the giving of notice or both) does or may
contravene, conflict with or result in a violation or breach of or give any of
the Buyer Group or any other Person the right to declare a default or exercise
any remedy under, or to accelerate the maturity of, or to cancel, terminate or
modify, any Freedom Material Contract except in each case as would not have a
Freedom Material Adverse Effect. No party to any Freedom Material Contract has
repudiated any material provision thereof or terminated any Freedom Material
Contract. All Freedom Material Contracts are valid and binding on Freedom or its
Subsidiaries and, to the knowledge of the Buyer Group, the other parties
thereto, and are in full force and effect, except in each case as would not have
a Freedom Material Adverse Effect.
          (c) Except as disclosed in the Disclosure Statement, (i) there are no
“change of control” or similar provisions or any obligations arising under any
Freedom Material Contract which are created, accelerated or triggered by the
execution, delivery or performance of any Transaction Document or the
consummation of the Transaction and (ii) none of the execution, delivery or
performance of any Transaction Document or consummation of the Transaction will,
under the terms, conditions or provisions of any Freedom Material Contract
(A) require any Consent of, with or to any Person, (B) result in any increase or
decrease in any payment or change in any material term or condition, (C) give
rise to any right of amendment, termination, cancellation or acceleration of any
right or obligation or to a loss of benefit or (D) grant any repayment or
repurchase rights to any Person.
          (d) Except as set forth in the Freedom SEC Reports filed prior to the
date of this Agreement or as disclosed in the Disclosure Statement, there are no
Contracts or other understandings, commitments or obligations (including,
without limitation, outstanding offers or proposals) of any kind, whether
written or oral, to which Freedom is a party or by or to which any of the
properties or assets of Freedom or its Subsidiaries may be bound, subject or
affected, which either (a) creates or imposes a liability greater than $25,000,
or (b) may not be cancelled by Freedom on 30 days’ or less prior notice without
payment of a penalty or premium of any kind.
          Section 5.13 Litigation. Except as disclosed in the Disclosure
Statement, (i) no judgment, ruling, order, writ, decree, stipulation, injunction
or determination by or with any arbitrator, court or other Governmental Entity
to which any of the Buyer Group is party or by which any of the Buyer Group or
any assets of any thereof is bound, and which relates to or affects the Buyer
Group, the assets, properties, Liabilities or employees of the Buyer Group, the
business of the Buyer Group, any

44



--------------------------------------------------------------------------------



 



Transaction Document or the Transaction is in effect and (ii) none of the Buyer
Group is party to or engaged in or, to the knowledge of the Buyer Group,
threatened with any Action which relates to or affects any of the Buyer Group,
the assets, properties, Liabilities or employees of the Buyer Group, the
business of the Buyer Group, any Transaction Document or the Transaction.
          Section 5.14 Environmental Matters. Except as disclosed in the
Disclosure Statement, the Buyer Group does not have any material Liability under
any applicable Environmental Law or under any Contract with respect to or as a
result of the presence, discharge, generation, treatment, storage, handling,
removal, disposal, transportation or Release of any Hazardous Material.
          Section 5.15 Compliance with Applicable Law. Except as disclosed in
the Disclosure Statement, (i) the Buyer Group is in compliance and has complied
with all Laws applicable to the Buyer Group and its business, (ii) no claims or
complaints from any Governmental Entities or other Persons have been asserted or
received by the Buyer Group since formation related to or affecting the Buyer
Group and its business and, to the knowledge of the Buyer Group, no claims or
complaints are threatened, alleging that the Buyer Group is in violation of any
Laws or Permits applicable to the Buyer Group and its business and (iii) to
Freedom’s knowledge, no investigation, inquiry, or review by any Governmental
Entity with respect to the Buyer Group and its business is pending or
threatened, nor has any Governmental Entity indicated to the Buyer Group an
intention to conduct any such investigation, inquiry or review, except any
non-compliance, claim, complaint, investigation, inquiry or review that would
not have a Freedom Material Adverse Effect.
          Section 5.16 Permits and Licenses. The Buyer Group has all the
material Permits and Licenses (the “Freedom Permits”) that are necessary for the
Buyer Group to operate its business and to own and use its assets in compliance
with all Laws applicable to such operation, ownership and use, except where such
non-compliance would not have a Freedom Material Adverse Effect. All the Freedom
Permits are validly held by the Buyer Group and are in full force and effect.
Except as disclosed in the Disclosure Statement, no Freedom Permit will be
subject to suspension, modification, revocation, cancellation, termination or
nonrenewal as a result of the execution, delivery or performance of any
Transaction Document or the consummation of the Transaction. The Buyer Group has
complied in all material respects with all of the terms and requirements of the
Freedom Permits.
          Section 5.17 Employee Matters.
          (a) The Buyer Group is not, and never has been, a party to any
Contract regarding collective bargaining or other Contract with or to any labor
union or

45



--------------------------------------------------------------------------------



 



association representing any employee of the Buyer Group, nor does any labor
union or collective bargaining agent represent any employee of the Buyer Group.
No Contract regarding collective bargaining has been requested by, or is under
discussion between management of the Buyer Group (or any management group or
association of which the Buyer Group is a member or otherwise a participant)
and, any group of employees of the Buyer Group nor are there any representation
proceedings or petitions seeking a representation proceeding presently pending
against the Buyer Group with any labor relations tribunal, nor are there any
other current activities, to the knowledge of Freedom, to organize any employees
of the Buyer Group into a collective bargaining unit. There are no unfair labor
practice charges or complaints pending or, to the knowledge of the Buyer Group,
threatened against the Buyer Group.
          (b) The Buyer Group does not and is not required to, and has not and
has never been required to, maintain, sponsor, contribute to, or administer any
Plan and does not have any Liability of any kind with respect to any Plan (under
ERISA or otherwise). The Buyer Group does not have any Contract, plan or
commitment, whether or not legally binding, to create any Plan.
          (c) The execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the Transaction will not
(i) result in any payment (including severance, unemployment compensation,
golden parachute, bonus or otherwise) becoming due to any stockholder, director
or employee of the Buyer Group; or (ii) result in the acceleration of the time
of payment or vesting of any such benefits.
          Section 5.18 Insurance.
          (a) The material insurance policies and surety bonds which the Buyer
Group maintains with respect to its assets, Liabilities, employees, officers or
directors or business (“Freedom Insurance Policies”): (i) are in full force and
effect and will not lapse or be subject to suspension, modification, revocation,
cancellation, termination or nonrenewal by reason of the execution, delivery or
performance of any Transaction Document or consummation of the Transaction;
(ii) insure the Buyer Group in reasonably sufficient amounts against all risks
usually insured against by Persons operating similar businesses or properties in
the localities where such businesses or properties are located; and (iii) are
sufficient for compliance with all requirements of Law and Contracts of the
Buyer Group. The Buyer Group is current in all premiums or other payments due
under each Freedom Insurance Policy and has otherwise performed in all material
respects all of their respective obligations thereunder. The Buyer Group has
given timely notice to the insurer under each Freedom Insurance Policy of all
pending material claims known to the Buyer Group that may be insured thereby.

46



--------------------------------------------------------------------------------



 



          (b) The Buyer Group has not received since formation of Freedom from
any insurance carrier with which it has carried any insurance (i) any refusal of
coverage or notice of material limitation of coverage or any notice that a
defense will be afforded with reservation of rights in respect of claims that
are or would reasonably be expected to be material to the Buyer Group; (ii) any
notice of cancellation; or (iii) any notice that any insurance policy is no
longer in full force or effect or will not be renewed or that the issuer of any
Freedom Insurance Policy is not willing or able to perform its obligations
thereunder.
          Section 5.19 Freedom SEC Reports.
          (a) Freedom has filed and made available to Sellers’ Representative
all forms, reports, schedules, statements and other documents, including any
exhibits thereto, required to be filed by Freedom with the SEC since Freedom’s
formation (collectively, the “Freedom SEC Reports”). The Freedom SEC Reports,
including all forms, reports and documents filed by Freedom with the SEC after
the date hereof and prior to the Closing Date (i) were and, in the case of the
Freedom SEC Reports filed after the date hereof, will be, prepared in accordance
with the applicable requirements of the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act, as the case may be, and the rules and regulations
thereunder; and (ii) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing), and in the case of such forms, reports and documents filed by
Freedom with the SEC after the date of this Agreement (other than information
with respect to the Companies or the Sellers contained therein), will not as of
the time they are filed, contain any untrue statement of a material fact or omit
to state a material fact required to be stated in such Freedom SEC Reports or
necessary in order to make the statements in such Freedom SEC Reports, in light
of the circumstances under which they were and will be made, not misleading.
None of the Subsidiaries of Freedom is required to file any forms, reports,
schedules, statements or other documents with the SEC.
          (b) Each of the financial statements (including, in each case, any
related notes and schedules) contained in the Freedom SEC Reports, including any
Freedom SEC Reports filed after the date of this Agreement (other than
information with respect to the Companies or the Sellers contained therein),
complied or will comply, as of its respective date, in all material respects
with all applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, was or will be prepared in
accordance with GAAP (except as may be indicated in the notes thereto) applied
on a consistent basis throughout the periods involved and fairly presented in
all material respects, or will fairly present in all material respects, the
financial position of Freedom as of the respective dates thereof and the results
of its operations and cash flows for the periods indicated, except that any
unaudited interim financial statements are

47



--------------------------------------------------------------------------------



 



subject to normal and recurring year-end adjustments which have not been and are
not expected to be material in amount, individually or in the aggregate.
          (c) The sole executive officer of Freedom has made all certifications
required by Sections 302 and 906 of the Sarbanes-Oxley Act, and the statements
contained in any such certifications are complete and correct, and Freedom is
otherwise in compliance with all applicable effective provisions of the
Sarbanes-Oxley Act and the applicable listing and corporate governance rules of
the American Stock Exchange.
          (d) The information in the Proxy Statement (other than information
relating to the Companies or the Sellers supplied by the Sellers’ Representative
for inclusion in the Proxy Statement) will not as of date of its distribution to
the Freedom Stockholders (or any amendment or supplement thereto) or at the time
of the Freedom Stockholders’ Meeting contain any statement which, at such time
and in light of the circumstances under which it is made, is false or misleading
with respect to any material fact, or omits to state any material fact required
to be stated therein or necessary in order to make the statement therein not
false or misleading.
          Section 5.20 Investment Representations. Each of the Buyers is
purchasing the Purchased Shares for investment for its own account and not with
a view to, or for sale in connection with, any distribution thereof.
          Section 5.21 Financial Resources. Freedom has obtained commitment
letters attached hereto as Exhibit D (the “Commitment Letters”) from reputable
financial institutions to provide all funds necessary to consummate the
Transaction contemplated by this Agreement (the “Financing”).
ARTICLE VI
COVENANTS
          Section 6.1 Conduct of Business. Except (i) as permitted by this
Agreement and the Transaction Documents; (ii) as required by Law; (iii) as set
forth in Schedule 6.1; (iv) as contemplated by the Reorganization; or (v) as
approved in advance in writing by Freedom and Sellers’ Representative (which
approval shall not be unreasonably withheld, delayed or conditioned), at all
times during the period commencing with the execution and delivery of this
Agreement and continuing until the earlier to occur of the termination of this
Agreement and the Closing Date and subject to the terms of Section 9.18(b):
          (a) Sellers shall cause each of the Companies to, and Freedom shall
and shall cause each of its Subsidiaries to:

48



--------------------------------------------------------------------------------



 



          (i) carry on its business in the Ordinary Course of Business;
          (ii) pay its debts and Taxes when due, in each case subject to good
faith disputes over such debts or Taxes;
          (iii) pay or perform in all material respects all Material Contracts
and other material obligations when due; and
          (iv) use reasonable efforts, consistent with past practices and
policies, to (A) preserve intact its present business, (B) keep available the
services of its present officers and employees and (C) preserve its
relationships with customers, suppliers, distributors, and others with which it
has significant business dealings.
          (b) Sellers will not cause or permit any of the Companies to do any of
the following (except, in any case, for any of the transactions contemplated by
the Reorganization), and Freedom will not, and will not cause or permit any of
its Subsidiaries to, do any of the following:
          (i) propose to adopt any amendments to or amend its Organizational
Documents (other than as provided in Section 6.2);
          (ii) authorize for issuance, issue, sell, deliver or agree or commit
to issue, sell or deliver (whether through the issuance or granting of options,
warrants, other equity-based (whether payable in cash, securities or other
property or any combination of the foregoing) commitments, subscriptions, rights
to purchase or otherwise) any of its securities or any securities of any of its
Subsidiaries; provided, however, that nothing in this paragraph (ii) shall
prohibit any of the Companies from providing equity-based or performance-based
compensation and bonus payments to any present or future officers, employees or
consultants in the Ordinary Course of Business; provided that any Person that
receives Equity Securities of any of the Companies and that is not otherwise a
Party to this Agreement must (as a condition to receipt of such Equity
Securities) become a Party to this Agreement (by joinder agreement, counterpart
signature or otherwise) and agree that such Equity Securities shall be Purchased
Shares subject to this Agreement; and provided further that nothing in this
paragraph shall result in a change in the Aggregate Purchase Price, including
increasing the cash portion thereof or the number of shares of any class of
Equity Securities to be issued by any member of the Buyer Group hereunder;
          (iii) acquire or redeem, directly or indirectly, or amend any of its
securities (other than the redemption or repurchase of non-voting shares of

49



--------------------------------------------------------------------------------



 



GHL, GPSL, GPCL and GPAM at a purchase price equal to the par values thereof) or
any securities of any of its Subsidiaries;
          (iv) split, combine or reclassify any shares of capital stock or other
Equity Securities;
          (v) propose or adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization of it or any of its Subsidiaries;
          (vi) (i) incur or assume any long-term or short-term Indebtedness or
issue any debt securities, except for (A) letters of credit issued in the
Ordinary Course of Business, (B) short-term debt incurred to fund operations of
the business or for cash management purposes, in each case in the Ordinary
Course of Business, (C) loans or advances to direct or indirect wholly-owned
Subsidiaries in the Ordinary Course of Business, (D) the Credit Agreement, and
(E) with respect only to existing Indebtedness having a maturity date occurring
after the date of this Agreement but prior to the Closing Date, to refinance,
extend or renew the maturity of any existing Indebtedness in an amount not to
exceed such existing Indebtedness, provided that such refinancing or extension
is at prevailing market interest rates and otherwise on terms not materially
less favorable in the aggregate than the existing Indebtedness being so
refinanced, renewed or extended, (ii) other than in the Ordinary Course of
Business, assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for any material obligations of
any other Person except obligations of any of their respective direct or
indirect wholly-owned Subsidiaries, (iii) make any material loans, advances or
capital contributions to or Investments in any other Person; or (iv) mortgage or
pledge any of its or its Subsidiaries’ assets, tangible or intangible, or create
or suffer to exist any Lien thereupon (other than Permitted Liens), except
(A) pursuant to, or as permitted under the Indebtedness described in (i), or
(B) as incurred in the Ordinary Course of Business;
          (vii) except as may be required by applicable Law, or to satisfy
contractual obligations existing on the date hereof; (i) enter into, adopt,
amend (including to provide for the acceleration of vesting), modify in any
material respect or terminate any Plan, increase in any material manner the
compensation or fringe benefits of any consultant, director, officer or
employee, or (ii) pay any special bonus, remuneration or benefit to any
director, officer or employee not required by any Plan as in effect as of the
date hereof; provided, however, that this paragraph (vii) shall not prevent any
of the Companies (A) from entering into employment agreements, offer letters or
retention agreements with employees and

50



--------------------------------------------------------------------------------



 



consultants in the Ordinary Course of Business, and paying compensation or
fringe benefits pursuant to any such agreements, offer letters or retention
agreements or (B) from increasing annual compensation of employees and
consultants and/or from providing for or amending bonus arrangements for
employees and consultants in the ordinary course of compensation reviews (to the
extent that such compensation increases and new or amended bonus arrangements
are consistent with past practice);
          (viii) forgive any loans to any of its employees, officers or
directors or any employees, officers or directors of any of its Subsidiaries, or
any of its Affiliates;
          (ix) make any deposits or contributions of cash or other property to,
or take any other action to fund or in any other way secure the payment of
compensation or benefits under, any Plans, other than deposits and contributions
that are required pursuant to the terms of any such Plan or any Contracts
subject to any such Plan in effect as of the date hereof or as required by
applicable Law;
          (x) enter into, amend, or extend any collective bargaining agreement;
          (xi) acquire, sell, lease, license or dispose of any material property
or assets in any single transaction or series of related transactions, except
for (i) transactions pursuant to existing Contracts, (ii) transactions in the
Ordinary Course of Business (including purchases and sales of cash equivalents
and other investments in the ordinary course of treasury and cash management
operations), or (iii) transactions not in excess of $1,000,000 individually, or
$10,000,000 in the aggregate;
          (xii) except as may be required to remain in compliance with
applicable Laws or GAAP, make any change in any of the accounting principles or
practices used by it;
          (xiii) change any material Tax election, change any Tax accounting
method, settle or compromise any material Tax liability, or consent to the
extension or waiver of the limitations period applicable to a material Tax claim
or assessment;
          (xiv) enter into any Contract that would be a GLG Material Contract or
a Freedom Material Contract, as the case may be, or amend in any material
respect any GLG Material Contract or any Freedom Material Contract, as

51



--------------------------------------------------------------------------------



 



the case may be, or grant any release or relinquishment of any material rights
under any GLG Material Contract or Freedom Material Contract, as the case may
be, except that any of the Companies may enter into or amend any GLG Material
Contract in connection with the organization, promotion or operation of any
existing or new GLG Fund, management account or other investment product or
service in the Ordinary Course of Business;
          (xv) acquire (by merger, consolidation or acquisition of stock or
assets) any other Person or any equity or ownership interest therein;
          (xvi) settle or compromise any pending or threatened Action or pay,
discharge or satisfy or agree to pay, discharge or satisfy any Liability, other
than the settlement, compromise, payment, discharge or satisfaction of Actions
and Liabilities (i) reflected or reserved against in full in the balance sheet
included in the GLG Financial Statements or the Freedom Financial Statements, as
the case may be; (ii) covered by existing insurance policies; (iii) settled
since the respective dates thereof in the Ordinary Course of Business; (iv) is
any of the settlements or related matters set forth in the Disclosure Statement;
or (v) otherwise less than $5,000,000 individually and $25,000,000 in the
aggregate;
          (xvii) except as required by applicable Law or GAAP, revalue in any
material respect any of its properties or assets, including writing-off notes or
accounts receivable other than in the Ordinary Course of Business; or
          (xviii) enter into a Contract to do any of the foregoing or knowingly
take any action which is reasonably expected to result in any of the conditions
to the consummation of the Transaction not being satisfied, or knowingly take
any action which would materially impair its ability to consummate the
Transaction in accordance with the terms hereof or materially delay such
consummation.
          (c) Nothing in this Agreement shall restrict in any way the
declaration or payment of any dividend or distribution by any of the Companies
in respect of earnings or surplus or retained capital for any period ending on
or prior to the Closing Date, other than liquidating distributions (following
dissolution and winding up). If any such dividend or distribution is declared,
but not fully paid, prior to the Closing Date, it may be paid, in whole or in
part, from time to time after the Closing, out of any cash or other working
capital of the Companies available at Closing, or any cash generated from
operations of the Companies after the Closing (but not from borrowings under the
Credit Agreement or the incurrence of other Indebtedness) to the shareholders of
record, partners, members or other Persons identified in the resolutions or
other record declaring the dividend or other distribution. No other person shall
have any right, title or interest in

52



--------------------------------------------------------------------------------



 



or to such amounts payable as dividends or distributions. No board of directors,
manager, partner, trustee or other management of any of the Companies shall have
any right, power or authority to rescind or modify in any respect any such
dividend or distribution without the consent of Sellers’ Representative.
          (d) Nothing in this Agreement shall restrict in any way the
acquisition of GLG, Inc. following the Closing by one or more of the Companies,
on such terms and conditions as any such Companies may determine, in their
reasonable discretion. Any of the Companies may negotiate, execute and deliver
one or more Contracts to acquire GLG, Inc. (before or after the Closing), and
consummate that acquisition after the Closing, as such Companies and GLG, Inc.
may agree.
          Section 6.2 Proxy Statement; Freedom Stockholders’ Meeting.
          (a) As promptly as practicable after the execution of this Agreement,
Freedom will prepare and file the Proxy Statement with the SEC. Freedom will
respond to any comments of the SEC and Freedom will use its commercially
reasonable efforts to mail the Proxy Statement to its stockholders at the
earliest practicable time. As promptly as practicable after the execution of
this Agreement, Freedom will prepare and file any other filings required under
the Securities Act or the Exchange Act or any other Federal, foreign or Blue Sky
laws relating to the Transaction, (collectively, the “Other Filings”). Freedom
will notify the Sellers’ Representative promptly upon the receipt of any
comments from the SEC or its staff and of any request by the SEC or its staff or
any other governmental officials for amendments or supplements to the Proxy
Statement or any Other Filing or for additional information and will supply the
Sellers’ Representative with copies of all correspondence between Freedom or any
of its representatives, on the one hand, and the SEC, or its staff or other
government officials, on the other hand, with respect to the Proxy Statement or
any Other Filing. The Proxy Statement and the Other Filings will comply in all
material respects with all applicable Law and the rules and regulations
promulgated thereunder. Whenever any event occurs which is required to be set
forth in an amendment or supplement to the Proxy Statement or any Other Filing,
the Sellers’ Representative or Freedom, as the case may be, will promptly inform
the other Party of such occurrence and cooperate in filing with the SEC or its
staff or any other government officials, and/or mailing to Freedom Stockholders,
such amendment or supplement. The proxy materials will be sent to the Freedom
Stockholders for the purpose of soliciting proxies from Freedom Stockholders to
vote in favor of (i) the adoption of this Agreement and the approval of the
Transaction; (ii) the issuance and sale of the Freedom Common Stock, the Freedom
Class A Stock and the Freedom Exchange Shares to the extent that such issuance
requires shareholder approval under the rules of the American Stock Exchange;
(iii) the adoption of the Freedom Plan; and (iv) approving amendments to the
Certificate of Incorporation of Freedom as required so that the Certification of
Incorporation of Freedom can be amended and restated in the form

53



--------------------------------------------------------------------------------



 



attached hereto as Exhibit F to (x) authorize the Freedom Class A Stock and
reclassify the Freedom Common Stock; and (y) change Freedom’s name to “GLG
Partners, Inc.” or such similar available name as recommended by management of
Freedom following the Closing.
          (b) As soon as practicable following its approval by the SEC, Freedom
shall distribute the Proxy Statement to the Freedom Stockholders and, pursuant
thereto, shall call a meeting of the Freedom Stockholders (the “Freedom
Stockholders’ Meeting”) in accordance with the DGCL and, subject to the other
provisions of this Agreement, solicit proxies from such holders to vote in favor
of the adoption of this Agreement and the approval of the Transaction and the
other matters presented to the Freedom Stockholders for approval or adoption at
the Freedom Stockholders’ Meeting.
          (c) Freedom shall comply, and the Sellers’ Representative shall
provide Freedom with such information concerning the Companies as may be
necessary for the information concerning the Companies or Sellers in the Proxy
Statement to comply, with all applicable provisions of and rules under the
Exchange Act and all applicable provisions of the DGCL in the preparation,
filing and distribution of the Proxy Statement, the solicitation of proxies
thereunder, and the calling and holding of the Freedom Stockholders’ Meeting.
Without limiting the foregoing, Freedom shall ensure that the Proxy Statement
does not, as of the date on which it is distributed to the Freedom Stockholders,
and as of the date of the Freedom Stockholders’ Meeting, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in light of the circumstances under which they were
made, not misleading (provided that Freedom shall not be responsible for the
accuracy or completeness of any information relating to the Companies or the
Sellers or any other information furnished by the Companies for inclusion in the
Proxy Statement).
          (d) Freedom, acting through its board of directors, shall include in
the Proxy Statement the recommendation of its board of directors that the
Freedom Stockholders vote in favor of the adoption of this Agreement and the
approval of the Transaction, and shall otherwise use reasonable best efforts to
obtain the Requisite Shareholder Approval.
          (e) The Sellers (other than any Designated Seller) or Sellers’
Representative shall review the Proxy Statement and shall confirm in writing to
Freedom, as of the date of mailing the Proxy Statement to Freedom Stockholders,
that the information relating to the Sellers and the Companies contained in the
Proxy Statement does not, to the knowledge of Sellers, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in light of the circumstances under which they were
made, not misleading (the “Proxy Confirmation”). From and after the date on
which the Proxy Statement is mailed to the

54



--------------------------------------------------------------------------------



 



Freedom Stockholders, Sellers’ Representative will give Freedom written notice
of any action taken or not taken by Sellers or the Companies which is known by
Sellers’ Representative to cause the Proxy Confirmation to be incorrect or
inaccurate in any material respect provided that, if any such action shall be
taken or fail to be taken, the Sellers (other than any Designated Seller) and
Freedom shall cooperate fully to cause an amendment to be made to the Proxy
Statement such that the Proxy Confirmation is no longer incorrect or inaccurate
in any material respect with respect to any information concerning the Companies
or Sellers required to be included in the Proxy Statement. The obligations of
each Designated Seller in respect of the Proxy Statement are set forth in
Section 9.18(c).
          Section 6.3 Directors and Officers of Freedom After Closing. Freedom
and the Sellers shall take all necessary action so that the persons listed on
Schedule 6.3, and such other persons as may be nominated by the Sellers’
Representative are appointed or elected, as applicable, to the positions of
officers and directors of Freedom and its Subsidiaries, as set forth therein, to
serve in such positions effective immediately after the Closing.
          Section 6.4 HSR Act. If required pursuant to the HSR Act, as promptly
as practicable after the date of this Agreement, Freedom and Sellers’
Representative shall each prepare and file the notification required of it
thereunder in connection with the Transaction and shall promptly and in good
faith respond to all information requested of it by the Federal Trade Commission
and Department of Justice in connection with such notification and otherwise
cooperate in good faith with each other and such Governmental Entities. Freedom
and Sellers’ Representative shall (a) promptly inform the other of any
communication to or from the Federal Trade Commission, the Department of Justice
or any other Governmental Entity regarding the Transaction; (b) give the other
prompt notice of the commencement of any Action by or before any Governmental
Entity with respect to the Transaction; and (c) keep the other reasonably
informed as to the status of any such Action. Filing fees with respect to the
notifications required under the HSR Act shall be paid by the Sellers.
          Section 6.5 Required Information.
          (a) Sellers’ Representative and Freedom each shall, upon request by
the other, furnish the other with all information concerning themselves, their
Subsidiaries, the Companies, the respective directors, officers, stockholders
and partners of the Companies and the Buyer Group (including the directors of
Freedom and its Subsidiaries to be elected effective as of the Closing) and such
other matters as may be reasonably necessary or advisable in connection with the
Transaction, or any other statement, filing, notice or application made by or on
behalf of the Companies and the Buyer Group to any third party and/or any
Governmental Entity in connection with the Transaction.

55



--------------------------------------------------------------------------------



 



          (b) From the date hereof through the Closing Date, each of the Parties
will provide to the other Parties and their respective Representatives full
access during normal business hours to the properties, books, records, employees
of the Companies and the Buyer Group to make or cause to be made such review of
the business, the assets, properties and Liabilities and financial and legal
condition of the Companies and the Buyer Group as any Party deems necessary or
advisable, provided that any such review shall not interfere unnecessarily with
normal operations of the Companies and the Buyer Group.
          Section 6.6 Confidentiality. Any confidentiality agreement with
respect to the Transaction previously executed by the Parties (or any of them)
shall be superseded in its entirety by the provisions of this Agreement. Each
Party agrees to maintain in confidence any non-public information received from
the other Party, and to use such non-public information only for purposes of
consummating the Transaction. Such confidentiality obligations will not apply to
(i) information which was known to the one Party or its Representatives prior to
receipt from the other Party; (ii) information which is or becomes generally
known; (iii) information acquired by a Party or its Representative from a third
party who was not known by such Party to be bound to an obligation of
confidentiality; and (iv) disclosure required by Law or the rules and
regulations of or pursuant to any agreement with a stock exchange or trading
system. In the event this Agreement is terminated, each Party (A) will at the
request of the relevant party return or cause to be returned to the relevant
party all documents and other material obtained from the relevant party in
connection with the Transaction, and (B) will at the request of the relevant
party use its reasonable efforts to delete from its computer systems all
documents and other material obtained from the relevant party in connection with
the Transaction.
          Section 6.7 Public Disclosure. From the date of this Agreement until
Closing or termination, the Parties shall cooperate in good faith to jointly
prepare all press releases and public announcements pertaining to this Agreement
and the Transaction, and no Party shall issue or otherwise make any public
announcement or communication pertaining to this Agreement or the Transaction
without the prior consent of Freedom (in the case of the Sellers or the
Companies) or the Sellers’ Representative (in the case of Freedom or the Buyer
Group), except as required by any Laws or by the rules and regulations of, or
pursuant to any agreement of a stock exchange or trading system. Each Party will
not unreasonably withhold approval from the others with respect to any press
release or public announcement. If any Party determines with the advice of
counsel that it is required to make this Agreement and the terms of the
Transaction public or otherwise issue a press release or make public disclosure
with respect thereto, it shall, at a reasonable time before making any public
disclosure, consult with the other Party regarding such disclosure, allow the
other Party reasonable time to comment on such release or announcement in
advance of such issuance, seek such confidential treatment

56



--------------------------------------------------------------------------------



 



for such terms or portions of this Agreement or the Transaction as may be
reasonably requested by the other Party and disclose only such information as is
legally compelled to be disclosed. This provision will not apply to
communications by (x) any Party to its counsel, accountants and other
professional advisors or (y) in the case of Lehman, in connection with any
disclosures it is required to make in connection with legal, regulatory or
financial reporting obligations (so long as Freedom is provided a reasonable
opportunity, if practicable, to review and comment on such communication to the
extent that it involves any public disclosure of information not previously the
subject of a public disclosure and, if necessary, to make a simultaneous public
disclosure of such information). Notwithstanding the foregoing, the Parties
hereto agree that promptly as practicable after the execution of this Agreement,
Freedom will file with the SEC a Current Report on Form 8-K pursuant to the
Exchange Act to report the execution of this Agreement, with respect to which
Freedom shall consult with the Sellers’ Representative. Freedom shall provide to
Sellers’ Representative for review and comment a draft of the Current Report on
Form 8-K prior to filing with the SEC; provided that unless objected to by the
Sellers’ Representative by written notice given to Freedom within two (2) days
after delivery to the Sellers’ Representative specifying the language to which
reasonable objection is taken, any language included in such Current Report
shall be deemed to have been approved by the Sellers’ Representative and may be
filed with the SEC and used in other filings made by Freedom with the SEC.
          Section 6.8 Reasonable Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, each of the Parties agrees to use its
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other Parties
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Transaction,
including using commercially reasonable efforts to accomplish the following:
(i) the taking of all reasonable acts necessary to cause the conditions
precedent set forth in Section 2.4 or 2.5, as applicable, to be satisfied;
(ii) the obtaining of all necessary actions, waivers, consents, approvals,
orders and authorizations from Governmental Entities and the making of all
necessary registrations, declarations and filings (including registrations,
declarations and filings with Governmental Entities, if any) and the taking of
all reasonable steps as may be necessary to avoid any Action by any Governmental
Entity; (iii) the obtaining of all consents, approvals or waivers from third
parties required as a result of the Transaction; (iv) the defending of any
Actions challenging this Agreement or the consummation of the Transaction,
including seeking to have any stay or temporary restraining order entered by any
court or other Governmental Entity vacated or reversed; and (v) the execution or
delivery of any additional instruments reasonably necessary to consummate the
Transaction, and to fully carry out the purposes of this Agreement. Anything
contained in this Agreement to the contrary notwithstanding, none of the Parties
or their Affiliates will be required to commence

57



--------------------------------------------------------------------------------



 



litigation or divest or hold separate any business or assets or limit or
restrict its rights or ability to engage in any business in connection with the
consummation of the Transaction.
          Section 6.9 Notices of Certain Events. From the date hereof through
the earlier of the Closing Date or termination of this Agreement, Sellers’
Representative will notify Freedom, and Freedom will notify Sellers’
Representative, of: (i) any notice or other communication from any Person
alleging that the Consent of such Person is or may be required in connection
with the Transaction; (ii) any notice or other communication from any
Governmental Entity in connection with the Transaction; and (iii) any Action
commenced or threatened, relating to or involving or otherwise affecting the
Companies, the Buyer Group, the assets, Liabilities or employees of the
Companies or the Buyer Group or the consummation of the Transaction. No notice
pursuant to this Section will affect any representations or warranties,
covenants, obligations, agreements or conditions set forth herein or otherwise
affect any available remedies.
          Section 6.10 Directors’ and Officers’ Insurance. From and after the
Closing Date and until the six year anniversary of the Closing Date, Freedom
shall maintain in effect directors’ and officers’ liability insurance covering
those Persons covered by the directors’ and officers’ liability insurance
maintained by Freedom as of the date hereof for any actions taken by them or
omissions by them on or before the Closing Date with the same directors’ and
officers’ liability insurance coverage as may be provided from time to time by
Freedom to its then existing directors and officers; provided that, in no event
will Freedom be required to expend in the aggregate amounts in any year in
excess of $150,000 over the amount it would otherwise have expended for such
insurance to cover its then existing directors and officers (in which event,
Freedom shall purchase the greatest coverage available for such amount). Nothing
in this Section shall affect the right of any directors or officers that
continue their employment with Freedom to participate in any directors’ and
officers’ liability insurance policy in effect after the Closing for actions
taken after Closing.
          Section 6.11 Advice of Changes. The Sellers’ Representative, on the
one hand, and Freedom, on the other hand, will give prompt notice to the other
upon becoming aware of (i) the occurrence, or failure to occur, of any event
which would be likely to cause any representation or warranty of such Party
contained in any Transaction Document to be untrue or inaccurate in any material
respect; and (ii) any failure on its part to comply with or satisfy in any
material respect any covenant, condition or agreement to be complied with or
satisfied by it under any Transaction Document on or prior to the Closing Date.
The notifying Party will use its reasonable best efforts to prevent or promptly
remedy any matter which is or would be the subject of any such notice. No notice
pursuant to this Section will affect any representations or warranties,

58



--------------------------------------------------------------------------------



 



covenants, agreements, obligations or conditions set forth herein or limit or
otherwise affect any available remedies.
          Section 6.12 Consents. Promptly after the date of this Agreement, the
Parties will (a) make all filings required by Law to be made by Sellers, the
Companies or the Buyer Group, as applicable, in connection with the Transaction
Documents or the consummation of the Transaction; (b) cooperate with the other
Parties with respect to all filings that each such Party reasonably elects to
make or is required by Law to make in connection with the Transaction Documents
or the consummation of the Transaction; and (c) obtain all Consents and Orders
of all Persons required to be obtained in connection with the execution,
delivery and performance of the Transaction Documents and the consummation of
the Transaction.
          Section 6.13 Financing at Closing.
          (a) Freedom and the Sellers’ Representative shall use their reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to arrange and consummate the
Financing on the terms and conditions described in the Commitment Letters,
including using reasonable efforts to (i) satisfy on a timely basis all terms,
covenants and conditions set forth in the Commitment Letters, (ii) enter into
definitive agreements with respect thereto on the terms and conditions
contemplated by the Commitment Letters, (iii) enforce its rights under the
Commitment Letters that are within its control, and (iv) consummate the
Financing at or prior to Closing. Freedom will provide Sellers’ Representative
reasonable opportunities to review and comment on such definitive agreements
prior to their execution and will furnish correct and complete copies of all
such definitive agreements to the Sellers’ Representative promptly upon their
execution.
          (b) If any portion of the Financing becomes unavailable on the terms
and conditions contemplated in the Commitment Letters or any Commitment Letter
shall be terminated for any reason, (i) Freedom and the Sellers shall use their
reasonable efforts to arrange alternative equity or debt financing from
alternative sources in an amount sufficient to consummate the Transaction on
terms mutually agreeable to Freedom and the Sellers, and (ii) the Termination
Date shall be extended for a period of twelve (12) months, and the Parties will
use their commercially reasonable efforts to consummate the Transaction in
accordance with this Agreement as soon as practicable after such alternative
Financing is available.
          Section 6.14 Acquisition Sub 1 Exchangeable Shares. Prior to the
Closing Date, Acquisition Sub 1 shall amend its Memorandum and Articles of
Association to include terms and conditions for the Acquisition Sub 1
Exchangeable Shares, substantially as set forth in Exhibit D, with such changes
therein as may be

59



--------------------------------------------------------------------------------



 



approved by Freedom, Noam Gottesman and the Sellers’ Representative. Freedom, as
sole stockholder of Acquisition Sub 1, shall (x) vote all of its shares to
authorize any such amendment of the Acquisition Sub 1 Memorandum and Articles of
Association, and to elect, or to remove and elect, directors of Acquisition Sub
1 that will authorize any such amendment of the Acquisition Sub 1 Memorandum and
Articles of Association and (y) take such other actions and execute and deliver
such documents as may be required to cause such amendment of the Acquisition Sub
1 Memorandum and Articles of Association.
          Section 6.15 Acquisition Sub 2 Exchangeable Securities. Prior to the
Closing Date, Acquisition Sub 2 shall amend its Memorandum and Articles of
Association to include terms and conditions for the Exchangeable Securities,
substantially as set forth in Exhibit E, with such changes therein as may be
approved by Freedom, Noam Gottesman and the Sellers’ Representative. Acquisition
Sub 1, as sole stockholder of Acquisition Sub 2, and Freedom as sole stockholder
of Acquisition Sub 1, each shall (x) vote all of its shares to authorize any
such amendment of the Acquisition Sub 2 Memorandum and Articles of Association,
and to elect, or to remove and elect, directors of Acquisition Sub 2 that will
authorize any such amendment of the Acquisition Sub 2 Memorandum and Articles of
Association and (y) take such other actions and execute and deliver such
documents as may be required to cause such amendment of the Acquisition Sub 2
Memorandum and Articles of Association.
          Section 6.16 Amended and Restated Freedom Organizational Documents.
Promptly following the Freedom Stockholders’ Meeting, and in any event prior to
the Closing Date, Freedom shall (x) amend its certificate of incorporation,
substantially as set forth in Exhibit F, with such changes therein as may be
approved by Freedom and the Sellers’ Representative and (y) adopt the
certificate of designation for the Freedom Class A Stock, substantially as set
forth in Exhibit G, with such changes therein as may be approved by Freedom and
the Sellers’ Representative.
          Section 6.17 Non-Voting Shares. Prior to the Closing Date, Lehman,
Leslie J. Schreyer, in his capacity as trustee of the Gottesman GLG Trust, G&S
Trustees Limited, in its capacity as trustee of the Lagrange GLG Trust, and
Jeffrey A. Robins, in his capacity as trustee of the Roman GLG Trust, shall use
all reasonable efforts to cause GHL, GPSL, GPCL and GPAM to redeem or repurchase
all of the shares of each class of non-voting stock in each such entity at a
purchase price equal to the par value thereof.

60



--------------------------------------------------------------------------------



 



ARTICLE VII
TERMINATION
          Section 7.1 Termination. This Agreement may be terminated and the
Transaction abandoned at any time prior to the Closing Date:
          (a) by the mutual written agreement of Freedom and Sellers’
Representative;
          (b) by written notice by Freedom to Sellers’ Representative or by
Sellers’ Representative to Freedom, if the Closing Date shall not have occurred
on or before the Termination Date;
          (c) by written notice by Freedom to Sellers’ Representative or by
Sellers’ Representative to Freedom, if there shall be any Law that makes
consummation of the Transaction illegal or otherwise prohibited or if any court
of competent jurisdiction or other Governmental Entity shall have issued an
order, decree or ruling or taken any other action permanently restraining,
enjoining or otherwise prohibiting the consummation of the Transaction, and such
order, decree, ruling or other action shall not be subject to appeal or shall
have become final and unappealable;
          (d) by written notice by Freedom to Sellers’ Representative, if there
shall have been a breach of any representation, warranty, covenant or agreement
on the part of any Seller set forth in this Agreement, or if any representation
or warranty of any Seller set forth in this Agreement shall have become untrue,
in any such case such that the conditions set forth in Section 2.4(a) or
Section 2.4(b), as the case may be, would not be satisfied as of such time,
provided that if such breach is curable by any such Seller prior to the
Termination Date through the exercise of such Seller’s reasonable best efforts,
then for so long as such Seller continues to exercise such reasonable best
efforts to cure the same, Buyer may not terminate this Agreement pursuant to
this Section 7.1(d);
          (e) by written notice by Sellers’ Representative to Freedom, if there
shall have been a breach of any representation, warranty, covenant or agreement
on the part of the Buyer Group set forth in this Agreement, or if any
representation or warranty of the Buyer Group set forth in this Agreement shall
have become untrue, in any such case such that the conditions set forth in
Section 2.5(a) or Section 2.5(b), as the case may be, would not be satisfied as
of such time, provided that if such breach is curable by Buyer prior to the
Termination Date through the exercise of its reasonable best efforts, then for
so long as the Buyer Group continues to exercise such reasonable best efforts to
cure the same, Seller may not terminate this Agreement pursuant to this
Section 7.1(e); or

61



--------------------------------------------------------------------------------



 



          (f) by written notice by Sellers’ Representative to Freedom or by
written notice by Freedom to Sellers’ Representative if the Requisite
Shareholder Approval is not obtained at the Freedom Stockholders’ Meeting (as
the same may be adjourned from time to time but not later than the Termination
Date).
          Section 7.2 Effect of Termination. In the event of the termination of
this Agreement pursuant to Section 7.1, this Agreement (other than those
provisions which expressly survive termination of this Agreement) shall
thereafter become void and have no effect, without any liability on the part of
any Party or its Affiliates or Representatives in respect thereof, except that
nothing herein will relieve any Party from liability for any breach of this
Agreement.
ARTICLE VIII
SURVIVAL AND INDEMNIFICATION
          Section 8.1 Survival. All representations, warranties, covenants and
obligations in this Agreement or the Transaction Documents will survive the
Closing; provided that no Claim for indemnification based on a breach of any
representation or warranty or in relation to the indemnity in Section 8.2(d) may
be made after the date that is (a) in the case of Freedom Designated
Representations, 30 days after the expiration of the longest applicable statute
of limitations; (b) in the case of GLG Designated Representations, 30 days after
the expiration of the longest applicable statute of limitations; (c) in the case
of (x) any breach of Section 4.9(p) or (y) the indemnity in Section 8.2(d), the
applicable statute of limitations for tax claims made by Tax authorities in the
relevant jurisdiction; and (d) in any other case, one year after the Closing
Date.
          Section 8.2 Indemnification by Sellers. Subject to Sections 8.1 and
8.4, after the Closing, (x) the Sellers, other than any Designated Seller, shall
(severally, and not jointly, with respect to Article III, and otherwise jointly
and severally) and (y) the Designated Sellers shall, severally and not jointly
(and notwithstanding that any such Designated Seller shall not make or give any
of the representations or warranties in Article IV, as provided in
Section 9.18), protect, defend, indemnify and hold harmless each of the Freedom
Indemnified Parties, from and against all Damages arising, directly or
indirectly, from or in connection with:
          (a) any breach of any representation or warranty made in Article III
or Article IV of this Agreement (excluding any breach of any representation or
warranty made in Article III or Article IV of this Agreement with respect to
income Taxes (as to which see Section 8.2(d) below)); provided that any
indemnification obligation hereunder for any breach of any representation or
warranty made in Article III shall be solely and exclusively the obligation of a
Seller that breaches any such representation or warranty

62



--------------------------------------------------------------------------------



 



and no other Seller shall have any liability (joint, several or otherwise) with
respect thereto;
          (b) any breach of any covenant, agreement or other obligation of the
Sellers contained in this Agreement or in any other Transaction Document
(excluding any breach of any covenant, agreement or other obligation of the
Sellers contained in this Agreement or in any other Transaction Document with
respect to income Taxes (as to which see Section 8.2(d) below));
          (c) the investigation referred to in the Proxy Statement under the
heading “Legal and Regulatory Proceedings—Vivendi”; provided, that for purposes
of this Section 8.2(c), Damages shall mean solely judgments, fines, penalties,
and amounts paid in settlement and shall not include costs of investigation and
defense, fees and expenses of legal counsel, accountants and other professional
advisors or other Damages of any kind;
          (d) all income Taxes of the Companies for all taxable periods (or
portions thereof) ending on or before the Closing Date in excess of the amount
of income Taxes included on the Closing Net Cash Statement; provided, however,
that the Sellers shall not be liable under this Section 8.2(d) unless and until
the aggregate amount of claims for which the Sellers would otherwise be liable
under this Section 8.2(d) exceeds $15,000,000 (for the avoidance of doubt, once
the aggregate amount of claims exceeds $15,000,000, the Sellers shall be liable
for the entire amount of such claims (subject to Section 8.4), including all of
the first $15,000,000). In the case of a taxable period that includes (but does
not end on) the Closing Date, the amount of income Taxes for the portion of the
taxable period ending on the Closing Date shall be determined based on an
interim closing of the books as of the close of business on the Closing Date;
          (e) any breach of any Laws relating to financial services in
consequence of the issue or transfer of partnership interests of GLG Partners LP
to Albacrest or Laurel Heights; provided, however, that the Sellers shall not be
liable under this Section 8.2(e) unless and until the aggregate amount of claims
for which the Sellers would otherwise be liable under this Section 8.2(e)
exceeds $15,000,000 (for the avoidance of doubt, once the aggregate amount of
claims exceeds $15,000,000, the Sellers shall be liable for the entire amount of
such claims, including all of the first $15,000,000);
          (f) (i) the continuing existence after the Closing Date of any
agreement or arrangement existing at any time prior to the date hereof between
and among the shareholders of any of GLG Partners Limited, GLG Holdings Limited,
GLG Partners Services Limited, GLG Partners (Cayman) Limited or GLG Partners
Asset Management Limited and relating to such companies or any of their
Subsidiaries to

63



--------------------------------------------------------------------------------



 



which such agreements apply or (ii) the termination after the Closing Date of
any such agreement or arrangement with any of the Companies; provided, however,
that the Sellers shall not be liable under this Section 8.2(f) unless and until
the aggregate amount of claims for which the Sellers would otherwise be liable
under this Section 8.2(f) exceeds $15,000,000 (for the avoidance of doubt, once
the aggregate amount of claims exceeds $15,000,000, the Sellers shall be liable
for the entire amount of such claims, including all of the first $15,000,000);
provided further, that a Seller shall not be liable under this Section 8.2(f)
with respect to any such agreement or arrangement to which it was not a party;
or
          (g) the existence on or after the Closing Date of any of the shares
referred to in Section 6.17.
          Section 8.3 Indemnification by Freedom. Subject to Sections 8.1 and
8.4, after the Closing, the Buyer Group, jointly and severally, shall protect,
defend, indemnify and hold harmless each of the GLG Indemnified Parties, from
and against all Damages arising, directly or indirectly, from or in connection
with:
          (a) any breach of any representation or warranty made in Article V of
this Agreement; and
          (b) any breach of any covenant, agreement or other obligation of the
Buyer Group contained in this Agreement or in any other Transaction Document.
          Section 8.4 Limitations on Liability.
          (a) Certain Limitations. Notwithstanding any contrary provision in
this Article VIII:
               (i) Time Bar on Claims. No Indemnitee will be entitled to any
recovery from any Indemnitor with respect to any Claim for indemnification under
Section 8.2(a), 8.2(d) or 8.3(a) unless a Notice of Claim has been given on or
before the expiration of time period for survival set forth in Section 8.1.
               (ii) Insurance Recoveries. Damages to any Person indemnified
hereunder will be decreased by insurance proceeds or payments from any other
responsible parties actually received by such Person (after deducting costs and
expenses incurred in connection with recovery of such proceeds).
               (iii) Claim Threshold. An Indemnitee shall not be entitled to
make any Claim for indemnification under Section 8.2(a) or 8.3(a):
     (A) for any such Claim that involves Damages of less than $1,000,000; or

64



--------------------------------------------------------------------------------



 



     (B) for any such Claim (other than (i) a Claim related to GLG Designated
Representations or (ii) a Claim related to Freedom Designated Representations
(the “No Threshold Claims”) ) until the aggregate amount of all such Claims for
indemnification (other than (i) any Claims excluded by clause (A) above, and
(ii) the No Threshold Claims) by such Indemnitee exceeds the Claim Threshold.
After the Claim Threshold is exceeded, the Indemnitee shall be entitled to
recover the full amount of Damages in excess of the Claim Threshold (subject to
this Section 8.4).
               (iv) Maximum Liability. The maximum liability under this
Agreement in the aggregate for any and all Claims, shall in no event exceed:
     (A) for any Seller, in the case of any Claim or Claims for breach of the
representations and warranties in Article III, an amount equal to the product of
(x) that portion of the Aggregate Purchase Price that was actually paid to such
Seller, multiplied by (1) in the case of any GLG Designated Representation, 1.0
and (2) in any other case, 0.1;
     (B) for any Seller, other than any Designated Seller, in the case of any
Claim or Claims for breach of the representations and warranties in Article IV
and any Claim or Claims for indemnity pursuant to Section 8.2(d), an amount
equal to $300,000,000 (in the aggregate for all Sellers), except that in the
case of any Claim or Claims for breach of a Designated Representation, such
amount shall be equal to the Aggregate Purchase Price (as determined as of the
Closing Date) actually paid to such Seller;
     (C) for any Designated Seller, in the case of any Claim or Claims for
breach of the representations and warranties made in Article IV and any Claim or
Claims for indemnity pursuant to Section 8.2(d), an amount equal to the lesser
of (x) the product of (i) $300,000,000 multiplied by (ii) the Indemnity Sharing
Percentage of such Designated Seller, and (y) the product of (i) the Indemnity
Amount Payable by all Sellers multiplied by (ii) the Indemnity Sharing
Percentage of such Designated Seller;
     (D) in the case of any Claim or Claims for breach of the representations
and warranties in Article V, an amount equal to $300,000,000 (in the aggregate
for all Buyers), except that in the case of any Claim or Claims for breach of a
Designated Representation, such amount shall be equal to the Aggregate Purchase
Price (as determined as of the Closing Date);

65



--------------------------------------------------------------------------------



 



     (E) for any Seller, other than any Designated Seller, in the case of any
Claim or Claims for indemnity pursuant to Section 8.2(c) or Section 8.2(d) (but
only in respect of a matter that would give rise to a breach of the
representation in Section 4.9(p)), an amount equal to the Aggregate Purchase
Price (as determined as of the Closing Date) actually paid to such Seller; and
     (F) for any Designated Seller, in the case of any Claim or Claims for
indemnity pursuant to Section 8.2(c) or Section 8.2(d) (but only in respect of a
matter that would give rise to a breach of the representation in
Section 4.9(p)), an amount equal to the lesser of (x) the Aggregate Purchase
Price (as determined as of the Closing Date) actually paid to such Designated
Seller, and (y) the product of (i) the Indemnity Amount Payable by all Sellers
multiplied by (ii) the Indemnity Sharing Percentage of such Designated Seller.
Notwithstanding any other provision of this Agreement (but without prejudice to
the limitations in this Section 8.4), the aggregate liability of each Seller in
respect of all Claims under this Agreement and other Transaction Documents shall
not exceed the Aggregate Purchase Price (as determined as of the Closing Date)
actually paid to such Seller.
               (v) Tax Adjustment. The amount of Damages for which
indemnification is provided under this Agreement, including under
Section 8.2(d), will be (i) increased (but in no event above any maximum
liability set forth in Section 8.4(iv)) to take account of any Tax cost incurred
(grossed up for such increase) by the Indemnitee arising from the receipt of the
indemnity payments hereunder (unless such indemnity payment is treated as an
adjustment to the Purchase Price for tax purposes) and (ii) reduced to take
account of any Tax Savings (as defined below) currently realizable by the
Indemnitee arising from the incurrence or payment of any such Damages. Any
indemnity payment made pursuant to this Agreement will be treated as an
adjustment to the Purchase Price for Tax purposes unless a determination as
defined in Section 1313 of the Code or a similar event under foreign Tax law
with respect to the Indemnitee causes any such payment not to constitute an
adjustment to the Purchase Price for United States federal income tax purposes
or foreign Tax purposes, as the case may be. “Tax Savings” means an amount by
which the tax liability of the Indemnitee (or group of entities including the
Indemnitee) is reduced (including without limitation, by deduction, reduction of
income by virtue of increased tax basis or otherwise, entitlement to refund,
credit or otherwise) plus any related interest (tax-effected) received from the
relevant taxing authority. Where an Indemnitee has other losses, deductions,
credits or items available to it, the Tax Savings from any losses, deductions,
credits or items relating to the Damages shall be deemed to be realized only
after all other losses, deductions, credits or items are realized.

66



--------------------------------------------------------------------------------



 



For purposes of this Section 8.4, unless the parties agree to an alternative
method for determining the present value of any anticipated Tax Savings, a Tax
Savings is “currently realizable” to the extent that it can be reasonably
anticipated that such Tax Savings will be realized in the current taxable period
or year or in any Tax Return with respect thereto (including through a carryback
to a prior taxable period) or in any taxable period or year prior to the date of
the Claim. In the event that any Tax Savings is currently realized in a year
subsequent to the time when Damages are paid (and no present value adjustment
has been made), the Indemnitee will pay the amount of the Tax Savings to the
Indemnitor at that time. In the event that there should be a determination
disallowing the Tax Savings, the Indemnitor shall be liable to refund to the
Indemnitee the amount of any related reduction previously allowed or payments
previously made to the Indemnitor pursuant to this Section 8.4(v).
               (vi) Limit on Consequential Damages. Neither any Seller nor the
Buyer Group shall have any obligation to indemnify any Person pursuant to this
Agreement against such Person’s own consequential or incidental damages arising
out of a breach by Sellers or by the Buyer Group of its representations and
warranties in this Agreement. Nothing in this Section shall prevent any Person
from being indemnified for all components of Third-Party Claims against such
Person, including consequential or incidental damages of such third parties.
               (vii) Sole Remedy. The provisions of this Article VIII will be
the sole and exclusive remedy of the parties hereto for any falsity, breach or
inaccuracy of any representation or warranty made by another Party hereto in
this Agreement, provided that nothing in this Agreement shall limit any rights
or remedies of any Party (i) for claims of fraud; or (ii) which, as a matter of
applicable Law or public policy, cannot be limited or waived.
               (viii) Designated Seller. No Designated Seller shall be required
to pay any Indemnity Amount Payable or otherwise have any liability with respect
to any breach of the representations and warranties in Section 4.10. Except for
Claims relating to a breach of the representations and warranties made by such
Designated Seller in Article III, no Designated Seller shall be required to pay,
with respect to any one Claim or for any and all Claims in the aggregate, any
amount in excess of the product of (x) the Indemnity Amount Payable by all
Sellers for such Claim or Claims multiplied by (y) the Indemnity Sharing
Percentage of such Designated Seller. No Designated Seller shall be required to
pay any Indemnity Amount Payable or otherwise have any liability with respect to
any Claim, other than for breach of any representation or warranty made in
Article III by such Designated Seller, unless the Claim for which such Indemnity
Amount Payable exists was asserted against other Sellers that might have any

67



--------------------------------------------------------------------------------



 



liability therefor under this Agreement at the same time and to the same degree
(taking into account the financial caps and the other limitations of liability
set out of this Agreement). If the Buyer withdraws a Claim against any of the
Sellers, the Buyers shall also withdraw that Claim against each Designated
Seller to the extent the Claim relates to substantially the same facts,
circumstances, events or conditions. If the Buyer settles a Claim against a
Seller, to the extent the same Claim was made against a Designated Seller, the
Buyer shall offer to such Designated Seller settlement terms which are the same
(taking into account the financial caps and the other limitations of liability
set out in this Agreement) as those agreed with that Seller with whom the Buyer
has settled. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the liability of each Designated Seller under any
Transaction Document shall be several only and in no circumstances shall any
Designated Seller have any joint liability with any other Seller under any
Transaction Document.
               (ix) Exclusive Claim Provisions. The representations and
warranties made in Section 4.9 are the sole and exclusive representations made
with respect to Tax matters and the representations and warranties made in
Section 4.21 are the sole and exclusive representations made with respect to the
GLG Funds. No Claim may be made under Section 8.2(a) for breach of any other
representation or warranty made in this Agreement, or otherwise, for any
Liability, event, circumstance, condition or state of facts relating to Tax
matters or the GLG Funds, except for a breach of the representations and
warranties made in Section 4.9 or Section 4.21, as applicable, notwithstanding
that any Liability, event, circumstance, condition or state of facts does or
might result in a breach of any other representation or warranty made in this
Agreement, including Section 4.7 and Section 4.10.
               (x) Provisions in GLG Financial Statements. No Seller shall be
liable under this Agreement in respect of any Claim if and to the extent that
proper allowance, provision or reserve is made in the GLG Financial Statements
for the matter giving rise to the Claim.
               (xi) Matters Arising After the Closing Date. No Seller shall be
liable under this Agreement in respect of any matter, act, omission or
circumstance (or any combination thereof), including the aggravation of a matter
or circumstance and any Losses arising therefrom, to the extent that the same
would not have occurred but for:
(i) the passing of, or any change in, after Closing, of any Law including any
increase in the rates of Taxation or any imposition of Taxation or any
withdrawal of relief

68



--------------------------------------------------------------------------------



 



from Taxation not actually (or prospectively) in effect at Closing; or
(ii) any change after Closing of any generally accepted interpretation or
application of any Law.
          Section 8.5 Procedure for Third-Party Claims.
          (a) Promptly after receipt by an Indemnitee of notice of the
commencement of any Action by a third party (a “Third-Party Claim”) with respect
to any matter for which indemnification is or may be owing pursuant to
Section 8.2 or 8.3 hereof, the Indemnitee will give notice thereof to the
Indemnitor; provided, however, that the failure of the Indemnitee to notify the
Indemnitor will not relieve the Indemnitor of any of its obligations hereunder,
except to the extent that the Indemnitor demonstrates that the defense of such
Third-Party Claim has been actually prejudiced by the Indemnitee’s failure to
give such notice.
          (b) If any Action referred to in Section 8.5(a) is brought against an
Indemnitee and it gives notice to the Indemnitor of the commencement of such
Action, the Indemnitor will be entitled to participate in such Action, and
(unless the Indemnitor is also a party to such Action and the Indemnitee
determines in good faith that joint representation would be inappropriate upon
the advice of outside counsel that a conflict of interest exists between the
Indemnitee and the Indemnitor with respect to such Action) may assume the
defense of such Action with counsel reasonably satisfactory to the Indemnitee
and, after notice from the Indemnitor to the Indemnitee of its election to
assume the defense of such Action, the Indemnitor will not, as long as it
diligently conducts such defense, be liable to the Indemnitee under this
Article VIII for any fees of other counsel with respect to the defense of such
Action, in each case subsequently incurred by the Indemnitee in connection with
the defense of such Action.
          (c) If the Indemnitor assumes the defense of an Action, (x) no
compromise or settlement of such claims or Action may be effected by the
Indemnitor without the Indemnitee’s consent unless (A) there is no finding or
admission of any violation of Law or any violation of the rights of any Person
and no effect on, or provides no grounds for the basis of, any other claims that
may be made against the Indemnitee, and (B) the sole relief provided is monetary
damages that are paid in full by the Indemnitor; and (y) the Indemnitee will
have no Liability with respect to any compromise or settlement of such claims or
Action effected without Indemnitee’s consent. Notwithstanding the assumption by
the Indemnitor of the defense of any Claim or Action, the Indemnitee will be
permitted to join in such defense and to employ counsel at its own expense. If
notice pursuant to Section 8.5(a) is given to an Indemnitee of the commencement
of any Action and the Indemnitor does not, within ten days after such

69



--------------------------------------------------------------------------------



 



Indemnitee’s notice is given, give notice to the Indemnitee of its election to
assume the defense of such Action, the Indemnitor will be bound by any
determination made in such Action or any compromise or settlement effected by
the Indemnitee.
          (d) Notwithstanding the foregoing, if the Indemnitee determines in
good faith that there is a reasonable probability that an Action may adversely
affect it or its Affiliates other than as a result of monetary Damages for which
it would be entitled to indemnification under this Agreement, the Indemnitee
may, by notice to the Indemnitor, assume the exclusive right to defend,
compromise or settle such Action, but the Indemnitor will not be bound by any
determination of an Action so defended or any compromise or settlement effected
without its consent (which may not be unreasonably withheld, delayed or
conditioned).
          (e) Indemnitor and Indemnitee agree to provide each other with
reasonable access during regular business hours to the properties, Books and
Records and Representatives of the other, as reasonably necessary in connection
with the preparation for an existing or anticipated Action involving a
Third-Party Claim and its obligations with respect thereto pursuant to this
Article VIII.
          (f) For purposes of this Section 8.5, any reference to a “Indemnitee”
and “Indemnitor” shall mean (x) in the case of any Claim for indemnification by
or against Freedom, Buyers’ Representative and (y) in the case of any Claim for
indemnification by or against Sellers, Sellers’ Representative.
          Section 8.6 Indemnification Procedures. The following procedures shall
apply to any Claim for indemnification by the Freedom Indemnified Parties or the
GLG Indemnified Parties to the extent that it is not a Third-Party Claim:
          (a) Notice of Claim. A Notice of Claim shall be given as soon as
reasonably practicable after the Indemnitee determines that it is or may be
entitled to indemnification pursuant to this Agreement as follows:
          (i) in the case of any Indemnity Claim by any Freedom Indemnified
Parties, to the Sellers’ Representative at the address and in the manner
provided in Section 9.6. The Sellers’ Representative shall be the Indemnitor
solely for purposes of the procedures in this Section, and no liability in
respect of any Indemnity Claim shall be contested, settled, admitted, litigated
or otherwise dealt with by or on behalf of any GLG Indemnified Parties by any
Person other than the Sellers’ Representative, but any Indemnity Amount Payable
hereunder shall be handled as provided in the other Sections of this Agreement.
          (ii) in the case of any claim by any GLG Indemnified Parties

70



--------------------------------------------------------------------------------



 



against the Buyer Group, by the Sellers’ Representative to Buyers’
Representative at the address and in the manner provided in Section 9.6. The
Buyer Group shall be the Indemnitor for purposes of the procedures in this
Section and any Indemnity Amount Payable hereunder as to each Indemnity Claim by
any GLG Indemnified Parties.
              (b) Dispute Notice. If the Indemnitor disputes (x) its obligation
to indemnify the Indemnitee in respect of any Claim set forth in a Notice of
Claim, or (y) the Indemnity Claim Amount set forth in a Notice of Claim, a
Dispute Notice shall be given as soon as practicable, but in no event later than
30 days, after the Notice of Claim is given, as follows:
               (i) in the case of any Indemnity Claim by any Freedom Indemnified
Party, a Dispute Notice may be given only by Buyers’ Representative, and if
given, shall be sent by Buyers’ Representative to Sellers’ Representative at the
address and in the manner provided in Section 9.6.
               (ii) in the case of any claim by GLG Indemnified Parties against
the Buyer Group, a Dispute Notice may be given only by Sellers’ Representative,
and if given, shall be sent by Sellers’ Representative to Buyers’ Representative
at the address and in the manner provided in Section 9.6.
     (A) If no Dispute Notice is given within such 30 day period, the validity
of the claim for indemnification and the Indemnity Claim Amount, each as set
forth in the Notice of Claim, shall be deemed to be agreed, effective on the
first day following such 30 day period, and the Indemnity Claim Amount set forth
in the Notice of Claim shall immediately be an Indemnity Amount Payable of the
relevant Indemnitor.
     (B) If a Dispute Notice is given within such 30 day period, then:
               (1) The portion, if any, of the Indemnity Claim Amount which is
not disputed in the Dispute Notice shall immediately be an Indemnity Amount
Payable of the relevant Indemnitor.
               (2) The Indemnitor and the Indemnitee shall negotiate in good
faith to settle the dispute, and the portion, if any, of the Indemnity Claim
Amount which the Indemnitor and the Indemnitee agree in writing is payable shall
immediately be an Indemnity Amount Payable of the relevant Indemnifying Party.
               (3) If the Indemnitor and the Indemnitee are unable to resolve

71



--------------------------------------------------------------------------------



 



any portion of the Indemnity Claim Amount within four months following the date
the Dispute Notice is given, either the Indemnitor or the Indemnitee may
initiate legal proceedings in the courts specified in of this Agreement to
obtain judicial resolution of the dispute.
               (4) If neither the Indemnitor nor the Indemnitee initiates legal
proceedings in respect of the dispute within twelve months following the date
the Dispute Notice is given, the portion of the Indemnity Claim Amount which is
disputed shall not be an Indemnity Amount Payable, and the Indemnitee shall have
no further right, under this Agreement, to seek to recover such amount from the
Indemnitor or to withhold such amount from any payment otherwise required
pursuant to this Agreement.
               (5) If the Indemnitor or the Indemnitee initiates legal
proceedings within the twelve month period specified in
Section 8.6(b)(ii)(B)(4), the amount, if any, determined in a Final Order as
payable by the Indemnitor shall be an Indemnity Amount Payable of the relevant
Indemnitor as of the date of such Final Order.
          (c) Payments of Indemnity Amounts Payable by the Buyer Group. Subject
to the limitations in Section 8.4, the Buyer Group shall pay to each relevant
GLG Indemnified Party any Indemnity Amount Payable by the Buyer Group, by wire
transfer of immediately available dollars (or as otherwise directed pursuant to
any Final Order or as otherwise agreed by the Indemnitee and the Indemnitor),
promptly and in no event later than ten Business Days after such Indemnity
Amount Payable is established in accordance with this Agreement.
          (d) Payments of Indemnity Amounts Payable by any Seller. Subject to
the limitations in Section 8.4 (and in the proviso of Section 8.2(a) and
Section 9.18), each Seller shall pay to each relevant Freedom Indemnified Party
any Indemnity Amount Payable by such Seller, promptly and in no event later than
ten Business Days after such Indemnity Amount Payable is established in
accordance with this Agreement, at the option of such Seller, either (i) by wire
transfer of immediately available dollars (or as otherwise directed pursuant to
any Final Order or as otherwise agreed by the Indemnitee and the Indemnitor); or
(ii) by issuing book entry transfer instructions to transfer to Freedom that
number of shares of Freedom Common Stock that is equal to (x) that portion of
the Indemnity Amount Payable that such Seller elects to pay in securities rather
than money divided by (y) the Applicable Share Price, as defined below (or in
the case of Noam Gottesman, by delivering certificates for that number of
Exchangeable Securities and Freedom Class A Stock, duly endorsed (or accompanied
by stock powers duly signed), for transfer to Freedom, for that number of shares
of Freedom Common Stock for which the Exchangeable Securities may be exchanged,
which Exchangeable

72



--------------------------------------------------------------------------------



 



Securities and Freedom Class A Stock will be deemed to have the same value as
the number of shares of Freedom Common Stock for which the Exchangeable
Securities may be exchanged, as provided herein). For purposes of this
Section 8.6(d), the Applicable Share Price will be (x) except as provided in
clause (y), an amount equal to the per share daily weighted average trading
price of Freedom Common Stock for the ten trading day period ended on the last
full trading day that is two Business Days immediately preceding the date of
payment, or (y) in any case where the event giving rise to an Indemnity Amount
Payable would be required to be publicly reported by Freedom or is publicly
reported by Freedom, an amount equal to the higher of (A) the per share daily
weighted average trading price of Freedom Common Stock for the ten trading day
period ending on the last full trading day that is two Business Days immediately
preceding the date of payment or (B) the per share daily weighted average
trading price of Freedom Common Stock for the ten trading period commencing on
the first trading date after such public report is filed or made.
          Section 8.7 Right to Indemnification Not Affected by Knowledge or
Waiver. The right to indemnification, payment of Damages or other remedy based
upon breach of representations, warranties, covenants, agreements or obligations
will not be affected by any investigation conducted with respect to, or
knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant, agreement or obligation.
          Section 8.8 No Other Representations or Warranties.
          (a) Except for the representations and warranties contained in
Articles III and IV of this Agreement, neither the Sellers, nor any other Person
acting on behalf of the Sellers, has made or is making any representation or
warranty, express or implied, concerning the Transaction, the Purchased Shares
or the business, operations, assets, liabilities, condition (financial or
otherwise), prospects or any other aspect of the Companies.
          (b) Except for the representations and warranties contained in
Article V of this Agreement, neither the Buyer Group, nor any other Person
acting on behalf of the Buyer Group, has made or is making any representation or
warranty, express or implied, concerning the Transaction, the Aggregate Purchase
Price, or the business, operations, assets, liabilities, condition (financial or
otherwise), prospects or any other aspect of the Buyer Group.
          Section 8.9 Contribution. Nothing in this Agreement shall affect in
any way the rights of contribution and indemnification among the Sellers and the
Sellers’ Representative in the Sellers’ Agreements.

73



--------------------------------------------------------------------------------



 



ARTICLE IX
GENERAL PROVISIONS
          Section 9.1 Assignment. No Party to this Agreement will convey, assign
or otherwise transfer any of its rights or obligations under this Agreement or
any other Transaction Document without the prior written consent of Sellers’
Representative (in the case of an assignment by any Person in the Buyer Group)
or of Freedom (in the case of an assignment by any Seller) except that Lehman
may assign to any Affiliate any of its rights (but may not assign any of its
obligations) under this Agreement. Any conveyance, assignment or transfer
requiring the prior written consent of Sellers’ Representative or Freedom which
is made without such consent will be void ab initio. No assignment will relieve
the assigning Party of its obligations hereunder or thereunder. Notwithstanding
the foregoing, Freedom may assign its rights (but not its obligations) under
this Agreement to the lenders (or any agent for the lenders) under the Credit
Agreement, if and to the extent that is required by the Credit Agreement.
          Section 9.2 Parties in Interest. This Agreement is binding upon and is
for the benefit of the Parties hereto and their respective successors and
permitted assigns. This Agreement is not made for the benefit of any Person not
a Party hereto, and no Person other than the Parties hereto or their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by reason of this Agreement, except that the Freedom
Indemnified Parties and the GLG Indemnified Parties will be entitled to the
rights to indemnification provided hereunder.
          Section 9.3 Amendment. This Agreement may not be amended, modified or
supplemented except by a written agreement executed by Freedom (for itself and
on behalf of all other Persons in the Buyer Group) and Sellers’ Representative
(for itself or on behalf of any Seller), except that no agreement by Freedom
shall be required for any amendment, modification or supplement of Section 9.17.
Following the Closing, any amendment, modification or supplement shall require
the consent of the Buyers’ Representative.
          Section 9.4 Waiver; Remedies. No failure or delay on the part of the
Buyer Group or Buyers’ Representative, on the one hand, and any Seller or
Sellers’ Representative, on the other hand, in exercising any right, power or
privilege under this Agreement or any other Transaction Document will operate as
a waiver thereof, nor will any waiver on the part of the Buyer Group, Buyers’
Representative, any Seller or Sellers’ Representative of any right, power or
privilege under this Agreement or any other Transaction Document operate as a
waiver of any other right, power or privilege under this Agreement or any other
Transaction Document, nor will any single or partial exercise of any right,
power or privilege preclude any other or further exercise thereof or the

74



--------------------------------------------------------------------------------



 



exercise of any other right, power or privilege under this Agreement or any
other Transaction Document. The rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies which the parties may
otherwise have at law or in equity.
          Section 9.5 Fees and Expenses. Each of the Sellers, on the one hand,
and the Buyer Group, on the other hand, will pay without right of reimbursement
from the other all of their respective Transaction Expenses if a Closing does
not occur, except that the Companies shall pay any filing fee required for any
report required under the HSR Act. Freedom will pay all Transactions Expenses of
the Sellers, the Buyer Group and the Companies if a Closing occurs.
          Section 9.6 Notices. All notices, requests, claims, demands and other
communications required or permitted to be given under any Transaction Document
shall be in writing and shall be deemed effectively given (a) upon personal
delivery to the Party to be notified; (b) when received when sent by e-mail or
fax by the Party to be notified; provided, however, that notices given by e-mail
or fax shall not be effective unless either (i) a duplicate copy of such e-mail
or fax notice is promptly given by one of the other methods described in this
Section 9.6, or (ii) the receiving Party delivers a written confirmation of
receipt for such notice either by e-mail, fax or any other method described in
this Section 9.6; (c) one Business Day after deposit with a reputable overnight
courier, prepaid for overnight delivery and addressed as set forth in (d),
provided that the sending Party receives a confirmation of delivery from the
overnight courier service; or (d) three Business Days after deposit with the
U.S. Post Office, Royal Mail or other governmental postal service, postage
prepaid, registered or certified with return receipt requested and addressed to
the Party to be notified at the address indicated for such Party below, or at
such other address as such Party may designate by 10 days’ advance written
notice to the other parties given in the foregoing manner:
            (a) If to any Person in the Buyer Group:
Freedom Acquisition Holdings, Inc.
1114 Avenue of the Americas
41st Floor
New York, New York
10036
Attention: Nicholas Berggruen
Telecopy: (212) 382 0120
E-mail: nb@berggruenholdings.com
with a copy to:

75



--------------------------------------------------------------------------------



 



Greenberg Traurig, LLP
401 East Las Olas Blvd.
Suite 2000
Fort Lauderdale
FL 33301
Attention: Bruce March
Telecopy: (954) 759 5527
E-mail: marchb@gtlaw.com
         (b) If to any Seller or Sellers’ Representative:
Noam Gottesman
c/o GLG Partners LP
One Curzon Street
London
W1J 5HB
England
Attention: Noam Gottesman
Telecopy: +44 (0) 20 7408 4201
E-mail: noam.gottesman@glgpartners.com
with a copy to:
Chadbourne & Parke LLP
30 Rockefeller Center
New York, New York
10112
Attention: Leslie J. Schreyer
Telecopy: (212) 541 5369
E-Mail: lschreyer@chadbourne.com
         (c) If to Buyers’ Representative prior to Closing:
Jared Bluestein
c/o Berggruen Holdings
1114 Avenue of the Americas
41st Floor
New York, New York
10036

76



--------------------------------------------------------------------------------



 



Attention: Jared Bluestein
Telecopy: (212) 382 0120
E-mail: jb@berggruenholdings.com
         (d) If to Buyers’ Representative after Closing:
Jared Bluestein
c/o Berggruen Holdings
1114 Avenue of the Americas
41st Floor
New York, New York
10036
Attention: Jared Bluestein
Telecopy: (212) 382 0120
E-mail: jb@berggruenholdings.com
          Section 9.7 Entire Agreement. This Agreement and the other Transaction
Documents collectively constitute the entire agreement between the Parties with
respect to the subject matter hereof. This Agreement and the other Transaction
Documents supersede all prior negotiations, agreements and understandings of the
Parties of any nature, whether oral or written, relating thereto.
          Section 9.8 Severability. If any provision of this Agreement or any
other Transaction Document or the application thereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions thereof, or the application of
such provision to Persons or circumstances other than those as to which it has
been held invalid or unenforceable, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby.
          Section 9.9 Consent to Jurisdiction.
          (a) Each of the Parties hereby irrevocably and unconditionally submits
to the exclusive jurisdiction of (i) the courts of the State of New York sitting
in New York City and (ii) the United States District Court for the Southern
District of New York for the purposes of any Action (except for any disputes
relating to purchase price adjustments covered by Section 2.3) arising out of or
relating to the Transaction, this Agreement or any other Transaction Document,
any provision hereof or thereof or the breach, performance, validity or
invalidity hereof or thereof. Each Party hereby designates and appoints CT
Corporation Systems, a Delaware corporation, or any

77



--------------------------------------------------------------------------------



 



successor corporation (the “Authorized Agent”), as such person’s authorized
agent upon whom process may be served in any such Action. Each Party represents
and warrants that the Authorized Agent has agreed to act as such agent for
services of process and agrees to take any and all action, including the filing
of any and all documents and instruments that may be necessary to continue such
appointment in full force and effect as aforesaid. Each Party agrees that
service of any process, summons, notice or document upon the Authorized Agent,
and written notice of said service to the Party at the address for notices
specified in Section 9.6 hereof, mailed by first class mail, be effective
service of process upon such Party for any Action brought against it in such
court with respect to any matters to which it has submitted to jurisdiction as
set forth above. Each of the Parties irrevocably and unconditionally waives any
objection to the laying of venue of any Action arising out of or relating to the
Transaction, this Agreement or any other Transaction Document, any provision
hereof or thereof or the breach, performance, validity or invalidity hereof or
thereof in the courts referred to in this section, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such Action brought in any such court has been brought in an
inconvenient forum. Notwithstanding the foregoing, the Parties agree that a
final judgment in any action or proceeding so brought shall be conclusive and
may be enforced by suit on the judgment in any jurisdiction or in any other
manner provided in Law or in equity.
          (b) EACH OF THE PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE TRANSACTION DOCUMENTS, THE
TRANSACTION OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.
          Section 9.10 Exhibits and Schedules; Disclosure.
          (a) All Exhibits and Schedules attached hereto are hereby incorporated
in and made a part of this Agreement as if set forth in full herein.
          (b) Sellers’ Representative shall have the right to deliver to Buyers
at the Closing a supplement to the Disclosure Statement and/or any Schedule
hereto (the “Closing Date Schedule Supplement”) (x) to amend the representations
and warranties in Section 4.6 to reflect the capitalization of the Companies as
of the Closing Date as set forth in Section 4.6, and (y) otherwise, containing
any matters occurring after the date hereof which, if occurring prior to the
date hereof, would have been required to be set forth or described in the
Disclosure Statement and/or such Schedules. For purposes of determining whether
the condition set forth in Section 2.4(a) or any other condition to

78



--------------------------------------------------------------------------------



 



Closing has been satisfied, any Closing Date Schedule Supplement related to the
representations and warranties set forth in Section 4.6 will be taken into
account; otherwise, the Closing Date Schedule Supplement will not be considered
when determining whether the condition set forth in Section 2.4(a) or any other
condition to Closing has been satisfied. The Closing Date Schedule Supplement
will, however, for purposes of determining whether any Person is entitled to
indemnification pursuant to Section 8.2(a), be deemed to amend the Disclosure
Statement and/or Schedules hereto to reflect the matters set forth in the
Closing Date Schedule Supplement.
          Section 9.11 Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of New York (including
Section 5-1401 of the New York General Obligations Law).
          Section 9.12 Counterparts. This Agreement may be executed by facsimile
or portable document format (pdf) transmission and in separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.
          Section 9.13 Specific Performance. In the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement or any other Transaction Document, the Party or Parties who
are or are to be thereby aggrieved will have the right of specific performance
and injunctive relief giving effect to its or their rights under such
Transaction Document, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies will be cumulative. The
Parties agree that any such breach or threatened breach would cause irreparable
injury, that the remedies at law for any such breach or threatened breach,
including monetary damages, are inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived.
          Section 9.14 Sellers’ Representative.
          (a) Each of the Sellers hereby irrevocably makes, constitutes, and
appoints Noam Gottesman as the representative, agent and true and lawful
attorney in fact of and for each of the Sellers in connection with the
Transaction Documents and the Transaction (“Sellers’ Representative”). Each of
the Sellers hereby authorizes and empowers Sellers’ Representative to make or
give any approval, waiver, amendment, request, consent, instruction or other
communication on behalf of each of the Sellers as each such Seller could do for
himself or herself, including with respect to the amendment of any provision of
any Transaction Document (or any schedule thereto). Each of the Sellers
authorizes and empowers Sellers’ Representative to receive all demands, notices
or other communications directed to such Seller under any Transaction Document.
Each

79



--------------------------------------------------------------------------------



 



of the Sellers authorizes and empowers Sellers’ Representative to (i) take any
action (or to determine to refrain from taking any action) with respect thereto
as the Sellers’ Representative may deem appropriate as effectively as if such
Seller could act for himself or herself (including the settlement or compromise
of any dispute or controversy), which action will be binding on all the Sellers
and (ii) execute and deliver all instruments and documents of every kind
incident to the foregoing with the same effect as if such Seller had executed
and delivered such instruments and documents personally. Accordingly, any
demands, notices or other communications directed to any Seller hereunder shall
be deemed effective if given to Sellers’ Representative. Each of the Sellers
agrees to be bound by all actions and failures to act of the Sellers’
Representative in accordance with the provisions of any Transaction Document,
including in connection with any settlement or compromise entered into by the
Sellers’ Representative on behalf of one or more of the Sellers. Notwithstanding
the foregoing, the Sellers’ Representative, acting in that capacity, (i) shall
give any Designated Seller copies of any demands, notices or other
communications received by him and notice or any proposed or actual approvals,
waivers, amendments, requests, consents and instructions, in all cases insofar
as relevant to such Designated Seller and such further information as any
Designated Seller may reasonably request relating to the exercise of his
functions hereunder, and (ii) shall not take any action for or on behalf of any
Designated Seller that would, directly or indirectly, in any way (A) reduce the
portion of the Aggregate Purchase Price payable to such Designated Seller,
(B) alter the amount of cash consideration or the amount or type of equity
consideration payable to such Designated Seller (whether as a result of dilution
of such Designated Seller or otherwise), (C) alter the amount or the type of
Equity Securities being sold by such Designated Seller (whether as a result of
dilution of such Designated Seller or otherwise), (D) result in any amount owed
to such Designated Seller (cash, securities or otherwise and whether pursuant to
Sections 2.1, 2.2 or otherwise) being paid or transferred to any bank account,
depository for securities or otherwise other than in accordance with the
instructions of such Designated Seller, (E) delay beyond the Termination Date or
the Closing Date (subject to clause (F) below) the time when the portion of the
Aggregate Purchase Price payable to such Designated Seller is required to be
paid to such Designated Seller, (F) waive any of the conditions precedent set
out in Sections 2.5(a), (b), (c), (d) or (i), (G) delay or extend by more than
20 Business Days either the Closing Date or the Termination Date, (H) terminate
this Agreement or any other Transaction Document to which such Designated Seller
is a party, (I) amend any of the provisions of Article VIII in a manner that
would adversely affect such Designated Seller or amend any of the provisions of
Section 9.18, (J) adversely affect the rights, obligations or financial position
of such Designated Seller under this Agreement, any other Transaction Document
or the reputation of such Designated Seller, (K) disproportionately and
adversely affect such Designated Seller or affect such Designated Seller
differently and adversely from the majority of other Sellers (based on their
respective economic interests in the Companies, taken as a whole) or (L) take
any

80



--------------------------------------------------------------------------------



 



regulatory decisions which would affect such Designated Seller, other than in
the Ordinary Course of Business of the Companies.
          (b) Upon the death, resignation or incapacity of the Sellers’
Representative, or at any other time, a successor may be appointed by Sellers
holding (or who held prior to the Closing) a majority in voting power of the
Purchased Shares, but such appointment will not be effective until such
successor shall agree in writing to accept such appointment and notice of the
selection of such successor Sellers’ Representative is provided to the Buyer
Group. If a successor Sellers’ Representative is not appointed within thirty
(30) days after the death, resignation or incapacity of the Sellers’
Representative or because notice of the selection of a successor Sellers’
Representative has not been provided to the Buyer Group, each of the Parties
will have a right to petition any court of competent jurisdiction for the
appointment of a successor Sellers’ Representative.
          (c) Sellers’ Representative shall have no liability to any Seller, the
Companies or the Buyer Group for any action taken or omitted to be taken
hereunder, unless such liability is determined by a judgment or a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of Sellers’ Representative. Each of the Sellers shall defend,
indemnify and hold harmless Sellers’ Representative as provided in the GLG
Indemnification, Contribution and Security Agreement.
          (d) From and after the Closing, Freedom shall protect, defend,
indemnify and hold harmless Sellers’ Representative (acting in such capacity
after the Closing) from and against any and all Damages directly or indirectly
arising out of or in connection with the performance by Sellers’ Representative
of his duties and obligations pursuant to this Agreement unless such liability
is determined by a judgment or a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of Sellers’
Representative (acting in such capacity after the Closing). Sellers’
Representative shall be entitled to indemnification by Freedom notwithstanding
that any action taken or not taken by Sellers’ Representative may conflict with,
or may be opposed to, the best interests of Freedom or its stockholders, it
being understood that Sellers’ Representative is acting on behalf of Sellers in
his capacity as Seller Representative, and not on behalf of Freedom or in his
capacity as a director, officer, employee, stockholder or Affiliate of Freedom
or any of the Companies after the Closing.
          Section 9.15 Buyers’ Representative.
          (a) Each of the Buyers and Freedom hereby irrevocably makes,
constitutes, and appoints Jared Bluestein as the representative, agent and true
and lawful attorney in fact of and for each of the Buyers and Freedom in
connection with the Transaction Documents and the Transaction (“Buyers’
Representative”), effective from

81



--------------------------------------------------------------------------------



 



and after the Closing Date. Each of the Buyers and Freedom hereby authorizes and
empowers Buyers’ Representative, from and after the Closing Date, to make or
give any approval, waiver, amendment, request, consent, instruction or other
communication on behalf of each of the Buyers or Freedom as each such Buyer or
Freedom could do for itself, including with respect to the amendment of any
provision of any Transaction Document (or any schedule thereto). Each of the
Buyers and Freedom authorizes and empowers Buyers’ Representative, from and
after the Closing Date, to receive all demands, notices or other communications
directed to such Buyer or Freedom under any Transaction Document. Each of the
Buyers and Freedom authorizes and empowers Buyers’ Representative, from and
after the Closing Date, to (i) take any action (or to determine to refrain from
taking any action) with respect thereto as the Buyers’ Representative may deem
appropriate as effectively as if such Buyer or Freedom could do for itself
(including the settlement or compromise of any dispute or controversy), which
action will be binding on all the Buyers and Freedom and (ii) execute and
deliver all instruments and documents of every kind incident to the foregoing
with the same effect as if such Buyer or Freedom had executed and delivered such
instruments and documents personally. Accordingly, any demands, notices or other
communications directed to any Buyer or Freedom hereunder shall be deemed
effective if given to Buyers’ Representative. Each of the Buyers and Freedom
agrees to be bound by all actions and failures to act of the Buyers’
Representative in accordance with the provisions of any Transaction Document,
including in connection with any settlement or compromise entered into by the
Buyers’ Representative on behalf of one or more of the Buyers or Freedom.
          (b) Upon the death, resignation or incapacity of the Buyers’
Representative, or at any other time, a successor may be appointed by the
individual who was President of Freedom immediately prior to the Closing, but
such appointment will not be effective until such successor shall agree in
writing to accept such appointment and notice of the selection of such successor
Buyers’ Representative is provided to Sellers’ Representative. If a successor
Buyers’ Representative is not appointed within thirty (30) days after the death,
resignation or incapacity of the Buyers’ Representative or because notice of the
selection of a successor Buyers’ Representative has not been provided to
Sellers’ Representative, each of the Parties will have a right to petition any
court of competent jurisdiction for the appointment of a successor Buyers’
Representative. Notwithstanding the foregoing, the President of Freedom may, at
any time prior to the Closing Date, designate a successor Buyers’
Representative, reasonably satisfactory to Sellers’ Representative.
          (c) Buyers’ Representative shall have no liability to the Buyer Group
for any action taken or omitted to be taken hereunder, unless such liability is
determined by a judgment or a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of Buyers’ Representative.
Notwithstanding anything

82



--------------------------------------------------------------------------------



 



else herein to the contrary, Freedom shall defend, indemnify and hold harmless
Buyers’ Representative from and against, and shall reimburse Buyers’
Representative for any and all Damages arising out of or in connection with, the
performance by Buyers’ Representative of his duties and obligations pursuant to
this Agreement unless such liability is determined by a judgment or a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of Buyers’ Representative.
          Section 9.16 Trustee Liability. The following provisions shall apply
to each of the Parties to this Agreement that are acting as trustees of a trust
(a “Trustee Party”):
          (a) No Trustee Party shall have any personal liability or obligations
of any kind under this Agreement or any other Transaction Document. Any and all
personal liability of any Trustee Party for breaches by any Seller of any
obligations, covenants or agreements, either at common law or at equity, under
any Law or otherwise, is hereby expressly waived by the Buyer Group as a
condition of and consideration for the execution of this Agreement.
          (b) By executing and delivering this Agreement or any other
Transaction Document, such Trustee Party is solely acting on behalf of, and this
Agreement and any other Transaction Document is solely an obligation of, and
solely a claim against, the trust estate and assets of the trust administered by
such Trustee Party.
          (c) Any claim or right to proceed against any Trustee Party
individually, or the individual property or assets of any Trustee Party, is
hereby irrevocably waived and released. No recourse under this Agreement or any
other Transaction Document shall be had against any Trustee Party or any of its
assets, except to the extent of the trust estate and assets of the trust
administered by such Trustee Party, by the enforcement of any assessment or by
any legal or equitable proceedings seeking to assert such recourse against the
Trustee Party by virtue of any Law or otherwise.
          (d) Nothing in this Agreement or any other Transaction Document shall
prevent any Trustee Party from making any distribution from, investment,
reinvestment, purchase, sale or other disposition of, other transactions of any
kind involving, the trust estate and assets of the trust administered by such
Trustee Party.
          (e) The Buyer Group hereby irrevocably agrees that, in furtherance of
the provisions of this Section, (i) it shall not institute against, or join any
other Person in instituting against, any Trustee Party any bankruptcy,
reorganization, insolvency or liquidation proceeding, or other proceeding under
any international, national, federal or state bankruptcy or similar law, in
connection with any claim relating to the Transaction; (ii) in the event of any
reorganization under the Bankruptcy Reform Act of 1978, as

83



--------------------------------------------------------------------------------



 



amended, of any Trustee Party, it will make the election under
Section 1111(b)(2) of such Act and (iii) if for any reason, whether or not
related to the Bankruptcy Reform Act of 1978, as amended, it shall recover from
any Trustee Party any assets or amounts other than the trust estate and assets
of the trust administered by such Trustee Party, it promptly shall return such
asset or amount recovered to such Trustee Party.
          Section 9.17 Certain Sellers’ Agreements. The Sellers hereby agree
that:
          (a) Reinvestment of Proceeds. Each of the Sellers shall:
               (i) invest in one or more GLG Funds selected by such Seller, in
its sole discretion, an amount equal to not less than fifty percent of the
excess of (x) the cash portion of the Aggregate Purchase Price to be received by
such Seller, over (y) the aggregate incremental amount of income, gain or other
Taxes such Seller is required to pay as a result of the receipt of the Aggregate
Purchase Price, and not just the cash portion thereof, and for purposes of this
Section any Seller which receives Loan Notes shall make such investments as and
when each Loan Note held by such Seller is paid;
               (ii) maintain such investments in one or more GLG Funds until the
third anniversary of the Closing Date; provided that nothing in this Section
shall prevent any such Seller from moving investments between and among GLG
Funds or changing allocations of AUM between and among GLG Funds; and
               (iii) make such investments on the same terms and conditions
which are generally applicable at such time to other investors in the class in
which they invest in the applicable GLG Fund, including with respect to the
payment of fees and taking into account any rebates customarily paid in respect
of management or distribution fees.
          (b) Other Seller Agreements. Each of the Sellers shall negotiate,
reasonably and in good faith, the terms and conditions of the definitive Seller
Agreements (other than the GLG Shareholders’ Agreement), consistent in all
material respects with the terms and conditions in the drafts or term sheets for
such Seller Agreement annexed to this Agreement, and shall execute and deliver
those Seller Agreements promptly after each such agreement is in definitive
form, and in any event on or prior to the Closing Date.
          Section 9.18 Designated Seller. The following provisions shall apply
to any Designated Seller, notwithstanding any contrary provisions of this
Agreement:

84



--------------------------------------------------------------------------------



 



          (a) No Designated Seller shall be required to affirmatively make any
representation or warranty in Article IV. Notwithstanding the prior sentence,
each Designated Seller shall be required to indemnify the Freedom Indemnified
Parties on the terms and subject to the conditions of Article VIII, in each case
as fully as if such Designated Seller affirmatively made the representations and
warranties in Article IV.
          (b) For purposes of Article VI of this Agreement, any requirement that
a Seller “cause” any Company to take or not to take any action will, in its
application to a Designated Seller, be a requirement only that a Designated
Seller (i) exercise any voting, consent or similar rights such Designated Seller
may have for any Company, (ii) instruct any Person nominated, elected,
designated or appointed by such Designated Seller to act as a director, officer,
partner, manager, attorney-in-fact, trustee or other authorized party for any
Company, and (iii) otherwise exercise such authority as such Designated Seller
may have for any Company, in each case to the fullest extent lawful, so that
such action will be taken or not taken by the Company required to take or not
take such action in accordance with this Agreement or any other Transaction
Document.
          (c) Except with respect to any information concerning such Designated
Seller required to be included in the Proxy Statement and which any such
Designated Seller has either supplied to Freedom or otherwise reviewed and
approved, no Designated Seller shall have any liability or obligation under
Section 6.2, Section 9.18(a) or otherwise with respect to the Proxy Statement or
the information contained therein.
          Section 9.19 Interim Sales of Purchased Shares. Notwithstanding other
provisions in this Agreement or any other Transaction Document, Jonathan Green
and Abacus (C.I.) Limited shall have the right to sell any or all of the
Purchased Shares owned by Jonathan Green or Abacus (C.I.) Limited, pursuant to a
Share Purchase Agreement to be entered into by and among Jonathan Green and
Abacus (C.I.) Limited, as sellers, and IFS V Limited or FARAMIR Beteiligungs und
Verwaltungs GmbH, as buyers; provided that as a precondition to making any such
sale, each buyer of the Purchased Shares owned by Jonathan Green or Abacus
(C.I.) Limited, as applicable, must become party to (by joinder agreement,
executed counterpart, amendment or otherwise) and agree to be bound by and to
comply with, the terms of this Agreement, the Sellers’ Agreements and each of
the other Transaction Documents to which Jonathan Green or Abacus (C.I.) Limited
are parties, with respect to all such Purchased Shares. Each of the
representations and warranties made with respect to any Purchased Shares owned
by Jonathan Green or Abacus (C.I.) Limited, including those related to title,
absence of liens, and no conflicts with other contracts, shall be deemed to be
qualified in all respects appropriate to reflect the existence of such Share
Purchase Agreements. If any such sale is consummated, the Sellers’
Representative and the Sellers shall have the right to amend this Agreement, the
Disclosure Statement, the Schedules to this

85



--------------------------------------------------------------------------------



 



Agreement, the Sellers’ Agreements and each other Transaction Document affected
by such sale, to reflect and give effect to such sale.
          Section 9.20 Ogier. Notwithstanding any other provision of this
Agreement, Ogier Fiduciary Services (Cayman) Limited, in its capacity as trustee
for Green Hill Trust and Blue Hill Trust shall be a “Seller” solely for purposes
of Articles II, III, VIII and IX of this Agreement. Without limiting the
generality of the foregoing such Person shall not be a Seller making
representations and warranties in Article IV, and shall not be a Seller making
covenants in Article VI of this Agreement and Section 8.2 shall not apply to
such Person except to the extent that such Person may be liable in respect of
any representation or warranty given by it in Article III.
          Section 9.21 Certain Transaction Documents. Each of the Buyers,
Freedom, Sellers’ Representative and Sellers shall, on or prior to the Closing
Date, execute and deliver each of the following Transaction Documents (to the
extent such Person is shown as a party to any such Transaction Document)
substantially in the form attached as Exhibit H with such changes therein, if
any, as may be approved by Freedom, acting for itself and for the Buyers, and
the Sellers’ Representative, acting for itself and each Seller:

  (i)   the Support Agreement;     (ii)   the Exchangeable Securities Holder
Agreement; and     (iii)   the Shares Exchange Agreement.

[remainder of this page intentionally left blank]

86



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the parties hereto as of the date first above written.

                  FREEDOM ACQUISITION HOLDINGS, INC.    
 
           
 
  By:   /s/ Jared Bluestein    
 
           
 
      Name: Jared Bluestein    
 
      Title: Attorney-in-fact    
 
                FA SUB 1 LIMITED    
 
           
 
  By:   /s/ Jared Bluestein    
 
           
 
      Name: Jared Bluestein    
 
      Title: Attorney-in-fact    
 
                FA SUB 2 LIMITED    
 
           
 
  By:   /s/ Jared Bluestein    
 
           
 
      Name: Jared Bluestein    
 
      Title: Attorney-in-fact    
 
                FA SUB 3 LIMITED    
 
           
 
  By:   /s/ Ashley Victor Silverton    
 
           
 
      Name: Ashley Victor Silverton    
 
      Title: Director    
 
                /s/ Jared Bluestein                   Jared Bluestein,        
as Buyers’ Representative on behalf of Buyers              

87



--------------------------------------------------------------------------------



 



                  LEHMAN (CAYMAN ISLANDS) LIMITED    
 
           
 
  By:   /s/ Barrett Di Paolo    
 
           
 
      Name: Barrett Di Paolo    
 
      Title: Vice President    
 
                /s/ Noam Gottesman                   Noam Gottesman,        
individually and as Sellers’ Representative         on behalf of Sellers    
 
                /s/ Pierre Lagrange                   Pierre Lagrange    
 
                /s/ Emmanuel Roman                   Emmanuel Roman    
 
                /s/ Jonathan Green                   Jonathan Green    
 
                /s/ Leslie J. Schreyer                   Leslie J. Schreyer, in
his capacity as trustee         of the Gottesman GLG Trust    
 
                /s/ Jeffrey A. Robins                   Jeffrey A. Robins, in
his capacity as trustee         of the Roman GLG Trust    

88



--------------------------------------------------------------------------------



 



                  G&S TRUSTEES LIMITED, IN ITS         CAPACITY AS TRUSTEE OF
THE         LAGRANGE GLG TRUST    
 
           
 
  By:   /s/ Nigel Bentley    
 
           
 
      Name: Nigel Bentley    
 
      Title: Director    
 
                ABACUS (C.I.) LIMITED, IN ITS         CAPACITY AS TRUSTEE OF THE
        GREEN GLG TRUST    
 
           
 
  By:   /s/ Phil Le Vesconte    
 
           
 
      Name: Phil Le Vesconte    
 
      Title: Director    
 
                LAVENDER HEIGHTS CAPITAL LP    
 
           
 
  By:   /s/ Leslie J. Schreyer    
 
           
 
      Name: Leslie J. Schreyer    
 
      Title: Director    
 
                OGIER FIDUCIARY SERVICES         (CAYMAN) LIMITED, IN ITS
CAPACITY         AS TRUSTEE OF THE GREEN HILL TRUST    
 
           
 
  By:   /s/  Anne-Marie Adlam    
 
           
 
      Name:  Anne-Marie Adlam    
 
      Title:  Attorney-in-fact    
 
           

89



--------------------------------------------------------------------------------



 



                  SAGE SUMMIT LP    
 
           
 
  By:   /s/ Leslie J. Schreyer    
 
           
 
      Name: Leslie J. Schreyer    
 
      Title: Director    
 
                OGIER FIDUCIARY SERVICES         (CAYMAN) LIMITED, IN ITS
CAPACITY         AS TRUSTEE OF THE BLUE HILL TRUST    
 
           
 
  By:   /s/ Anne-Marie Adlam    
 
           
 
      Name: Anne-Marie Adlam    
 
      Title: Attorney-in-fact    
 
           

90



--------------------------------------------------------------------------------



 



Exhibit A
Definitions
          1.1 Defined Terms. The following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and the
plural forms of the terms defined):
          “Acquired Companies” means GPAM, GPCL, the GPS Holding Companies and
the GPLP Holding Companies, individually and collectively.
          “Acquisition Sub 1 Exchangeable Shares” means the Ordinary Shares of
Acquisition Sub 1 which are exchangeable for Freedom Common Stock pursuant to
the Shares Exchange Agreement.
          “Action” means any legal, administrative, governmental or regulatory
proceeding or other action, suit, proceeding, claim, arbitration, mediation,
alternative dispute resolution procedure, inquiry or investigation by or before
any arbitrator, mediator, court or other Governmental Entity.
          “Adjustment Date” has the meaning set forth in Section 2.2(e).
          “Affiliate” means (a) with respect to a particular individual:
(i) each member of such individual’s Family (as defined below in this
definition); (ii) any Person (as defined below in this definition) that is
directly or indirectly controlled (as defined below in this definition) by such
individual or one or more members of such individual’s Family; and (iii) any
Person with respect to which such individual or one or more members of such
individual’s Family currently serves or has previously served as a director,
officer, employee, partner, member, manager, executor, or trustee (or in a
similar capacity).
          (b) with respect to a specified Person other than an individual, any
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Person
specified.
          For purposes of this definition, (a) “control” of a Person will mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by Contract or otherwise; and (b) the “Family” of an individual
includes (i) the individual, (ii) the individual’s spouse, (iii) any other
natural person who is a child, sibling or parent of the individual or the
individual’s spouse, and (iv) any other natural person who resides with such
individual.
          “Aggregate Purchase Price” has the meaning set forth in
Section 2.1(b).

 



--------------------------------------------------------------------------------



 



          “Agreement” means this Purchase Agreement, as the same may be amended,
modified or supplemented from time to time in accordance with its terms.
          “Albacrest” means Albacrest Corporation, a British Virgin Islands
company.
          “Applicable Percentage” has the meaning set forth in Section 2.2(f).
          “AUM” means assets under management.
          “Authorized Agent” has the meaning set forth in Section 9.9(a).
          “Baseline Amount” has the meaning set forth in Section 2.2(d).
          “Betapoint” means Betapoint Corporation, a British Virgin Islands
company.
          “Business” means the business and operations of the Companies as
conducted on the date hereof.
          “Business Day” means a day on which banks and stock exchanges are open
for business in London and New York (excluding Saturdays, Sundays and public
holidays).
          “Business Intellectual Property” means intellectual property,
trademarks, service marks, trade names, know-how, trade secrets, copyrights and
similar intellectual property rights used or required to conduct the Business in
the Ordinary Course of Business.
          “Buyer Group” means Freedom, Acquisition Sub 1, Acquisition Sub 2 and
Acquisition Sub 3, individually and collectively.
          “Buyer Representative” has the meaning set forth in the preamble of
this Agreement.
          “Buyers” has the meaning set forth in the preliminary statements of
this Agreement.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.
          “Claim” means a written notice, asserting a breach of representation
or warranty, covenant, agreement or other obligation contained in this Agreement
or in any other Transaction Document, or any claim for indemnification or tax
gross up pursuant to this Agreement.

2



--------------------------------------------------------------------------------



 



          “Claim Threshold” means the greater of (x) $60,000,000 and (y) 2% of
the fair market value of Freedom immediately after the Closing based on its
market capitalization using the closing price of the Freedom Common Stock on the
Closing Date (not to exceed $100,000,000).
          “Closing” has the meaning set forth in Section 2.6(a).
          “Closing Date” means the date and time when the Closing occurs.
          “Closing Date Schedule Supplement” has the meaning set forth in
Section 9.10(b).
          “Closing Net Cash Statement” has the meaning set forth in
Section 2.3(a).
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Collateral Agent” means the financial institution selected by
Sellers’ Representative to act as custodian of funds deposited to secure
payments of Loan Notes.
          “Commitment Letters” has the meaning set forth in Section 5.21.
          “Companies” means the Acquired Companies, GPLP, GPS, Laurel Heights ,
GLG Partners International (Cayman) Limited, a Cayman Islands company, GLG
Partners Corp., a Cayman Islands company and Lavender Heights, individually and
collectively.
          “Confidentiality Agreement” means the Confidentiality Agreement
[March 9, 2007] by and between the Companies and Freedom.
          “Consents” means all consents, waivers, approvals, requirements,
allowances, novations, authorizations, declarations, filings, registrations and
notifications.
          “Contract” means, with respect to any Person, all agreements,
contracts, obligations, commitments and arrangements (whether written or oral)
(a) to which such Person is a party; (b) under which such Person has any rights;
(c) under which such Person has any Liability; or (d) by which such Person, or
any of the assets or properties owned or used by such Person, is bound,
including, in each case, all amendments, modifications and supplements thereto.
          “Credit Agreement” means the credit agreement (or similar agreement)
to be entered into by Freedom pursuant to the Commitment Letters, or such other
debt or equity financing facility as may be approved prior to the Closing Date
by Freedom and Sellers’ Representative (such approval not to be unreasonably
withheld, conditioned or delayed).

3



--------------------------------------------------------------------------------



 



          “Damages” means all losses, Liabilities, claims, damages,
deficiencies, obligations, fines, payments (including incidental and
consequential damages), expenses (including reasonable costs of investigation
and defense and reasonable fees and expenses of legal counsel, accountants and
other professional advisors), actions, causes of action, assessments, judgments,
amounts paid in settlement or diminutions in value, whether or not involving a
Third-Party Claim. For the avoidance of doubt, “Damages” shall include income
Taxes for the purposes of Section 8.2(d).
          “Deficit Net Cash Amount” has the meaning set forth in Section 2.2(b).
          “Delivery Date” means the date on which the Closing Net Cash Statement
is delivered to Sellers’ Representative as provided in Section 2.3.
          “Designated Representations” means the GLG Designated Representations
and the Freedom Designated Representations, individually or collectively.
          “Designated Seller” means Lehman, Jonathan Green, Abacus (C.I.)
Limited, IFS V Limited, if it buys Purchased Shares in accordance with
Section 9.19 and FARAMIR Beteiligungs und Verwaltungs GmbH, if it buys Purchased
Shares in accordance with Section 9.19, individually and collectively.
          “Designated Shares” means the Purchased Shares issued by Knox Pines
and Liberty Peak.
          “DGCL” means the General Corporation Law of the State of Delaware.
          “Disclosure Statement” means the Disclosure Statement dated as of the
date hereof as it may be amended or supplemented pursuant to Section 9.10.
          “Environmental Laws” means any and all applicable Laws and Permits
issued, promulgated or entered into by any Governmental Entity relating to the
environment, the protection or preservation of human health or safety, including
the health and safety of employees, the preservation or reclamation of natural
resources, or the treatment, storage, disposal, management, Release or
threatened Release of Hazardous Materials, in each case as in effect on the date
hereof and as may be issued, promulgated or amended from time to time.
          “Equity Securities” means, with respect to any Person, any of its
capital stock, partnership interests (general or limited), limited liability
company interests, trust interests or other securities which entitle the holder
thereof to participate in the earnings of such Person or to receive dividends or
distributions on liquidation, winding up or

4



--------------------------------------------------------------------------------



 



dissolution of such Person, or to vote for the election of directors or other
management of such Person, or to exercise other rights generally afforded to
stockholders of a corporation.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “ERISA Affiliate” means any Person, trade or business that, together
with any Seller, is or was treated as a single-employer within the meaning of
Section 414(b) or (c) of the Code or Section 4001(b) of ERISA.
          “Excess Net Cash Amount” has the meaning set forth in Section 2.2(a).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Exchangeable Securities” means the Class B Non-Voting Ordinary Shares
of Acquisition Sub 2 which are exchangeable for common stock of Freedom.
          “Exchangeable Securities Holder Agreement” means the agreement by and
among Freedom, Acquisition Sub 2, Noam Gottesman and other holders of
Exchangeable Securities that become parties thereto.
          “Freedom Capital Stock” means the Equity Securities of Freedom
described in the Disclosure Statement.
          “Freedom Class A Stock” means the Series A Voting Preferred Stock,
$0.0001 par value per share, of Freedom.
          “Freedom Common Stock” means the common stock, $0.0001 par value per
share, of Freedom after giving effect to the amendment of Freedom’s Certificate
of Incorporation as provided in the Proxy Statement.
          “Freedom Designated Representations” means each of the following
representations and warranties: (i) the first four sentences of Section 5.1(a);
(ii) Section 5.2; (iii) Section 5.3 and (v) Section 5.7.
          “Freedom Exchange Shares” means the Freedom Common Stock to be issued
in exchange for the Exchangeable Securities.
          “Freedom Founders’ Agreement” means the Founders Agreement dated
June 22, 2007 among the Sellers’ Representative, Noam Gottesman, Pierre
Lagrange, Emmanuel Roman, Leslie J. Schreyer, in his capacity as trustee of the
Gottesman GLG Trust, Jeffrey A. Robins, in his capacity as trustee of the Roman
GLG Trust, G&S

5



--------------------------------------------------------------------------------



 



Trustees Limited, in its capacity as trustee of the Lagrange GLG Trust, and
Berggruen Freedom Holdings Ltd. and Marlin Equities II, LLC.
     “Freedom Indemnified Parties” means Freedom, Buyers, Buyers’ Representative
and the Affiliates and Representatives of Freedom, Buyers and Buyers
Representative.
     “Freedom Insurance Policies” has the meaning set forth in Section 5.18(a).
     “Freedom Material Adverse Effect” means any fact, circumstance, change or
effect that, individually or when taken together with all other such facts,
circumstances, changes or effects that exist at the date of determination of the
occurrence of the Freedom Material Adverse Effect, has or is reasonably likely
to have a material adverse effect on (x) the ability of the Buyer Group to
perform any material obligations under any of the Transaction Documents or
(y) the ability of the Buyer Group to consummate the Transaction in accordance
with the Transaction Documents or (z) the business, operations, financial
condition or results of operations of Freedom and its Subsidiaries, taken as a
whole; provided, however, that no facts, circumstances, changes or effects (by
themselves or when aggregated with any other facts, circumstances, changes or
effects) resulting from, relating, to or arising out of the following shall be
deemed to be or constitute a Freedom Material Adverse Effect, and no facts,
circumstances, changes or effects resulting from, relating to or arising out of
the following (by themselves or when aggregated with any other facts,
circumstances, changes or effects) shall be taken into account when determining
whether a Freedom Material Adverse Effect has occurred or may, would or could
occur: (i) economic, financial or political conditions in any jurisdiction in
which Freedom has substantial business or operations, and any changes therein
(including any changes arising out of acts of terrorism, war, weather conditions
or other force majeure events), to the extent that such conditions do not have a
disproportionate impact on Freedom and its Subsidiaries; (ii) conditions in the
financial markets, and any changes therein (including any changes arising out of
acts of terrorism, weather conditions or other force majeure events), to the
extent that such conditions do not have a disproportionate impact on Freedom and
its Subsidiaries; (iii) the announcement or pendency of this Agreement and the
Transaction; (iv) changes in Law or GAAP (or any interpretations of GAAP)
applicable to Freedom or any of its Subsidiaries; or (v) compliance by Freedom
and its Subsidiaries with the express terms of this Agreement or the failure by
Freedom or any of its Subsidiaries to take any action that is prohibited by this
Agreement.
     “Freedom Material Contracts” has the meaning set forth in Section 5.12(a).
     “Freedom Permits” has the meaning set forth in Section 5.16.

6



--------------------------------------------------------------------------------



 



     “Freedom Plan” means the LTIP.
     “Freedom SEC Reports” has the meaning set forth in Section 5.19.
     “Freedom Stockholders” means holders of Freedom Common Stock.
     “Freedom Stockholders’ Meeting” has the meaning set forth in
Section 6.2(b).
     “Freedom Units” means the Units of Freedom Common Stock and Freedom
Warrants referred to in Freedom’s Securities Act Registration Statement
333-136248 and 333-139593.
     “Freedom Warrants” means warrants to purchase shares of Freedom Common
Stock issued by Freedom as set forth in Schedule 1.1.
     “Final Closing Net Cash Statement” has the meaning set forth in
Section 2.3(b).
     “Final Order” means a final order of a court of competent jurisdiction,
(i) from which there is no right of appeal to a higher court; or (ii) with
respect to which either (A) all applicable time periods during which an appeal
may be made have expired; or (B) a period of six months has elapsed from the
date on which the order which would otherwise be the subject of the appeal was
issued and no appeal has been taken, whichever is the earliest to occur.
     “Financing” has the meaning set forth in Section 5.21.
     “FSA” means the Financial Services Authority.
     “FSMA” means the Financial Services and Markets Act 2000.
     “Fund” means any investment fund or other vehicle for collective investment
(whether open ended or close ended) including, without limitation, an investment
company, a general and limited partnership, a trust, a commingled fund and any
such fund or vehicle dedicated to only one investor.
     “GAAP” means United States generally accepted accounting principles as in
effect on the date of this Agreement.
     “GLG Designated Representations” means each of the following
representations and warranties: (i) Section 3.1; (ii) the first sentence of
Section 3.2; (iii) Section 3.3; (iv) the first two sentences of Section 4.1;
(v) Section 4.3; and (vi) Section 4.6(d).

7



--------------------------------------------------------------------------------



 



 
     “GLG Financial Statements” has the meaning set forth in Section 4.7(a).
     “GLG Founders’ Agreement” means the Agreement Among Principals and Trustees
among Noam Gottesman, Pierre Lagrange, Emmanuel Roman, Leslie J. Schreyer, in
his capacity as trustee of the Gottesman GLG Trust, G&S Trustees Limited, in its
capacity as trustee of the Lagrange GLG Trust, and Jeffrey A. Robins, in his
capacity as trustee of the Roman GLG Trust dated June 22, 2007.
     “GLG Funds” means the Funds listed in Schedule 1.2 and any new Fund for
which any of the Companies provides management, investment management, sub
management or sub investment management services or acts as operator, manager,
investment manager, sub operator, sub manager or sub investment manager.
     “GLG Indemnified Parties” means Sellers’ Representative, each of the
Sellers, each of the Companies and the Affiliates and Representatives of
Sellers’ Representative, each of the Sellers and each of the Companies.
     “GLG Insurance Policies” has the meaning set forth in Section 4.18(a).
     “GLG Material Adverse Effect” means any fact, circumstance, change or
effect that, individually or when taken together with all other such facts,
circumstances, changes or effects that exist at the date of determination of the
occurrence of the GLG Material Adverse Effect, has or is reasonably likely to
have a material adverse effect on (x) the ability of the Sellers to perform any
material obligations under any of the Transaction Documents or (y) the ability
of the Sellers to consummate the Transaction in accordance with the Transaction
Documents or (z) the business, operations, financial condition or results of
operations of the Companies, taken as a whole; provided, however, that no facts,
circumstances, changes or effects (by themselves or when aggregated with any
other facts, circumstances, changes or effects) resulting from, relating to or
arising out of the following shall be deemed to be or constitute a GLG Material
Adverse Effect, and no facts, circumstances, changes or effects resulting from,
relating to or arising out of the following (by themselves or when aggregated
with any other facts, circumstances, changes or effects) shall be taken into
account when determining whether a GLG Material Adverse Effect has occurred or
may, would or could occur: (i) economic, financial or political conditions in
any jurisdiction in which the Companies has substantial business or operations,
and any changes therein (including any changes arising out of acts of terrorism,
war, weather conditions or other force majeure events), to the extent that such
conditions do not have a disproportionate impact on the Companies;
(ii) conditions in the financial markets, and any changes therein (including any
changes arising out of acts of terrorism, weather conditions or other force
majeure events), to the

8



--------------------------------------------------------------------------------



 



extent that such conditions do not have a disproportionate impact on the
Companies; (iii) the announcement or pendency of this Agreement and the
Transaction; (iv) changes in Law or GAAP (or any interpretations of GAAP)
applicable to the Companies; (v) compliance by the Sellers with the express
terms of this Agreement or the failure by the Sellers to take any action that is
prohibited by this Agreement.
     “GLG Material Contracts” has the meaning set forth in Section 4.12(a).
     “GLG Permits” has the meaning set forth in Section 4.16.
     “GLG Plans” has the meaning set forth in Section 4.17(b).
     “GLG Shareholders’ Agreement” means the Shareholders’ Agreement among
Freedom, the Sellers and the Sellers’ Representative dated June 22, 2007.
     “GLGPL” means GLG Partners Limited, an English Company.
     “GHL” means GLG Holdings Limited, a British Virgin Islands company.
     “Governmental Entity” means, in any jurisdiction, any (i) federal, state,
local, foreign or international government; (ii) court, arbitral or other
tribunal; (iii) governmental or quasi-governmental authority of any nature
(including any political subdivision, instrumentality, branch, department,
official or entity); or (iv) agency, commission, authority or body exercising,
or entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature.
     “GPAM” means GLG Partners Asset Management Limited, an Irish Company.
     “GPCL” means GLG Partners (Cayman) Limited, a Cayman Islands exempted
company.
     “GPLP” means GLG Partners LP, an English limited partnership.
     “GPLP Holding Companies” means GHL, Mount Granite, Liberty Peak, GLGPL and
Albacrest, individually and collectively.
     “GPS” means GLG Partners Services LP, a Cayman Islands exempted limited
partnership.
     “GPS Holdings Companies” means GPSL, Mount Garnet, Knox Pines and Betapoint
individually and collectively.

9



--------------------------------------------------------------------------------



 



     “GPSL” means GLG Partners Services Limited, a Cayman Islands exempted
company.
     “Hazardous Materials” means those materials, substances, biogenic materials
or wastes that are regulated by, or form the basis of liability under, any
Environmental Law, including PCBs, pollutants, solid wastes, explosive,
radioactive or regulated materials or substances, hazardous or toxic materials,
substances, wastes or chemicals, petroleum (including crude oil or any fraction
thereof) or petroleum distillates, asbestos or asbestos containing materials,
materials listed in 49 C.F.R. Section 172.101 and materials defined as hazardous
substances pursuant to Section 101(14) of CERCLA.
     “Hedging Obligations” means, with respect to any Person, (i) any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary; and (ii) any
foreign exchange contract, currency swap agreement, futures contract, option
contract or other similar agreement as to which such Person is a party or a
beneficiary.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Indebtedness” means, with respect to any Person on any date of
determination (without duplication):
          (a) the principal of, interest on and premium (if any) in respect of
indebtedness of such Person for borrowed money;
          (b) the principal of, interest on and premium (if any) in respect of
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;
          (c) the principal component of all obligations of such Person in
respect of letters of credit, bankers’ acceptances or other similar instruments
(including reimbursement obligations with respect thereto except to the extent
such reimbursement obligation relates to a trade payable and such obligation is
satisfied within 90 days of incurrence);
          (d) capitalized lease obligations of such Person;
          (e) the principal component of all obligations of such Person to pay
the deferred and unpaid purchase price of property (except trade payables);

10



--------------------------------------------------------------------------------



 



          (f) the principal component or liquidation preference of all
obligations of such Person with respect to the redemption, repayment or other
repurchase of any preferred stock;
          (g) the principal component of all Indebtedness of other Persons
secured by an Encumbrance on any asset of such Person, whether or not such
Indebtedness is assumed by such Person; provided, however, that the amount of
such Indebtedness will be the lesser of (a) the fair market value of such asset
at such date of determination; and (b) the amount of such Indebtedness of such
other Persons;
          (h) the principal component of Indebtedness of other Persons to the
extent guaranteed by such Person;
          (i) to the extent not otherwise included in this definition, net
obligations of such Person under Hedging Obligations (the amount of any such
obligations to be equal at any time to the termination value of such agreement
or arrangement giving rise to such obligation that would be payable by such
Person at such time); and
          (j) The amount of Indebtedness of any Person at any date will be the
outstanding balance at such date of all unconditional obligations as described
above and the maximum liability, upon the occurrence of the contingency giving
rise to the obligation, of any contingent obligations at such date.
In addition, “Indebtedness” of any Person includes Indebtedness described in the
preceding paragraph that would not appear as a liability on the balance sheet of
such Person if:

  (i)   such Indebtedness is the obligation of a partnership or joint venture (a
“Joint Venture”) for which such Person is a general partner of the Joint Venture
(a “General Partner”); and     (ii)   there is recourse, by contract or
operation of law, with respect to the payment of such Indebtedness to property
or assets of such Person; and then such Indebtedness shall be included in an
amount not to exceed:

  (x)   the lesser of (i) the net assets of the General Partner and (ii) the
amount of such obligations to the extent that there is recourse, by contract or
operation of law, to the property or assets of such Person; or

11



--------------------------------------------------------------------------------



 



  (y)   if less than the amount determined pursuant to clause (a) immediately
above, the actual amount of such Indebtedness that is recourse to such Person,
if the Indebtedness is evidenced by a writing and is for a determinable amount.

Notwithstanding the foregoing, “Indebtedness” does not include:
          (A) contingent obligations incurred in the ordinary course of business
and not in respect of borrowed money;
          (B) deferred or prepaid revenues;
          (C) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller;
          (D) any obligations to make progress or incentive payments or risk
money payments under any contract to the extent not overdue by more than
90 days;
          (E) the effects of SFAS No. 133 and related interpretations to the
extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under the Indebtedness as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness;
          (F) advance payments by customers in the ordinary course of business
for services or products to be provided or delivered in the future;
          (G) deferred taxes; or
          (H) fixed draws payable to partners associated with Laurel Heights and
Lavender Heights.
     “Indemnitee” means any Person seeking indemnification under this Agreement.
     “Indemnitor” means any Person from whom indemnification is sought under
this Agreement.
     “Indemnity Amount Payable” means any amount of an Indemnity Claim Amount
which has become an Indemnity Amount Payable in accordance with Article VIII,
having regard to the limitations on liability set out in Article VIII.
     “Indemnity Claim” means any Claim made for indemnification in accordance

12



--------------------------------------------------------------------------------



 



with Article VIII.
     “Indemnity Claim Amount” means the amount of Damages claimed in any Notice
of Claim, which amount, if not finally determined, may be a good faith estimate
of the Damages that may be subject to indemnification pursuant to this
Agreement.
     “Indemnity Sharing Percentage” means (i) in the case of Lehman, 15.3%;
(ii) in the case of Jonathan Green, prior to any sale referred to in
Section 9.19, an amount equal to the product of (x) 7.65% multiplied by the
percentage of the proceeds of such sale to be received by Jonathan Green, and on
and after any sale referred to in Section 9.19, 1.65%; (iii) in the case of
Abacus (C.I.) Limited, prior to any sale referred to in Section 9.19, an amount
equal to the product of (x) 7.65% multiplied by the percentage of the proceeds
of such sale to be received by Abacus (C.I.) Limited, and on and after any sale
referred to in Section 9.19, 1.65%; (iv) in the case of IFS V Limited, if it
becomes a Designated Seller, 3%; and (v) in the case of FARAMIR Beteiligungs und
Verwaltungs GmbH, if it becomes a Designated Seller, 3%.
     “Investment” of a Person means (i) any loan, advance (other than
commission, travel and similar advances to officers and employees made in the
Ordinary Course of Business), extension of credit (other than accounts
receivable arising in the Ordinary Course of Business on terms customary in the
trade and loans to employees in the ordinary course of business) or contribution
of capital by such Person; (ii) equity securities owned by such Person;
(iii) any deposit accounts and certificates of deposit owned by such Person; and
(iv) structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.
     “Investment Professional” has the meaning set forth in Section 4.17.
     “IRS” means the United States Internal Revenue Service or any other
successor agency, and, to the extent relevant, the United States Department of
the Treasury.
     “knowledge” means (a) with respect to the Sellers, the knowledge of each of
the Persons set forth on Schedule 1.3(a) (i) if any of them is actually aware of
such fact or other matter; or (ii) if any of them could be expected to discover
or otherwise become aware of such fact or other matter through the diligent
exercise of their duties as officers, directors and employees of the Companies;
and (b) with respect to the Buyer Group, the knowledge of each of the Persons
set forth on Schedule 1.3(b) (i) if any of them is actually aware of such fact
or other matter; or (ii) if any of them could be expected to discover or
otherwise become aware of such fact or other matter through the diligent
exercise of their duties as officers, directors and employees of the Buyer
Group.

13



--------------------------------------------------------------------------------



 



     “Knox Pines” means Knox Pines Ltd., a British Virgin Islands company.
     “Laurel Heights” means Laurel Heights LLP, an English limited liability
partnership.
     “Lavender Heights” means Lavender Heights LLP, a Delaware limited liability
partnership.
     “Laws” means all laws, principles of common law, statutes, constitutions,
treaties, rules, regulations, ordinances, codes, rulings, Orders, Licenses and
determinations of all Governmental Entities.
     “Leased Premises” has the meaning set forth in Section 4.11(c).
     “Leases” means all leases, subleases, licenses, rights to occupy or use and
other Contracts with respect to real property, including, in each case, all
amendments, modifications and supplements thereto and waivers and consents
thereunder.
     “Liability” means any and all claims, debts, liabilities, obligations and
commitments of whatever nature, whether known or unknown, asserted or
unasserted, fixed, absolute or contingent, matured or unmatured, accrued or
unaccrued, liquidated or unliquidated or due or to become due, and whenever or
however arising (including those arising out of any Contract or tort, whether
based on negligence, strict liability or otherwise) and whether or not the same
would be required by GAAP to be reflected as a liability in financial statements
or disclosed in the notes thereto.
     “Liberty Peak” means Liberty Peak Ltd., a British Virgin Islands company.
     “Licenses” means all Consents, licenses, permits, certificates, variances,
exemptions, franchises and other approvals or authorizations issued, granted,
given, required or otherwise made available by any Governmental Entity.
     “Lien” means any charge, “adverse claim” (as defined in Section 8-102(a)(1)
of the Uniform Commercial Code) or other claim, community property interest,
condition, equitable interest, lien, encumbrance, option, proxy, pledge,
security interest, mortgage, right of first refusal, right of first offer,
retention of title agreement, defect of title or restriction of any kind or
nature, including any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership.
     "LP Interests” means the additional 0.1 fractional limited partnership
interests issued to Laurel Heights LLP by GLG Partners LP.
     LP Interest Option Agreement” means the agreement among Laurel Heights

14



--------------------------------------------------------------------------------



 



LLP and Subsidiaries of Freedom relating to the purchase and sale of the LP
Interests.
     “Loan Notes” means promissory notes issued by Acquisition Sub 1, each dated
the Closing Date, substantially in the form annexed as Exhibit C, approximately
completed in accordance with Section 2.1(g).
     “Loan Note Collateral Account” means the account established and maintained
by the Collateral Agent to hold, invest and pay the money deposited to secure
the payment of the Loan Notes as and when due.
     “LTIP” means the long term incentive program for GLG officers, directors,
employees and consultants, having terms and conditions approved by Sellers’
Representative.
     “Managed Accounts” means each of the following:

  (i)   CASAM GLG European Equity Market Neutral Fund Limited     (ii)   CASAM
GLG European Long-Short Fund Limited     (iii)   The Century Fund SICAV     (iv)
  Consumer MAC 92 Limited     (v)   GLG US MAP Fund Limited     (vi)   Lxyor/GLG
Japan Alternative Equity Fund Limited     (vii)   Lxyor/GLG Esprit Fund Limited
    (viii)   Lxyor/GLG North American Alternative Equity Fund Limited     (ix)  
Lxyor/GLG Pan-European Equity Fund Limited     (x)   MAC Pilsudski Fund     (xi)
  Merrill Lynch Global Selects Portfolios Plc – the European Large Cap Core
Portfolio II     (xii)   Norges Bank     (xiii)   Orchestra Sub-Funds SPC – the
GLG European Shares I Segregated Portfolio (also known as the Class B Segregated
Portfolio)

15



--------------------------------------------------------------------------------



 



  (xiv)   Pléaide SICAV – Pléaide Actions Amérique du Nord     (xv)   Lxyor GLG
Long-Short Diversified Fund     (xvi)   Xanthos (SPC) – the GLG Segregated
Portfolio I

     “Material Contract” means:
     (a) with respect to any of the Companies:
          (i) all Contracts for the lease (whether as lessor or lessee) of
personal property to or from the Companies which provide for lease payments in
excess of $500,000 during any year;
          (ii) all Contracts for the purchase or sale of property, or for the
furnishing or receipt of services, including customer, supply or consulting
Contracts, which provide for payments to or from the Companies of $500,000
during any year or more, excluding (x) distribution or other agreements relating
to fee rebates for investors in GLG Funds and (y) employment and consulting
agreements with Persons (including Persons that are members, partners or holders
of other interests in Laurel Heights, Sage Summit LP, Albacrest, Lavender
Heights, Green Hill Summit Ltd., Betapoint and Saffron Woods Corporation)
regularly employed (either as employees or consultants) by any of the Companies
in the Ordinary Course of Business and (z) investment management, management and
distribution agreements in the Ordinary Course of Business;
          (iii) all Contracts concerning a partnership, joint venture, joint
development or other cooperation arrangement, other than Contracts solely
between or among the Companies;
          (iv) all Contracts with any Governmental Entity;
          (v) all Contracts relating to or evidencing Indebtedness of the
Companies (or the creation, incurrence, assumption, securing or guarantee
thereof);
          (vi) all Contracts that create, establish or define the terms and
conditions of, govern the transfer, voting, economic or other rights of holders
of, or otherwise relate to Equity Securities issued by any of the Companies,
including the Organizational Documents of the Companies;
          (vii) all Contracts under which (A) any Person has directly or
indirectly guaranteed any Liabilities of the Companies or (B) the Companies have

16



--------------------------------------------------------------------------------



 



directly or indirectly guaranteed any Liabilities of any Person (in each case
other than endorsements for the purpose of collection in the ordinary course of
business);
          (viii) all Contracts under which the Companies have directly or
indirectly made any advance, loan, extension of credit or capital contribution
to, or other Investment in, any Person (other than (x) another of the Companies
and (y) investment in GLG Funds of less than $100,000), including employees, or
which involve a sharing of profits, losses, costs or Liabilities by the
Companies with any other Person (other than another of the Companies);
          (ix) all Contracts providing for or granting a Lien upon any assets or
properties of the Companies;
          (x) all Contracts providing for indemnification of any Person with
respect to Liabilities relating to any current or former business of the
Companies or any predecessor Person (other than customary indemnification
provisions contained in Contracts with (x) customers or suppliers in the
Ordinary Course of Business) and (y) Persons (including Persons that are
members, partners or holders of other interests in Laurel Heights, Sage Summit
LP, Albacrest, Lavender Heights, Green Hill Summit Ltd., Betapoint and Saffron
Woods Corporation) regularly employed (either as employees or consultants by any
of the Companies in the Ordinary Course of Business);
          (xi) all Contracts (a) which (i) provide for the payment of
performance, management or transaction fees to any of the Companies for
investment management services provided to investment funds and managed accounts
managed by any of the Companies and (ii) resulted in payments of such fees to
the Companies, in respect of any such Contract, in excess of $1,000,000 in the
aggregate during the 12 month period ended December 31, 2006 and (b) are with
any GLG Funds or are Fund management agreements;
          (xii) all Contracts providing for or containing confidentiality and
non-disclosure obligations (other than (A) standard non-disclosure forms signed
by employees generally, copies of which have been provided to Buyers,
(B) customary confidentiality or non-disclosure provisions contained in
Contracts with customers or suppliers in the Ordinary Course of Business,
(C) customary confidentiality agreements with trading counterparties, clients of
GLG and GLG Funds, and (D) with respect to any sale, recapitalization, initial
public offer of securities, financing or similar transaction of, by or with
respect to any of the Companies, including the Transaction);

17



--------------------------------------------------------------------------------



 



          (xiii) all Contracts for the purchase or sale of any business,
corporation, partnership, joint venture, association or other business
organization or any division, material assets, operating unit or product line
thereof;
          (xiv) all Contracts which limit or purport to limit the ability of any
of the Companies to compete in any line of business or with any Person or in any
geographic area or which limit or purport to limit or restrict the ability of
any of the Companies with respect to the development, marketing, sale or
distribution of, or other rights with respect to, any products or services;
          (xv) all Contracts containing any restrictions with respect to payment
of dividends or any other distributions in respect of the capital stock or
Equity Securities of the Companies;
          (xvi) the lease for the Seller Leased Premises referred to in item
4.11(c) of the Disclosure Statement; and
          (xvii) all Contracts which are otherwise material to the Companies
which are not described in any of the categories specified above.
     (b) with respect to Freedom or any of its Subsidiaries:
          (i) any “material contact” as such term is defined in Item 601(b)(10)
of Regulation S-K of the SEC;
          (ii) all Contracts for the lease (whether as lessor or lessee) of
personal property to or from the Buyer Group which provide for lease payments in
excess of $50,000 during any year;
          (iii) all Contracts for the purchase or sale of property, or for the
furnishing or receipt of services, including customer, supply or consulting
Contracts, which provide for payments to or from the Buyer Group of $50,000
during any year or more;
          (iv) all Contracts concerning a partnership, joint venture, joint
development or other cooperation arrangement, other than Contracts solely
between or among the Buyer Group;
          (v) all Contracts with any Governmental Entity;
          (vi) all Contracts relating to or evidencing Indebtedness of the Buyer
Group (or the creation, incurrence, assumption, securing or guarantee thereof);

18



--------------------------------------------------------------------------------



 



          (vii) all Contracts that create, establish or define the terms and
conditions of, govern the transfer, voting, economic or other rights of holders
of, or otherwise relate to Equity Securities issued by any of the Buyer Group,
including the Organizational Documents of the Buyer Group;
          (viii) all Contracts under which (A) any Person has directly or
indirectly guaranteed any Liabilities of the Buyer Group or (B) the Buyer Group
have directly or indirectly guaranteed any Liabilities of any Person (in each
case other than endorsements for the purpose of collection in the ordinary
course of business);
          (ix) all Contracts under which the Buyer Group has directly or
indirectly made any advance, loan, extension of credit or capital contribution
to, or other Investment in, any Person (other than another of the Buyer Group),
including employees, or which involve a sharing of profits, losses, costs or
Liabilities by the Buyer Group with any other Person (other than another of the
Buyer Group);
          (x) all Contracts providing for or granting a Lien upon any assets or
properties of the Buyer Group;
          (xi) all Contracts providing for indemnification of any Person with
respect to Liabilities relating to any current or former business of the Buyer
Group or any predecessor Person (other than customary indemnification provisions
contained in Contracts with customers or suppliers that are disclosed under
clause (ii) above);
          (xii) all Contracts providing for or containing confidentiality and
non-disclosure obligations (other than (A) standard non-disclosure forms signed
by employees generally, copies of which have been provided to Buyers and
(B) customary confidentiality or non-disclosure provisions contained in
Contracts with customers or suppliers that are disclosed under clause
(ii) above);
          (xiii) all Contracts for the purchase or sale of any business,
corporation, partnership, joint venture, association or other business
organization or any division, material assets, operating unit or product line
thereof;
          (xiv) all Contracts which limit or purport to limit the ability of any
of the Buyer Group to compete in any line of business or with any Person or in
any geographic area or which limit or purport to limit or restrict the ability
of any of the Buyer Group with respect to the development, marketing, sale or
distribution of, or other rights with respect to, any products or services;

19



--------------------------------------------------------------------------------



 



          (xv) all Contracts containing any restrictions with respect to payment
of dividends or any other distributions in respect of the capital stock or
Equity Securities of the Buyer Group; and
          (xvi) all Contracts which are otherwise material to the Buyer Group
which are not described in any of the categories specified above.
     “Mount Garnet” means Mount Garnet Limited, a British Virgin Islands
company.
     “Mount Granite” means Mount Granite Limited, a British Virgin Islands
company.
     “Net Cash Amount” means an amount, in dollars, computed in accordance with
Schedule 2.2(c).
     “Notice of Claim” means a written notice of a claim for indemnification
pursuant to this Agreement that (1) sets forth in reasonable detail (to the
extent reasonably practicable) the basis for such claim; (2) sets forth the
Indemnity Claim Amount; and (3) sets forth the name of any Person against whom
the claim is being made.
     “Notice of Disagreement” has the meaning set forth in Section 2.2(b).
     “Order” means any award, decision, stipulation, injunction, judgment,
order, ruling, subpoena, writ, decree or verdict entered, issued, made, or
rendered by any Governmental Entity.
     “Ordinary Course of Business” means any action taken by a Person that is:
(a) consistent with the past practices of such Person and is taken in the
ordinary course of the normal day-to-day operations of such Person; (b) not
required to be authorized by the board of directors of such Person (or by any
Person or group of Persons exercising similar authority); and (c) similar in
nature and magnitude to actions customarily taken, without any authorization by
the board of directors (or by any Person or group of Persons exercising similar
authority) in the ordinary course of the normal day-to-day operations of the
other Persons that are in the same line of business as such Person.
     “Organizational Documents” means, with respect to any Person, its
certificate or articles of incorporation, its by-laws, its memorandum and
articles of association, its limited liability company agreement or operating
agreement, its certificate of formation, its partnership or limited partnership
agreement, its trust indenture or agreement or other documentation governing the
organization or formation of such

20



--------------------------------------------------------------------------------



 



Person, but not any shareholder, registration rights, subscription or other
Contract to which such Person may become a party after its formation or
organization.
     “Other Filings” has the meaning set forth in Section 6.2(a).
     “Parties” has the meaning set forth in the Preliminary Statements.
     “Permits” means all Consents, licenses, permits, certificates, variances,
exemptions, franchises and other approvals issued, granted, given, required or
otherwise made available by any Governmental Entity.
     “Permitted Liens” means, with respect to any Person, Liens for (a) Taxes,
assessments and other governmental charges, if such Taxes, assessments or
charges shall not be due and payable or which the Person is contesting in good
faith and for which adequate reserves have been established; and (b) inchoate
workmen’s, repairmen’s or other similar Liens arising or incurred in the
ordinary course of business consistent with past practices in respect of
obligations which are not overdue, minor title defects and recorded easements,
which workmen’s, repairmen’s or other similar Liens, minor title defects and
recorded easements do not, individually or in the aggregate, impair the
continued use, occupancy, value or marketability of title of the property to
which they relate or the Business, assuming that the property is used on
substantially the same basis as such property is currently being used by the
Companies.
     “Permitted Transfer Restrictions” means restrictions on transfer of Equity
Securities or other securities under (i) the Securities Act of 1933, FSMA and
any other Law that may apply to a transfer of securities contemplated by this
Agreement and (ii) the Organizational Documents of the Companies, Freedom,
Acquisition Sub 1, Acquisition Sub 2 and Acquisition Sub 3.
     “Person” means any individual, sole proprietorship, firm, corporation
(including any non-profit corporation and public benefit corporation), general
or limited partnership, limited liability partnership, joint venture, limited
liability company, estate, trust, association, organization, labor union,
institution, entity or Governmental Entity, including any successor (by merger
or otherwise) of such entity.
     “Plan” means, with respect to any Person, each pension, retirement,
savings, money purchase, profit sharing, deferred compensation, medical, vision,
dental, hospitalization, prescription drug and other health plan, cafeteria,
flexible benefits, short-term and long-term disability, accident and life
insurance plan, bonus, stock option, stock purchase, stock appreciation, phantom
stock, incentive and special compensation and other plan and each other employee
or fringe benefit plan, program or Contract to which such Person contributes or
is required to contribute or has any Liability, or which such

21



--------------------------------------------------------------------------------



 



Person sponsors, maintains or administers or which is otherwise applicable to
employees or categories of employees of such Person, whether written or oral and
whether direct or indirect.
     “Proxy Confirmation” has the meaning set forth in Section 6.2(e).
     “Proxy Statement” means the proxy statement Freedom sends to the Freedom
Stockholders for purposes of soliciting proxies for the Freedom Stockholders’
Meeting, as provided in Section 6.2.
     “Purchased Shares” means the Equity Securities set forth in Schedule 1.4.
     “Release” has the meaning set forth in Section 101(22) of CERCLA.
     “Reorganization” means the reorganization of the Companies as set forth in
Schedule 1.5.
     “Representatives” means, with respect to any Person, such Person’s
Affiliates, directors, officers, employees, agents, consultants, advisors and
other representatives, including legal counsel, accountants and financial
advisors.
     “Requisite Stockholder Approval” means the approval of the Transaction and
all other matters submitted to the Freedom Stockholders in the Proxy Statement
by the Freedom Stockholders holding the number of shares of Freedom Common Stock
required under the DGCL and Freedom’s Organizational Documents to authorize and
approve such matters; provided that 19.99% or less of the shares of Freedom
common stock that were issued in Freedom’s initial public offering vote against
the Transaction and elect redemption of their shares.
     “Saffron Woods” means Saffron Woods Corporation, a British Virgin Islands
company.
     “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations of the SEC thereunder.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Sellers” has the meaning set forth in the preamble to this Agreement,
subject to the qualification set forth in 9.20.
     “Sellers’ Agreements” means (i) the GLG Founders’ Agreement; (ii) the GLG

22



--------------------------------------------------------------------------------



 



Shareholders’ Agreement, (iii) the GLG Indemnification, Contribution and
Security Agreement and (iv) the GLG Voting Agreement individually and
collectively.
     “Shares Exchange Agreement” means the agreement by and among Freedom and
the holders of Exchangeable Shares.
     “Sellers’ Representative” has the meaning set forth in the preamble to this
Agreement.
     “Subsidiary” means any corporation, limited liability company, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof; or (ii) if a limited liability company, partnership,
association or other business entity, a majority of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of the Person or a
combination thereof. For purposes hereof, a Person or Persons shall be deemed to
have a majority ownership interest in a limited liability company, partnership,
association, or other business entity if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or shall be or control any managing member
or general partner of such limited liability company, partnership, association
or other business entity.
     “Support Agreement” means the support agreement between Freedom, and
Acquisition Sub 2, dated as of the Closing Date, in form and substance
satisfactory to Sellers’ Representative.
     “Taxes” or “Tax” means all federal, national, state, province, local and
foreign taxes, charges, duties, fees, levies or other assessments, including
without limitation income, excise, property, sales, use, gross receipts,
recording, insurance, value added, profits, license, withholding, payroll,
employment, capital stock, customs duties, net worth, windfall profits, capital
gains, transfer, registration, estimated, stamp, social security, environmental,
occupation, franchise or other taxes of any kind whatsoever, imposed by any
Governmental Entity, and all interest, additions to tax penalties and other
similar amounts imposed thereon.
     “Tax Return” means, with respect to any Person, all federal, national,
state, province, local and foreign Tax returns, reports, declarations,
statements and other documentation, including any schedule or attachment
thereto, required to be filed by or on behalf of such Person (or any
predecessor) or any consolidated, combined, affiliated

23



--------------------------------------------------------------------------------



 



or unitary group of which such Person is or has been a member (but only with
respect to taxable periods during which such Person is a member thereof).
     “Termination Date” means December 31, 2007, as such date may be extended
pursuant to Section 6.13(b).
     “Third-Party Claim” has the meaning set forth in Section 8.4(a).
     “Transaction” means the transactions contemplated by the Transaction
Documents.
     “Transaction Documents” means this Agreement, the Support Agreement, the
Freedom Founders’ Agreement, the Freedom Common Stock, the Freedom Exchange
Shares, the Exchangeable Securities, the certificate of designation of the
Freedom Class A Stock, the Acquisition Sub 1 Exchangeable Shares, the Loan
Notes, the Exchangeable Securities Holder Agreement, the Shares Exchange
Agreement, the Proxy Confirmation and all other instruments, certificates and
documents expressly required to be delivered by Freedom, Buyers, Buyers’
Representative, any Seller or Sellers’ Representative pursuant to this Agreement
or any other Transaction Document.
     “Transaction Expenses” means, with respect to any Person, (i) any and all
fees and out-of-pocket costs and expenses of such Person and any counsel,
accountants, investment bankers and other professional advisors engaged by such
Person, in connection with the Transaction; (ii) any Liability of such Person
for payments to any other Person to obtain any consent, release, approval,
waiver or other authorization required in order to consummate the Transaction;
(iii) any commitment, underwriting, arrangement or other fee payable pursuant to
the Credit Agreement, the Commitment Letters or otherwise for financing to fund
the cash portion of the Aggregate Purchase Price; and (iv) any filing fee
payable under the HSR Act or other antitrust or competition law for any report
or other filing required to be made in connection with the Transaction.
     “Trustee Party” has the meaning set forth in Section 9.16.
     “UK Shares” means the Purchased Shares issued by GPAM, GLGPL, GHL, Mount
Granite and Albacrest.
     “Unaffiliated Firm” means such internationally recognized firm of
accountants as Buyers Representative and the Sellers’ Representative may agree
upon in writing.
     1.2 Rules of Construction. The following rules shall apply to the
interpretation of this Agreement:

24



--------------------------------------------------------------------------------



 



     (a) The Parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.
     (b) Any reference to any federal, state, local, or foreign Law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise, and shall be deemed to refer to any such Law as
amended and in effect at any time.
     (c) For the purposes of this Agreement and the Schedules and Exhibits to
this Agreement, (i) words in the singular will include the plural and vice versa
and words of one gender will include the other gender as the context requires,
(ii) the terms “hereof”, “herein”, and “herewith” and words of similar import
will, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, (iii) the word
“including” and words of similar import will mean “including, without
limitation”, unless otherwise specified, (iv) the word “or” will not be
exclusive, (v) the phrase “made available” will mean that the information
referred to has been made available if requested by the Party to whom such
information is to be made available, and (vi) any accounting term will have,
unless otherwise specifically provided herein, the meaning customarily given
such term in accordance with GAAP, and all financial computations will be made,
unless otherwise specifically provided herein, in accordance with GAAP
consistently applied, and all references to GAAP, unless otherwise specifically
provided herein, will be to United States GAAP.
     (d) Capitalized terms used in the other Transaction Documents but not
otherwise defined therein will have the respective meanings assigned to such
terms in this Agreement.
     (e) A “breach” of a representation, warranty, covenant, obligation or other
provision of this Agreement or any Transaction Document will be deemed to have
occurred if there is or has been any inaccuracy in or breach of or any failure
to perform or comply with, such representation, warranty, covenant, obligation,
or other provision.
     (f) The article, section and paragraph captions herein and the table of
contents hereto are for convenience of reference only, do not constitute part of
this Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof. Unless otherwise specified, all references herein to numbered
Articles and Sections are to Articles and Sections of this Agreement and all
references herein to Exhibits are to Exhibits to this Agreement.

25



--------------------------------------------------------------------------------



 



     (g) Unless otherwise specified, all references contained in this Agreement
or in any Transaction Document to dollars or “$” will mean United States
Dollars.
     (h) Unless otherwise specified, all references to a Contract will include
that Contract as it may be amended, modified, supplemented, waived or otherwise
in effect from time to time.

26